Exhibit 10.1




 
CREDIT AGREEMENT
 
among
 
 
M/I FINANCIAL CORP.,
as the Borrower,
 
The Lenders Party Hereto,
 
and
 
GUARANTY BANK
as Administrative Agent
 
____________________________
 
May 22, 2008
 





 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


Page





 
ARTICLE I                            GENERAL TERMS 
 
Section 1.1Certain Definitions

 
Section 1.2Exhibits and Schedules

 
Section 1.3Calculations and Determinations

 
ARTICLE II                            AMOUNT AND TERMS OF LOANS 
 
Section 2.1Commitment and Loans

 
Section 2.2Promissory Notes; Interest on the Notes

 
Section 2.3Notice and Manner of Obtaining Loans[

 
Section 2.4Fees.]

 
Section 2.5Mandatory Repayments

 
Section 2.6Payments to the Administrative Agent

 
Section 2.7Notification by the Administrative Agent

 
Section 2.8Non-Receipt of Funds by the Administrative Agent.

 
Section 2.9Increased Cost and Reduced Return.

 
Section 2.10Settlement Account

 
ARTICLE IIICONDITIONS PRECEDENT 
 
Section 3.1Initial Loan

 
Section 3.2All Loans

 
ARTICLE IVBORROWER REPRESENTATIONS AND WARRANTIES 
 
Section 4.1Organization and Good Standing

 
Section 4.2Authorization and Powe

 
Section 4.3No Conflicts or Consents

 
Section 4.4Enforceable Obligations

 
Section 4.5Priority of Liens

 
Section 4.6No Liens

 
Section 4.7Financial Condition of the Borrower

 
Section 4.8Full Disclosure

 
Section 4.9No Default

 
Section 4.10No Litigation

 
Section 4.11Taxes

 
Section 4.12Principal Office, etc

 
Section 4.13Compliance with ERISA

 
Section 4.14Subsidiaries

 
Section 4.15Indebtedness

 
Section 4.16Permits, Patents, Trademarks, etc.

 
Section 4.17Status Under Certain Federal Statutes

 
Section 4.18Securities Act

 
Section 4.19No Approvals Required

 
Section 4.20Survival of Representations

 
Section 4.21Compliance with Laws

 
Section 4.22Payment of Obligations

 
Section 4.23Individual Mortgage Loans

 
Section 4.24Environmental Matters

 
Section 4.25Status as Approved Seller/Servicer

 
Section 4.26Regulation U

 
ARTICLE V                            AFFIRMATIVE COVENANTS 
 
Section 5.1Financial Statements and Reports.

 
Section 5.2Taxes and Other Liens

 
Section 5.3Maintenance

 
Section 5.4Further Assurances

 
Section 5.5Reimbursement of Expenses

 
Section 5.6Insurance

 
Section 5.7Accounts and Records: Servicing Records

 
Section 5.8Right of Inspection

 
Section 5.9Notice of Certain Events

 
Section 5.10Performance of Certain Obligations and Information Regarding
Investors

 
Section 5.11Use of Proceeds: Margin Stock

 
Section 5.12Notice of Default

 
Section 5.13Compliance with Loan Documents

 
Section 5.14Operations and Properties

 
Section 5.15Environmental Matters.

 
Section 5.16MERS Status.

 
Section 5.17Hedging Arrangements

 
ARTICLE VINEGATIVE COVENANTS 
 
Section 6.1No Merger; Limitation on Issuance of Securities

 
Section 6.2Limitation on Indebtedness

 
Section 6.3Fiscal Year, Method of Accounting

 
Section 6.4Business

 
Section 6.5Liquidations, Consolidations and Dispositions of Substantial Assets

 
Section 6.6Loans, Advances, and Investments

 
Section 6.7Use of Proceeds

 
Section 6.8Actions with Respect to Mortgage Collateral

 
Section 6.9Transactions with Affiliates

 
Section 6.10Liens

 
Section 6.11ERISA Plans

 
Section 6.12Change of Principal Office

 
Section 6.13Tangible Net Worth

 
Section 6.14Total Liabilities to Adjusted Tangible Net Worth

 
Section 6.15Adjusted Tangible Net Worth

 
Section 6.16Dividends

 
ARTICLE VIIEVENTS OF DEFAULT 
 
Section 7.1Nature of Event

 
Section 7.2Default Remedies

 
Section 7.3Application of Proceeds

 
Section 7.4Preservation of Rights

 
ARTICLE VIIIINDEMNIFICATION 
 
Section 8.1Indemnification

 
Section 8.2Limitation of Liability

 
ARTICLE IXTHE ADMINISTRATIVE AGENT 
 
Section 9.1Appointment

 
Section 9.2Delegation of Duties

 
Section 9.3Exculpatory Provisions

 
Section 9.4Reliance by Agent

 
Section 9.5Notice of Defaul]

 
Section 9.6Non-Reliance on Administrative Agent and Other Lenders

 
Section 9.7Indemnification

 
Section 9.8Agent in Its Individual Capacity

 
Section 9.9Successor Administrative Agent

 
Section 9.10Administrative Agent's Discretionary Authority

 
ARTICLE X                            TAXES AND YIELD PROTECTION 
 
Section 10.1Taxes.

 
Section 10.2Increased Costs.

 
Section 10.3Mitigation Obligations; Replacement of Lenders.

 
Section 10.4Survival

 
ARTICLE XIMISCELLANEOUS [
 
Section 11.1Notices

 
Section 11.2Amendments, Etc

 
Section 11.3CHOICE OF LAW; VENUE

 
Section 11.4Invalidity

 
Section 11.5Survival of Agreements

 
Section 11.6Renewal, Extension or Rearrangemen]

 
Section 11.7Waivers

 
Section 11.8Cumulative Rights

 
Section 11.9Limitation on Interest

 
Section 11.10Bank Accounts; Offset

 
Section 11.11Assignments

 
Section 11.12Exhibits

 
Section 11.13Titles of Articles, Sections and Subsections

 
Section 11.14Counterparts; Fax

 
Section 11.15Termination; Limited Survival

 
Section 11.16Joint and Several Liability

 
Section 11.17Disclosures

 
Section 11.18Time is of the Essence

 
Section 11.19USA Patriot Act Notice

 
Section 11.20Electronic Transactions

 
Section 11.21No Reliance

 
Section 11.22WAIVER OF JURY TRIAL

 
Section 11.23CONSEQUENTIAL DAMAGES

 
Section 11.24ENTIRE AGREEMENT




 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)



SCHEDULES
 
Schedule 1.1                                           Commitments and
Commitment Percentages
 
Schedule 1.2                                           Approved Investors
 
Schedule 4.14                                           Subsidiaries
 
Schedule 6.2                                           Related Person
Indebtedness
 


 


 
EXHIBITS
 
Exhibit A                      Form of Note
 
Exhibit B                      Form of Borrowing Request
 
Exhibit C                      Certificate Accompanying Financial Statement
 
Exhibit D                      Borrowing Base Certificate
 
Exhibit E                      Form of Security Agreement
 

 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT is made and entered into as of May 22, 2008, among M/I
FINANCIAL CORP., an Ohio corporation (the "the Borrower"), each lender from time
to time party hereto (collectively, the "Lenders" and individually, a "Lender"),
and GUARANTY BANK, as Administrative Agent.
 
The Borrower has requested that the Lenders provide a credit facility, and the
Lenders are willing to do so on the terms and conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I                                
 


 
GENERAL TERMS
 
Section 1.1 Certain Definitions.  As used in this Agreement, the following terms
have the following meanings:
 
"Act" has the meaning specified in Section 11.19.
 
"Adjusted Floating LIBOR" means, for any day, the rate per annum equal to the
sum of the Floating LIBOR for such day plus the Applicable Floating LIBOR
Margin, provided that the Adjusted Floating LIBOR shall never exceed the Maximum
Rate.
 
"Applicable Floating LIBOR Margin" means one and thirty-five one hundredth
percent (1.35%) per annum.
 
"Adjusted Tangible Net Worth" means, as of any date, the Tangible Net Worth of
the Borrower minus the outstanding amount of Intercompany Loans.
 
"Affiliate" means, as to any Person, each other Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with, such Person.
 
"Aged Loan" means an Eligible Mortgage Loan which has been included in the
Borrowing Base for more than sixty (60) days but less than or equal to one
hundred and twenty (120) days.
 
"Aggregate Commitments" means the Commitments of all Lenders, which amount shall
not exceed (a) from and including May 22, 2008 through and including
December 14, 2008, $30,000,000, (b) from and including December 15, 2008 through
and including January 15, 2009, $40,000,000, and (c) from and including
January 16, 2009 through and including May 21, 2009, $30,000,000.
 
"Agreement" means this Credit Agreement, as the same may from time to time be
amended, supplemented or restated.
 
"Agreement to Pledge" means each agreement by the Borrower set forth in a
Borrowing Request for Wet Loans, to deliver Required Mortgage Documents to the
Administrative Agent.
 
"Applicable Advance Rate Percentage" means, for each Mortgage Loan
classification listed below, the percentage listed opposite such Mortgage Loan
classification:
 
Prime Loan (Dry Loan)
98%
Prime Loan (Wet Loan)
98%
Second Lien/HELOC Loan (Dry Loan)
90%
Second Lien/HELOC Loan (Wet Loan)
90%
Jumbo Loan (Dry Loan)
95%
Jumbo Loan (Wet Loan)
95%

"Applicable Sublimit" means, for each Mortgage Loan classification listed below,
the percentage of the Aggregate Commitments listed opposite such Mortgage Loan
classification:
 
Wet Loans
35%
Prime Loans
100%
Second Lien/HELOC Loans
5%
Jumbo Loans
10%

provided, however, that in the last five and first five Business Days of every
calendar month the Applicable Sublimit for Wet Loans shall be 50% of the
Aggregate Commitments.
 
"Appraised Value" means, for any Mortgage Loan, the current appraised value of
the property secured by the Mortgage as determined by an appraisal performed in
full compliance with FNMA/FHLMC appraisal requirements and on an appraisal form
approved by FNMA or FHLMC, and performed by a state licensed or state-certified
real estate appraiser (in accordance with the provisions of Title XI of FIRREA).
 
"Assignee" has the meaning specified in Section 11.10.
 
"Borrower" shall have the meaning assigned to such term in the preamble hereof.
 
"Borrowing" means a borrowing of a new Loan.
 
"Borrowing Base" means at any date all Eligible Mortgage Loans which have been
delivered to and held by the Administrative Agent or otherwise identified as
Mortgage Collateral.
 
"Borrowing Base Certificate" means a certificate describing the Eligible
Mortgage Loans to be included in the Borrowing Base in a form acceptable to the
Administrative Agent.
 
"Borrowing Request" means a request, in the form of Exhibit B, for a Loan
pursuant to Article II.
 
"Business Day" means a day, other than a Saturday or Sunday, on which commercial
banks are open for business with the public in Dallas, Texas.  Any Business Day
in any way relating to the LIBOR must also be a day on which, in the judgment of
the Administrative Agent, significant transactions in dollars are carried out in
the interbank Eurocurrency market.
 
"Cash Equivalents" means (a) securities issued or directly and fully guaranteed
or insured by the United States Government or any agency or instrumentality
thereof which mature within ninety (90) days from the date of acquisition, and
(b) time deposits and certificates of deposit, which mature within ninety (90)
days from the date of acquisition, of Lender or any other domestic commercial
bank having capital and surplus in excess of $200,000,000, which has, or the
holding company of which has, a commercial paper rating of at least A-1 or the
equivalent thereof by Standard & Poors (a division of the McGraw-Hill Companies)
or P-1 or the equivalent thereof by Moody's Investors Service, Inc.
 
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any guideline or directive (whether
or not having the force of law) by any Governmental Authority.
 
"Change of Control" means the Parent ceases to own one hundred percent (100%) of
the voting power of the voting stock of the Borrower.
 
"CLTV" means to any Mortgage Loan, the ratio expressed as a percentage
determined by dividing (i) the total amount owing and outstanding on all loans
secured by the residential real property and improvements serving as collateral
for the Mortgage Loan, by (ii) the Appraised Value of the residential real
property and improvements serving as collateral for the Mortgage Loan.
 
"Code" means the Internal Revenue Code of 1986, as amended.
 
"Collateral" has the meaning given to it in the Security Agreement.
 
"Collateral Value of the Borrowing Base" means, on any day, the sum of the Unit
Collateral Values of all Eligible Mortgage Loans included in the Borrowing Base
on such day as determined by Lender based on information then available to the
Administrative Agent.
 
"Commitment" means, as to each Lender, the obligation of such Lender to make
Loans to the Borrower pursuant to Section 2.1 hereof, in an aggregate principal
amount at any one time outstanding not to exceed the amount opposite such
Lender's name on Schedule 1.1 hereto, as such amount may be adjusted from time
to time in accordance with this Agreement.
 
"Commitment Percentage" means, for each Lender as of any date, the percentage of
the Aggregate Commitments represented by such Lender's Commitment, as it may be
amended from time to time, which initially shall be set forth on Schedule 1.1.
 
"Conforming Loan" means a Mortgage Loan which (a) receives one of the following
responses from Fannie Mae Desktop Underwriter: (i) Approve/Eligible,
(ii) Approve/Ineligible, (iii) Refer/Eligible, or (iv) EA-I,-II,-III/Eligible,
or (b) receives one of the following responses from Freddie Mac Loan Prospector:
(i) Accept/Accept, or (ii) A-Minus.  Mortgage Loans receiving a "Refer/Eligible"
response must be accompanied by the Investor's approval to the
exception.  Mortgage Loans receiving approval under the "Expanded Approval"
("EA") criteria or "A-Minus" criteria are permitted only if the Borrower
provides the Administrative Agent with a copy of the Fannie Mae or Freddie Mac
contract which allows delivery by the Borrower for this loan type.  Mortgage
Loans receiving an "Approve/Ineligible" response are permitted only if the
Borrower represents and warrants to the Administrative Agent that the Borrower
possesses an agency waiver with respect to such Mortgage Loan, thereby making
such Mortgage Loan agency eligible.
 
"Consolidated" refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries.  References herein to a
Person's Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly consolidated subsidiaries.
 
"Debtor Laws" means all applicable liquidation, conservatorship, bankruptcy,
moratorium, arrangement, receivership, insolvency, reorganization or similar
Laws from time to time in effect affecting the rights of creditors generally and
general principles of equity.
 
"Default" means any of the events specified in Section 7.1 hereof, whether or
not any requirement for notice or lapse of time or any other condition has been
satisfied.
 
"Default Rate" means, at the time in question, with respect to all Obligations,
the sum of (i) three percent (3%) per annum, plus (ii) the per annum interest
rate otherwise payable in respect of the Obligations; provided that in no event
shall the Default Rate ever exceed the Maximum Rate.
 
"Dividends," in respect of any corporation, means:  (a) cash distributions or
any other distributions on, or in respect of, any class of equity security of
such corporation, except for distributions made solely in shares of securities
of the same class; and (b) any and all funds, cash or other payments made in
respect of the redemption, repurchase or acquisition of such securities.
 
"Drawdown Termination Date" means the earlier of May 21, 2009, or the day on
which the Note first becomes due and payable in full.
 
"Dry Loan" means an Eligible Mortgage Loan included in the Borrowing Base and
for which the Required Mortgage Documents have been delivered to the
Administrative Agent.
 
"Eligible Mortgage Loan" means a Mortgage Loan with respect to which each of the
following statements is accurate and complete (and the Borrower by including
such Mortgage Loan in any computation of the Collateral Value of the Borrowing
Base shall be deemed to so represent and warrant to the Administrative Agent at
and as of the date of such computation):
 
(a) Such Mortgage Loan is a binding and valid obligation of the Obligor thereon,
in full force and effect and enforceable in accordance with its terms, except as
enforceability may be limited by Debtor Laws;
 
(b) The Mortgage Note evidencing such Mortgage Loan is genuine in all respects
as appearing on its face and as represented in the books and records of the
Borrower, and all information set forth therein is true and correct;
 
(c) Such Mortgage Loan is free of any default (other than as permitted by
subparagraph (d) below) of any party thereto (including the Borrower),
counterclaims, offsets and defenses, including the defense of usury, and from
any rescission, cancellation or avoidance, and all right thereof, whether by
operation of law or otherwise;
 
(d) No payment under such Mortgage Loan is more than thirty (30) days past due
the payment due date set forth in the underlying Mortgage Note and Mortgage;
 
(e) The Mortgage Note evidencing such Mortgage Loan contains the entire
agreement of the parties thereto with respect to the subject matter thereof, has
not been modified or amended in any respect not expressed in writing therein and
is free of concessions or understandings with the Obligor thereon of any kind
not expressed in writing therein;
 
(f) Such Mortgage Loan is in all respects in accordance with all Requirements of
Law applicable thereto, including, without limitation, the federal Consumer
Credit Protection Act and the regulations promulgated thereunder and all
applicable usury Laws and restrictions, and all notices, disclosures and other
statements or information required by Law or regulation to be given, and any
other act required by Law or regulation to be performed, in connection with such
Mortgage Loan have been given and performed as required;
 
(g) All advance payments and other deposits on such Mortgage Loan have been paid
in cash, and no part of said sums has been loaned, directly or indirectly, by
the Borrower to the Obligor, and, other than as disclosed to Lender in writing,
there have been no prepayments;
 
(h) Such Mortgage Loan will be free and clear of all Liens, except Permitted
Liens;
 
(i) The Property covered by such Mortgage Loan is insured against loss or damage
by fire and all other hazards normally included within standard extended
coverage in accordance with the provisions of such Mortgage Loan with the
Borrower named as a loss payee thereon;
 
(j) Such Mortgage Loan is secured by a first Mortgage, or in the case of any
Second Lien/HELOC Loan, a second Mortgage, on Single Family property;
 
(k) The date of origination of such Mortgage Loan is not more than thirty (30)
days prior to the date such Mortgage Loan was first included in the Borrowing
Base;
 
(l) Such Mortgage Loan has not been included in the Borrowing Base for more than
one hundred and twenty (120) days;
 
(m) If such Mortgage Loan is included in the Borrowing Base and has been
withdrawn from the possession of the Administrative Agent on terms and subject
to conditions set forth in the Security Agreement:
 
(i) If such Mortgage Loan was withdrawn by the Borrower for purposes of
correcting clerical or other non-substantive documentation problems, the
promissory note and other documents relating to such Mortgage Loan are returned
to the Administrative Agent within ten (10) Business Days from the date of
withdrawal; and the Unit Collateral Value of such Mortgage Loan when added to
the Unit Collateral Value of other Mortgage Loans which have been similarly
released to the Borrower and have not been returned does not exceed ten percent
(10%) of the Aggregate Commitments;
 
(ii) If such Mortgage Loan was shipped by the Administrative Agent directly to a
permanent Investor for purchase or to a custodian for the formation of a pool,
(x) such Investor or custodian is in full compliance with the terms of the
bailee letter under which such Mortgage Loan was shipped, and (y) the full
purchase price for such Mortgage Loan has been received by the Administrative
Agent (or such Mortgage Loan has been returned to the Administrative Agent)
within forty-five (45) calendar days from the date of shipment by the
Administrative Agent;
 
(n) Such Mortgage Loan is subject to (A) a Take-Out Commitment which is in full
force and effect or (B) a Hedging Arrangement;
 
(o) Such Mortgage Loan conforms to and satisfies the requirements for one of the
following Mortgage Loan classifications and has been designated by the Borrower
as one (1) and only one (1) of the following:  (i) Prime Loan, (ii) Jumbo Loan,
or (iii) Second Lien/HELOC Loan; provided that, within each Mortgage Loan
classification listed above, the Unit Collateral Value of such Mortgage Loan
when added to the Unit Collateral Value of all other Mortgage Loans in the same
Mortgage Loan classification does not exceed the Applicable Sublimit for such
Mortgage Loan classification;
 
(p) The Required Mortgage Documents have been delivered to the Administrative
Agent prior to the inclusion of such Mortgage Loan in any computation of the
Borrowing Base or, if such items have not been delivered to the Administrative
Agent on or prior to the date such Mortgage Loan is first included in any
computation of the Borrowing Base, (a) the Borrower has pledged and agreed to
deliver all Required Mortgage Documents pursuant to a Borrowing Request
delivered to the Administrative Agent prior to such inclusion, and (b) the Unit
Collateral Value of such Mortgage Loan when added to the Unit Collateral Value
of all other Mortgage Loans for which the Administrative Agent has not received
the Required Mortgage Documents does not exceed the Applicable Sublimit for Wet
Loans, provided that, all Required Mortgage Documents with respect to such
Mortgage Loan shall be delivered to the Administrative Agent within seven (7)
Business Days after the date of the Agreement to Pledge with respect thereto;
 
(q) The Property covered by such Mortgage Loan is located within the fifty
United States;
 
(r) Such Mortgage Loan has been underwritten by the originator thereof in
accordance with such originator's then current underwriting guidelines; and
 
(s) The representations and warranties made by the Borrower in Section 4.23 with
respect to each Mortgage Note and Mortgage Loan are true and correct.
 
"Environmental Laws" means any and all Laws relating to (a) the protection of
the environment, (b) emissions, discharges or releases of pollutants,
contaminants, chemicals or hazardous or toxic substances or wastes into the
environment including ambient air, surface water, ground water or land, or
(c) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, chemicals or
industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, together with the regulations from time to time promulgated
with respect thereto.
 
"ERISA Affiliate" means all members of the group of corporations and trades or
businesses (whether or not incorporated) which, together with the Borrower, are
treated as a single employer under Section 414 of the Code.
 
"ERISA Plan" means any pension benefit plan subject to Title IV of ERISA or
Section 412 of the Code maintained or contributed to by the Borrower or any
ERISA Affiliate with respect to which the Borrower has a fixed or contingent
liability.
 
"E-Sign Act" means the Electronic Signatures in Global and National Commerce
Act, as amended from time to time.
 
"Event of Default" means any of the events specified in Section 7.1 hereof,
provided that any requirement in connection with such event for the giving of
notice or the lapse of time, or the happening of any further condition, event or
act has been satisfied.
 
"Excluded Taxes" means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 10.3(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender's failure or inability (other than as a
result of a Change in Law) to comply with Section 10.1(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 10.1(a).
 
"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Guaranty Bank on
such day on such transactions as determined by the Administrative Agent.
 
"Fee Letter" means that certain letter agreement, dated May 22, 2008, between
the Borrower and the Administrative Agent.
 
"FHA" means the Federal Housing Administration or any successor thereto.
 
"FHA Loan" means a Mortgage Loan insured by the FHA.
 
"FHLMC" or "Freddie Mac" means the Federal Home Loan Mortgage Corporation, or
any successor thereto.
 
"Financing Lease" means (i) any lease of Property if the then present value of
the minimum rental commitment thereunder should, in accordance with GAAP, be
capitalized on a balance sheet of the lessee, and (ii) any other lease
obligations which are capitalized on a balance sheet of the lessee.
 
"FIRREA" means the Financial Institutions Reform Recovery and Enforcement Act of
1989, as amended from time to time, together with the regulations from time to
time promulgated with respect thereto.
 
"Fiscal Quarter" means each period of three calendar months ending March 31,
June 30, September 30 and December 31 of each year.
 
"Fiscal Year" means each period of twelve calendar months ending December 31 of
each year.
 
"Floating LIBOR" means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the rate appearing on Bloomberg
Professional (or, if not available, any other nationally recognized trading
screen reporting the British Bankers' Association LIBOR) at 10:00 a.m. (Central
time) as the British Bankers' Association LIBOR for deposits in U.S. Dollars
with a term equivalent to one month.  In the event that such rate does not
appear on Bloomberg Professional, "Floating LIBOR" for purposes of this
definition shall be determined by reference to such other comparable publicly
available service for displaying London inter-bank offered rates as may be
selected by the Administrative Agent.
 
"FNMA" or "Fannie Mae" means the Federal National Mortgage Association, or any
successor thereto.
 
"Foreign Lender" means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
"Full Documentation Mortgage Loan" means a Mortgage Loan supported by all of the
customary documentation required to underwrite the Mortgage Loan, including,
without limitation, the following:  (i) Verification of Income ("VOI"),
(ii) Verification of Assets ("VOA"), and (iii) Verification of Employment
("VOE").
 
"Funding Account" means the non-interest bearing demand checking account
established by the Borrower with the Administrative Agent to be used for (a) the
initial deposit of proceeds of Loans; and (b) the funding or purchase of a
Mortgage Note by the Borrower; provided that the Funding Account shall be
pledged to the Administrative Agent and that the Borrower shall not be entitled
to withdraw funds from the Funding Account.
 
"GAAP" means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of the Borrower and its
consolidated subsidiaries, are applied for all periods after the date hereof in
a manner consistent with the manner in which such principles and practices were
applied to the financial statements described in Section 4.7.  If any change in
any accounting principle or practice is required by the Financial Accounting
Standards Board (or any such successor) in order for such principle or practice
to continue as a generally accepted accounting principle or practice, all
reports and financial statements required hereunder with respect to the Borrower
or the Parent may be prepared in accordance with such change, but all
calculations and determinations to be made hereunder may be made in accordance
with such change only after notice of such change is given to the Administrative
Agent and the Administrative Agent agrees to such change insofar as it affects
the accounting of the Borrower.
 
"Governmental Authority" means any nation or government, any agency, department,
state or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
 
"Governmental Requirement" means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization or other direction or requirement (including, without
limitation, any of the foregoing which relate to environmental standards or
controls, energy regulations and occupational, safety and health standards or
controls) of any arbitrator, court or other Governmental Authority, which
exercises jurisdiction over any Related Person or any of its Property.
 
"Guaranty Obligation" of any Person means any contract, agreement or
understanding of such Person pursuant to which such Person guarantees, or in
effect guarantees, any Indebtedness, lease, dividends or other obligations (the
"Primary Obligations") of any other Person (the "Primary Obligor") in any
manner, whether directly or indirectly, contingently or absolutely, in whole or
in part, including without limitation agreements:
 
(a) to purchase such Primary Obligation or any property constituting direct or
indirect security therefor,
 
(b) to advance or supply funds (A) for the purchase or payment of any such
Primary Obligation, or (B) to maintain working capital or other balance sheet
conditions of the Primary Obligor or otherwise to maintain the net worth or
solvency of the Primary Obligor,
 
(c) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such Primary Obligation of the ability of the Primary
Obligor to make payment of such Primary Obligation; or
 
(d) otherwise to assure or hold harmless the owner of any such Primary
Obligation against loss in respect thereof;
 
provided, that "Guaranty Obligation" shall not include endorsements that are
made in the ordinary course of business of negotiable instruments or documents
for deposit or collection.  The amount of any Guaranty Obligation shall be
deemed to be the maximum amount for which the guarantor may be liable pursuant
to the agreement that governs such Guaranty Obligation, unless such maximum
amount is not stated or determinable, in which case the amount of such
obligation shall be the maximum reasonably anticipated liability thereon, as
determined by such guarantor in good faith.
 
"Hedging Arrangement" means any forward sales contract, forward trade contract,
interest rate swap agreement, interest rate cap agreement, or other contract
pursuant to which Borrower has protected itself from the consequences of a loss
in the value of a Mortgage Loan because of changes in interest rates or in the
market value of mortgage loan assets.
 
"HELOC" means home equity line of credit.
 
"Indebtedness" of any Person at a particular date means the sum (without
duplication) at such date of (a) all indebtedness of such Person for borrowed
money or for the deferred purchase price of property or services or which is
evidenced by a note, bond, debenture, or similar instrument, (b) all obligations
of such Person under any Financing Lease, (c) all obligations of such Person in
respect of letters of credit, acceptances, or similar obligations issued or
created for the account of such Person, (d) all Guaranty Obligations of such
Person, (e) all liabilities secured by any Lien on any property owned by such
Person, whether or not such Person has assumed or otherwise become liable for
the payment thereof, and (f) any liability of such Person in respect of unfunded
vested benefits under an ERISA Plan and (g) all liabilities of such Person in
respect of indemnities or repurchase obligations made in connection with the
sale of Mortgage Loans.
 
"Indemnified Party" has the meaning set forth in Section 8.1 hereof.
 
"Indemnified Taxes" means Taxes other than Excluded Taxes.
 
"Intercompany Loan" means a loan or advance from a Related Person to an
Affiliate or shareholder, member or partner of any Related Person.
 
"Investor" means any Person approved by the Administrative Agent and listed on
Schedule 1.2, as such Schedule may be updated or supplemented from time to time;
provided, however, that the Administrative Agent shall deliver a list of all
Persons approved as Investors by the Administrative Agent upon each amendment of
such Schedule by the Administrative Agent, and an Investor shall be removed from
such list upon the written direction of the Administrative Agent.
 
"Investment Property" means a Single Family dwelling which is not the Principal
Residence or Second/Vacation Property of the Obligor under the related Mortgage
Loan.
 
"Jumbo Loan" means a Single Family Mortgage Loan which (a) is secured by a
first-lien Mortgage Loan, (b) has an original principal balance of greater than
the current FNMA/FHLMC loan size limit but less than or equal to $750,000,
(c) has a FICO score greater than or equal to 680, (d) has a LTV less than or
equal to 80% (or 95% if subject to mortgage insurance acceptable to the
Administrative Agent), (e) has a CLTV less than or equal to 90% (or 100% if
subject to mortgage insurance acceptable to the Administrative Agent), and
(f) other than its loan size, would qualify as a Conforming Loan.
 
"Law" means any statute, law, regulation, ordinance, rule, treaty, judgment,
order, decree, permit, concession, franchise, license, agreement or other
governmental restriction of the United States or any state or political
subdivision thereof.  Any reference to a Law includes any amendment or
modification to such Law, and all regulations, rulings, and other Laws
promulgated under such Law.
 
"Lender" and "Lenders" have the meaning assigned to such terms in the preamble
hereof.
 
"Liabilities" means, as to any Person as of any date, the total of all amounts
which would be properly classified as "liabilities" in a balance sheet of such
Person at such date, prepared in accordance with GAAP, consistently applied,
including without limitation, deferred income taxes, deferred compensation of
any type and capital lease obligations, if any.
 
"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (whether statutory or otherwise), or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, any conditional sale or other
title retention agreement, any Financing Lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement under the Uniform Commercial Code or comparable law of any
jurisdiction in respect of any of the foregoing).
 
"Loan" has the meaning given it in Section 2.1.
 
"Loan Balance" means for any day, the principal balance of the Loans outstanding
on such day.
 
"Loan Document" means any, and "Loan Documents" shall mean all, of this
Agreement, the Notes, the Security Instruments, the Fee Letter, and any and all
other agreements, certificates or instruments now or hereafter executed and
delivered by the Borrower or any other Person in connection with, or as security
for the payment or performance of any or all of the Obligations, as any of such
may be renewed, amended or supplemented from time to time.
 
"Loan to Value" or "LTV" means, as to any Mortgage Loan, the ratio expressed as
a percentage determined by dividing (a) the total principal amount owing and
outstanding on the first-lien Mortgage Loan, by (b) the Appraised Value of the
residential real property and improvements serving as collateral for the
Mortgage Loan.
 
"Market Value" on any day shall be determined by the Administrative Agent, in
its sole discretion, based upon (a) information then available to the
Administrative Agent regarding quotes from dealers for the purchase of mortgage
notes similar to the Mortgage Note that have been delivered to the
Administrative Agent pursuant to this Agreement or (b) sales prices actually
received by the Borrower for mortgage notes sold by the Borrower during the
immediately preceding thirty (30) day period similar to the Mortgage Note that
have been delivered to the Administrative Agent pursuant to this Agreement.
 
"Material Adverse Effect" means any material adverse effect on (a) the validity
or enforceability of this Agreement, the Notes or any other Loan Document,
(b) the business, operations, total Property, prospects or condition (financial
or otherwise) of any Related Person, (c) the collateral under any Security
Instrument, or (d) the ability of any Related Person to fulfill its obligations
under this Agreement, the Notes, or any other Loan Document to which it is a
party.
 
"Maximum Rate" means, with respect to each Lender, the maximum nonusurious rate
of interest that such Lender is permitted under applicable Law to contract for,
take, charge, or receive with respect to its Loans.
 
"MERS" means Mortgage Electronic Registration Systems, Inc., a Delaware
corporation, or any successor thereto.
 
"MERS Agreement" means those agreements by and among the Borrower, Lender, MERS
and MERSCORP, Inc., as amended, modified, supplemented, extended, restated or
replaced from time to time.
 
"MERS® System" means the system of recording transfers of mortgages
electronically maintained by MERS.
 
"MIN" means, with respect to each Mortgage Loan, the Mortgage Identification
Number for such Mortgage Loan registered with MERS on the MERS® System.
 
"MOM Loan" means, with respect to any Mortgage Loan, MERS acting as the
mortgagee of such Mortgage Loan, solely as nominee for the originator or the
Borrower, as the case may be, of such Mortgage Loan and its successors and
assignees.
 
"Mortgage" means a mortgage or deed of trust, on standard forms in form and
substance satisfactory to the Administrative Agent, securing a Mortgage Note and
granting a perfected, first or second priority lien on residential real property
consisting of land and a one-to-four-family dwelling thereon which is completed
and ready for occupancy.
 
"Mortgage Collateral" means all Mortgage Notes (a) which are made payable to the
order of the Borrower or have been endorsed (without restriction or limitation)
payable to the order of the Borrower, (b) in which the Administrative Agent has
been granted and continues to hold a perfected first priority security interest,
(c) which are in form and substance acceptable to the Administrative Agent in
its reasonable discretion, (d) which are secured by Mortgages, and (e) which
conform in all respects with all the requirements for purchase of such Mortgage
Note under the Take-Out Commitments and are valid and enforceable in accordance
with their respective terms.
 
"Mortgage Loan" means a mortgage loan which is evidenced by a Mortgage Note and
secured by a Mortgage, together with the rights and obligations of a holder
thereof and payments thereon and proceeds therefrom.
 
"Mortgage Note" means the note or other evidence of indebtedness evidencing the
indebtedness of an Obligor under a Mortgage Loan.
 
"Net Income" of any Person means, for any period, the net income of such Person
(excluding extraordinary gains but including extraordinary losses) for such
period, calculated in accordance with GAAP.
 
"Net Worth" of any Person means, as of any date, an amount equal to all
Consolidated assets of such Person minus such Person's Consolidated liabilities,
each as determined in accordance with GAAP.
 
"Note" means any promissory note delivered by the Borrower to any Lender
pursuant to Section 2.2 in the form attached hereto as Exhibit A and all
renewals, modifications, amendments, restatements, and extensions thereof.
 
"Notice of Assignment" has the meaning specified in Section 11.11(b)(ii).
 
"Obligations" means all present and future Indebtedness, obligations, and
liabilities of the Borrower to the Administrative Agent and the Lenders, and all
renewals and extensions thereof, or any part thereof, arising pursuant to this
Agreement or any other Loan Document, and all interest accrued thereon, and
reasonable attorneys' fees and other costs incurred in the drafting,
negotiation, enforcement or collection thereof, regardless of whether such
Indebtedness, obligations, and liabilities are direct, indirect, fixed,
contingent, joint, several or joint and several.
 
"Obligor" means the Person or Persons obligated to pay the Indebtedness which is
the subject of a Mortgage Loan.
 
"Operating Account" means the non-interest bearing demand checking accounts
(whether one or more) established by the Borrower with the Administrative Agent
to be used for the Borrower's operations.  Subject to the rights of the
Administrative Agent and the Lenders under Section 11.10 hereof, the Borrower
shall be entitled to withdraw funds from the Operating Account.
 
"Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
"Parent" means M/I Homes, Inc., an Ohio corporation, and owner of all of the
outstanding capital stock of the Borrower.
 
"Parent Debt Agreement" means that certain Second Amended and Restated Credit
Agreement, dated as of October 6, 2006, among the Parent, JPMorgan Chase Bank,
N.A., as agent, and the lenders party thereto, and all amendments, modifications
and supplements thereto and amendments and restatements thereof, and including
any subsequent credit facilities refinancing any indebtedness thereunder.
 
"PBGC" means the Pension Benefit Guaranty Corporation or any Governmental
Authority succeeding to any of its functions.
 
"Permitted Liens" means (i) Liens in favor of the Administrative Agent to secure
the Obligations (ii) a first Lien in respect of a Second Lien/HELOC Loan, and
(iii) ad valorem taxes and assessments not yet due and payable.
 
"Person" means any individual, corporation, partnership, joint venture,
association, joint stock company, limited liability company, trust,
unincorporated organization, Governmental Authority, or any other form of
entity.
 
"Prime Loan" means a Single Family Mortgage Loan which is (a) secured by a
first-lien Mortgage and (b) a Conforming Loan, FHA Loan or VA Loan.
 
"Principal Residence" means a Single Family dwelling that the Obligor occupies
as his or her primary residence.
 
"Property" means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
 
"Purchasers" has the meaning specified in Section 11.11(b)(i).
 
"Regulation U" means Regulation U issued by the Board of Governors of the
Federal Reserve System as in effect from time to time.
 
"Regulation X" means Regulation X issued by the Board of Governors of the
Federal Reserve System as in effect from time to time.
 
"Related Persons" means the Borrower and each of the Borrower's Subsidiaries.
 
"Reportable Event" means (1) a reportable event described in Sections 4043(c)(5)
or (6) of ERISA or the regulations promulgated thereunder, or (2) any other
reportable event described in Section 4043(c) of ERISA or the regulations
promulgated thereunder other than a reportable event not subject to the
provision for 30-day notice to the PBGC pursuant to a waiver by the PBGC under
Section 4043(a) of ERISA.
 
"Required Lenders" means, at any time, the holders of 66-2/3% or more of the
Commitments, or if at any time the Commitments are terminated, the holders of
66-2/3% or more of the aggregate outstanding principal amount of all Loans;
provided, however, that if only two Lenders hold the Commitments or 100% of the
aggregate outstanding principal amount of all Loans when the Commitments are
terminated, then Required Lenders shall mean both Lenders.
 
"Required Mortgage Documents" means, as to any Mortgage Loan, the items
described on Schedule A to the Security Agreement.
 
"Requirement of Law" as to any Person means the charter and by-laws or other
organizational or governing documents of such Person, and any law, statute,
code, ordinance, order, rule, regulation, judgment, decree, injunction,
franchise, permit, certificate, license, authorization or other determination,
direction or requirement (including, without limitation, any of the foregoing
which relate to environmental standards or controls, energy regulations and
occupational, safety and health standards or controls) of any arbitrator, court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.
 
"Second Lien/HELOC Loan" means a Single Family Mortgage Loan which (a) is
secured by a traditional closed-end second-lien Mortgage or an open-end HELOC
Mortgage, and in each case is a Conforming Loan, FHA Loan or VA Loan, (b) has a
CLTV less than or equal to 95%, and (c) has a principal balance not greater than
the current FNMA/FHLMC loan size limit for such Mortgages.
 
"Second/Vacation Property" means a Single Family dwelling that is not used for
rental purposes and that the Obligor occupies for some portion of the year.
 
"Security Agreement" means the Security Agreement between the Borrower and the
Administrative Agent dated of even date herewith in substantially the form
attached as Exhibit E, as the same may from time to time be further
supplemented, amended or restated.
 
"Security Instrument" means (a) the Security Agreement and (b) such other
executed documents, instruments, certificates, agreements and financing
statements as are or may be necessary to grant to the Administrative Agent a
perfected first prior and continuing security interest in and to all Mortgage
Collateral, and any and all other agreements, certificates or instruments now or
hereafter executed and delivered by the Borrower in connection with, or as
security for the payment or performance of, all or any of the Obligations,
including the Borrower's obligations under the Notes and this Agreement, as such
agreements may be amended, modified or supplemented from time to time.
 
"Servicing Agreements" means all agreements between the Related Persons and
Persons other than a Related Person pursuant to which the Borrower undertakes to
service Mortgage Loans.
 
"Servicing Records" means all contracts and other documents, books, records and
other information (including without limitation, computer programs, tapes,
discs, punch cards, data processing software and related property and rights)
maintained with respect to the Servicing Rights.
 
"Servicing Rights" means all of right, title and interest of any Related Person
in and under the Servicing Agreements, including, without limitation, the rights
of the Borrower to income and reimbursement thereunder.
 
"Settlement Account" means the non-interest bearing demand deposit account
established by the Borrower with the Administrative Agent to be used for (i) the
deposit of proceeds from the sale of Mortgage Collateral, and (ii) the payment
of the Obligations; provided that (a) the Settlement Account shall be pledged to
the Administrative Agent for the benefit of the Administrative Agent, and
(b) the Borrower shall not be entitled to withdraw funds from the Settlement
Account.
 
"Single Family" means residential real property consisting of land and a
completed one-to-eight unit single family dwelling thereon (including Principal
Residences, Second/Vacation Property and Investment Property), which is fully
completed and ready for occupancy, and which is not used for commercial
purposes, is not a leasehold interest, and is not a manufactured or mobile home.
 
"Subsidiary" means, with respect to any Person, any corporation, association,
partnership, joint venture, or other business or corporate entity, enterprise or
organization which is directly or indirectly (through one or more
intermediaries) controlled by or owned fifty percent (50%) or more by such
Person.
 
"Take-Out Commitment" means with respect to any Eligible Mortgage Loan, a
written master commitment of an Investor to purchase a pool of Mortgage Loans or
an individual commitment of an Investor to purchase an individual Mortgage Loan
under which such Eligible Mortgage Loan(s) will be delivered to such Investor on
terms satisfactory to the Administrative Agent, in its reasonable discretion.
 
"Tangible Net Worth" means, as of any date, for any Person, the Net Worth of
such Person minus all Consolidated assets of such Person which would be
classified as intangible assets under GAAP, including but not limited to
goodwill (whether representing the excess cost over book value of assets
acquired or otherwise), patents, trademarks, trade names, copyrights,
franchises, deferred charges, and capitalized servicing rights.
 
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
"Termination Event" means (a) the occurrence with respect to any ERISA Plan of a
Reportable Event, (b) the withdrawal of the Borrower or any ERISA Affiliate from
an ERISA Plan during a plan year in which it was a "substantial employer," as
defined in Section 4001(a)(2) of ERISA, (c) the distribution to affected parties
of a notice of intent to terminate any ERISA Plan or the treatment of any ERISA
Plan amendment as a termination under Section 4041 of ERISA, (d) the institution
of proceedings to terminate any ERISA Plan by the PBGC under Section 4042 of
ERISA, or (e) any other event or condition which might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any ERISA Plan.
 
"Total Liabilities" of any Person means, as of any date, the sum of (a) all
Liabilities of such Person as of such date and (b) the aggregate amount of
Mortgage Loans purchased and remaining under any Mortgage Loan purchase facility
of such Person.
 
"UCC" means the Texas Uniform Commercial Code, as the same may hereafter be
amended.
 
"UETA" means the Texas Uniform Electronic Transaction Act, as amended from time
to time.
 
"Unit Collateral Value" means, on any day, with respect to each Eligible
Mortgage Loan included in the Borrowing Base, the Applicable Advance Rate
Percentage of the least of the following:
 
(i) the outstanding principal balance of the Mortgage Note constituting such
Mortgage Loan;
 
(ii) the actual out-of-pocket cost to the Borrower of such Mortgage Loan minus
the amount of principal paid under such Mortgage Loan and delivered to Lender
for application to the prepayment of the Loans;
 
(iii) the amount at which an Investor has committed to purchase the Mortgage
Loan pursuant to a Take-Out Commitment; or
 
(iv) the Market Value of the Mortgage Note constituting such Mortgage Loan.
 
provided that if any such Eligible Mortgage Loan included in the Borrowing Base
becomes an Aged Loan, the Unit Collateral Value of such Mortgage Loan as
determined by the above calculation shall be reduced by five percent (5%), and
the Borrower shall immediately, on such Eligible Mortgage Loan's sixty-first
(61st) day in the Borrowing Base, make repayment required by Section 2.5; and
 
provided further that if any such Aged Loan is included in the Borrowing Base
for more than ninety (90) days, the Unit Collateral Value of such Mortgage Loan
shall be reduced by an additional ten percent (10%), and the Borrower shall
immediately, on such Eligible Mortgage Loan's ninety-first (91st) day in the
Borrowing Base, make repayment required by Section 2.5; and
 
provided further that no Eligible Mortgage Loan may be included in the Borrowing
Base for more than one hundred twenty (120) days, such that on the one hundred
twenty-first (121st) day after such Eligible Mortgage Loan is first included in
the Borrowing Base, the Unit Collateral Value of such Mortgage Loan shall be
reduced to zero, and the Borrower shall immediately make repayment required by
Section 2.5.
 
"VA" means the Veterans Administration and any successor thereto.
 
"VA Loan" means a Mortgage Loan guaranteed by the VA.
 
"Wet Loan" means an Eligible Mortgage Loan which is included in the Borrowing
Base, but for which the Required Mortgage Documents have not been delivered to
Lender.
 
Other Definitional Provisions.
 
(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the above-defined meanings when used in the Notes or any other Loan
Document, certificate, report or other document made or delivered pursuant
hereto.
 
(b) Each term defined in the singular form in Section 1.1 shall mean the plural
thereof when the plural form of such term is used in this Agreement, the Notes
or any other Loan Document, certificate, report or other document made or
delivered pursuant hereto, and each term defined in the plural form in
Section 1.1 shall mean the singular thereof when the singular form of such term
is used herein or therein.
 
(c) The words "hereof," "herein," "hereunder" and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and section, subsection, schedule and
exhibit references herein are references to sections, subsections, schedules and
exhibits to this Agreement unless otherwise specified.  The word "or" is not
exclusive, and the word "including" (in its various forms) means "including
without limitation."
 
(d) Unless the context otherwise requires or unless otherwise provided herein
the terms defined in this Agreement which refer to a particular agreement,
instrument or document also refer to and include all renewals, extensions,
modifications, amendments and restatements of such agreement, instrument or
document, provided that nothing contained in this section shall be construed to
authorize any such renewal, extension, modification, amendment or restatement.
 
(e) As used herein, in the Notes or in any other Loan Document, certificate,
report or other document made or delivered pursuant hereto, accounting terms
relating to any Person and not specifically defined in this Agreement or therein
shall have the respective meanings given to them under GAAP.
 
Section 1.2 Exhibits and Schedules.  All Exhibits and Schedules attached to this
Agreement are incorporated by reference herein and made a part hereof for all
purposes.
 
Section 1.3 Calculations and Determinations.  All calculations under the Loan
Documents of interest and of fees shall be made on the basis of actual days
elapsed (including the first day but excluding the last) and a year of three
hundred sixty (360) days.  Each determination by Lender of amounts to be paid
hereunder shall, in the absence of manifest error, be conclusive and
binding.  Unless otherwise expressly provided herein or unless Lender otherwise
consents all financial statements and reports furnished to Lender hereunder
shall be prepared and all financial computations and determinations pursuant
hereto shall be made in accordance with GAAP.  The Administrative Agent shall
deliver to the Borrower an interest billing statement for each month on or
before the fifth (5th) day of the next succeeding month, which interest billing
statement shall set forth the interest accrued on the Loans for such month;
provided that any failure or delay in delivering such interest billing or any
inaccuracy therein shall not affect the Obligations.
 
ARTICLE II                                
 


 
AMOUNT AND TERMS OF LOANS
 
Section 2.1 Commitment and Loans.  Subject to the terms and conditions contained
in this Agreement, each Lender severally agrees to make loans ("Loans") to the
Borrower on a revolving credit basis from time to time on any Business Day from
the date of this Agreement through the Drawdown Termination Date.  The aggregate
amount of all Loans requested in any Borrowing Request must be equal to the
lesser of (i) an amount greater than or equal to $25,000 or (ii) an amount equal
to the Aggregate Commitments less the Loan Balance.  Notwithstanding anything to
the contrary, after giving effect to the transactions contemplated by the
Borrowing Request pursuant to which a Loan is requested, and at all other times,
the aggregate unpaid principal amount of all Loans outstanding shall not exceed
the lesser of (a) the Collateral Value of the Borrowing Base, and (b) the
Aggregate Commitments.
 
Section 2.2 Promissory Notes; Interest on the Notes.  The obligation of the
Borrower to repay the Loans made by the Lenders, together with interest accruing
in connection therewith, shall be evidenced by a Note payable to the order of
each Lender.  Interest on the Notes shall be due and payable as provided herein
and therein.  The entire Loan Balance and all accrued and unpaid interest
thereon shall be finally due and payable on the Drawdown Termination Date.
 
Section 2.3 Notice and Manner of Obtaining Loans.  The Borrower must give
written notice (which may be sent by electronic mail) to the Administrative
Agent, or telephonic notice promptly confirmed in writing, of each request for
Loans.  Each such written request or confirmation must be made in the form and
substance of the "Borrowing Request" attached hereto as Exhibit B, duly
completed.  Each such Borrowing Request must:
 
(a) specify the aggregate amount of any such Borrowing of new Loans and the date
on which such Loans are to be advanced; and
 
(b) be received by the Administrative Agent not later than (i) 3:00 p.m.,
Central time, if there is only one Lender or (ii) 12:00 noon, Central time, if
there is more than one Lender, on the day on which any such Loans are to be
made.
 
With each delivery of a Borrowing Request to the Administrative Agent, the
Borrower represents and warrants to the Administrative Agent the following:
 
(i) the Borrower is entitled to receive the requested Loan under the terms and
conditions of this Agreement;
 
(ii) all items which the Borrower is required to furnish to the Administrative
Agent pursuant to this Agreement accompany the Borrowing Request (or, if Wet
Loans, shall be delivered to the Administrative Agent in accordance with the
Agreement);
 
(iii) all Mortgage Loans offered thereby conform in all respects with the
applicable requirements set forth in this Agreement;
 
(iv) no Event of Default exists under this Agreement or would result from the
Borrowing or the application of the proceeds therefrom;
 
(v) no change or event has occurred which with notice and/or the passage of time
would constitute an Event of Default;
 
(vi) after giving effect to the Loan requested thereby the Loan Balance shall
not exceed the lesser of (1) the Collateral Value of the Borrowing Base and
(2) the Aggregate Commitments; and
 
(vii) after giving effect to the Loans requested thereby, no Applicable Sublimit
will be exceeded.
 
Additionally, with each Borrowing Request, the Borrower represents and warrants
that, except as permitted under this Agreement, the Borrower holds with respect
to each of the Mortgage Notes offered the following:
 
(i) unless delivered therewith, a certified copy of the Mortgage relating to
such Mortgage Note;
 
(ii) mortgagee policies of title insurance conforming to the requirements of the
Administrative Agent or binding commitments for the issuance of same;
 
(iii) insurance policies insuring the mortgaged premises as required by the
Administrative Agent; and
 
(iv) unless delivered therewith, an original of any executed Take-Out Commitment
or document evidencing any Hedging Arrangement relating to such Mortgage Note.
 
With the delivery of each Borrowing Request, the Borrower agrees that it holds
the above referenced items in trust for the Administrative Agent, and will at
any time deliver the same to the Administrative Agent upon request or, upon
written instructions from the Administrative Agent, to any Person designated by
the Administrative Agent, promptly, and in any event within two (2) Business
Days after such request or instructions.  The Borrower further agrees that it
will not deliver any of the above items, nor give, transfer, or assign any
interest in same, to any Person other than the Administrative Agent (or the
Person or Persons designated by the Administrative Agent) without the prior
written consent of the Administrative Agent.
 
Each such telephonic request shall be deemed a representation, warranty,
acknowledgment and agreement by the Borrower as to the matters which are
required to be set out in such written confirmation.  If all conditions
precedent to such Loan have been met, the Administrative Agent will, promptly
upon receipt of funds from the Lenders, on the date remit to the Borrower the
amount of such Loan in immediately available dollars, by crediting the Funding
Account with immediately available funds in the amount of such Loan.
 
Section 2.4 Fees.
 
(a) In consideration of the Lenders' commitment to make the Loans, the Borrower
will pay to the Administrative Agent for the pro rata account of each Lender a
non-refundable unused fee determined on a daily basis by applying a rate of 20.0
basis points (0.20%) per annum to the unused amount of each such Lender's
Commitment on each day during the term of the Loans.  This unused fee shall be
due and payable quarterly in arrears on the fifteenth day following each Fiscal
Quarter.
 
(b) The Borrower shall pay to the Administrative Agent, a collateral handling
fee in the amount and at the time set forth in the Fee Letter.
 
Section 2.5 Mandatory Repayments.  If at any time the Loan Balance exceeds the
lesser of (i) the Collateral Value of the Borrowing Base (as a result of an
Applicable Sublimit being exceeded or otherwise) or (ii) the Aggregate
Commitments, then the Borrower (x) shall repay the amount of such excess or
(y) so long as the Loan Balance does not exceed the Aggregate Commitments,
pledge to the Administrative Agent additional Eligible Mortgage Loans which have
an aggregate Unit Collateral Value equal to or greater than such excess, in each
case, within one (1) Business Day after written notice thereof is given by the
Administrative Agent to the Borrower; provided that, after giving effect to any
pledge of additional Eligible Mortgage Loans, the Unit Collateral Value of such
Mortgage Loans when added to the Unit Collateral Value of all other Mortgage
Loans in the same Mortgage Loan classification does not exceed the Applicable
Sublimit for such Mortgage Loan classification.
 
Section 2.6 Payments to the Administrative Agent.  All payments of interest on
the Notes, all payments of principal, including any principal payment made with
proceeds of Mortgage Collateral, and fees hereunder shall be made directly to
the Administrative Agent without condition or deduction or any counterclaim,
defense, recoupment, setoff, or withholding or deduction for taxes, for the pro
rata benefit of each Lender, in federal or other immediately available funds
before (a) 3:00 p.m. (Central time) if there is only one Lender and
(b) 1:00 p.m. (Central time) if there is more than one Lender, in each case on
the respective dates when due via wire transfer of immediately available funds
to the Settlement Account.  The Administrative Agent shall promptly distribute
such payments to the Lenders upon receipt in like funds as received.  The
Borrower shall send notice to the Administrative Agent before (a) 3:00 p.m.
(Central time) if there is only one Lender and (b) 11:00 a.m. (Central time) if
there is more than one Lender, in each case on the day any payment of principal
or interest is received by the Administrative Agent which sets forth the Loans
against which such payment is to be applied.  Any payment (or any payment
received without a notice regarding application of such payment) received by the
Administrative Agent after such time will be deemed to have been made on the
next following Business Day.  Should any such payment become due and payable on
a day other than a Business Day, the maturity of such payment shall be extended
to the next succeeding Business Day, and, in the case of a payment of principal
or past due interest, interest shall accrue and be payable thereon for the
period of such extension as provided in the Loan Document under which such
payment is due.  Each payment under a Loan Document shall be payable at the
place provided therein and, if no specific place of payment is provided, shall
be payable at the place of payment of the Notes.  Prior to the occurrence of an
Event of Default and exercise of remedies by the Administrative Agent, when the
Administrative Agent collects or receives money on account of the Obligations,
the Administrative Agent shall apply all such money so distributed, as follows:
 
(a) first, to any reimbursements due the Administrative Agent under Section 5.5;
 
(b) second, to any reimbursement due to the Lenders under Section 5.5;
 
(c) third, prior to a Default or Event of Default, to the payment of the Loans
then due, as directed by the Borrower
 
(d) fourth, to the prepayment of principal on the Notes, together with accrued
and unpaid interest on the principal so prepaid; and
 
(e) last, for the payment or prepayment of any other Obligations and the
balance, if any, after all the Obligations have been indefeasibly paid in fully,
to the Borrower or as otherwise required by Law.
 
All payments applied to principal or interest on any Note shall be applied first
to any interest then due and payable, then to principal then due and payable,
and last to any prepayment of principal and interest.
 
Section 2.7 Notification by the Administrative Agent.  Promptly after receipt
thereof, the Administrative Agent will notify each Lender of the contents of
each Borrowing Request and repayment notice received by it hereunder.  Upon the
request of the Administrative Agent, not later than 2:00 p.m. (Central time) on
the day on which any Loans are to be made, each Lender shall make available its
pro rata portion of the Loan or Loans in accordance with such Lender's
Commitment in immediately available funds to the Administrative Agent at its
address specified on the Administrative Agent's signature page hereto.
 
Section 2.8 Non-Receipt of Funds by the Administrative Agent.
 
(a) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a Borrowing that such Lender will not make the amount that would
constitute its share of such Borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in its
sole and absolute discretion, in reliance upon such assumption, make available
to the Borrower a corresponding amount.  If such amount is not made available to
the Administrative Agent by the required time therefor, and Administrative Agent
elects to make such corresponding amount available to the Borrower, such Lender
shall pay to the Administrative Agent, on demand, such amount with interest
thereon, at a rate equal to the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any administrative, processing or similar fees
charged by the Administrative Agent in connection with the foregoing, for the
period until such Lender makes such amount immediately available to the
Administrative Agent.  A certificate of the Administrative Agent submitted to
any Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error.  If such Lender's share of such
Borrowing is not made available to the Administrative Agent by such Lender
within three (3) Business Days after such Borrowing date, the Administrative
Agent shall also be entitled to recover such amount with interest thereon at the
rate per annum applicable to the relevant Loan, on demand, from the
Borrower.  Nothing in this Section shall be deemed to limit the rights of the
Borrower against any such Lender.
 
(b) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent (including but not limited to situations in which the Borrower informs the
Administrative Agent that the Administrative Agent will be receiving proceeds of
Collateral on a specific date and that the Borrower intends to use such proceeds
to make a payment of principal), the Administrative Agent may assume that the
Borrower is making such payment, and the Administrative Agent may, but shall not
be required to, in reliance upon such assumption, make available to the Lenders
their respective pro rata shares of a corresponding amount.  If such payment is
not made to the Administrative Agent by the Borrower within three (3) Business
Days after such due date, the Administrative Agent shall be entitled to recover,
on demand, from each Lender to which any amount which was made available
pursuant to the preceding sentence, such amount with interest thereon at the
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus administrative, processing or similar fees
charged by the Administrative Agent in connection with the foregoing.  Nothing
in this Section shall be deemed to limit the rights of the Administrative Agent
or any Lender against the Borrower.
 
Section 2.9 Increased Cost and Reduced Return.
 
(a) If, after the date hereof, any Lender shall have determined that the
adoption of any applicable Law, rule, or regulation regarding capital adequacy
or any change therein or in the interpretation or administration thereof by any
Governmental Authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of Law) of any such
Governmental Authority, central bank, or comparable agency, has or would have
the effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender, due to the obligations of such Lender
hereunder, to a level below that which such Lender or such corporation could
have achieved but for such adoption, change, request, or directive (taking into
consideration its policies with respect to capital adequacy), then, within
fifteen (15) days after demand by such Lender, the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender for such
reduction, but only to the extent that such Lender has not been compensated
therefor by any increase in the LIBOR.
 
(b) Each Lender shall promptly notify the Borrower of any event of which it has
knowledge, occurring after the date hereof, which will entitle such Lender to
compensation pursuant to this Section.  In the event that any Lender claims
compensation under this Section, such Lender shall furnish to the Borrower a
statement setting forth the additional amount or amounts to be paid to it
hereunder which shall be conclusive in the absence of manifest error.  In
determining such amount, such Lender shall act in good faith and may use any
reasonable averaging and attribution methods.
 
Section 2.10 Settlement Account.  The Borrower shall not be entitled to withdraw
funds from the Settlement Account.  Except upon the occurrence of any Event of
Default, to the extent that on any Business Day amounts in the Settlement
Account exceed the amount needed in order to maintain the Collateral Value of
the Borrowing Base at an amount equal to or greater than the amount of the Loan
Balance, the Administrative Agent shall cause such excess amount to be
automatically transferred to any Operating Account designated by the Borrower or
as the Borrower may otherwise direct the application of such excess amount.  If
on any Business Day the amount in the Settlement Account is less than the amount
needed to maintain the Collateral Value of the Borrowing Base in an amount equal
to or greater than the amount of the Loan Balance, and the Borrower has not made
any payment as provided in Section 2.5, the Administrative Agent may cause an
amount equal to such deficiency to be transferred from any Operating Account to
the Settlement Account.
 
ARTICLE III                                
 


 
CONDITIONS PRECEDENT
 
The obligation of the Lenders to make Loans hereunder is subject to fulfillment
of the conditions precedent stated in this Article III.
 
Section 3.1 Initial Loan.  The obligation of the Lenders to fund any Loan
hereunder shall be subject to, in addition to the conditions precedent specified
in Section 3.2, the following terms and conditions:
 
(a) The Borrower shall have delivered to the Administrative Agent the following
(each of the following documents being duly executed and delivered and in form
and substance satisfactory to each Lender, and, with the exception of the Notes,
each in a sufficient number of originals that each Lender, the Administrative
Agent and its counsel may have an executed original of each document):
 
(i) an executed counterpart of this Agreement and of all instruments,
certificates and opinions referred to in this Article III not theretofore
delivered (except the Borrowing Request which is to be delivered at the time
provided in Subsection 3.2(a) hereof);
 
(ii) a Note for each Lender;
 
(iii) the Security Agreement dated of even date herewith;
 
(iv) a certificate of the Secretary or Assistant Secretary of the Borrower
setting forth (i) resolutions of its board of directors authorizing the
execution, delivery, and performance of the Loan Documents to which it is a
party and identifying the officers authorized to sign such instruments,
(ii) specimen signatures of the officers so authorized, and (iii) articles of
incorporation of the Borrower certified by the appropriate Secretary of State as
of a recent date, and (iv) code of regulations of the Borrower, certified as
being accurate and complete;
 
(v) a certificate of the existence and good standing for the Borrower in its
state of incorporation or organization dated no earlier than fifteen days prior
to the date hereof;
 
(vi) an opinion of counsel for the Borrower in form and substance satisfactory
to the Administrative Agent;
 
(vii) a Borrowing Request and a Borrowing Base Certificate dated as of the date
of the first Loan, certified by the Chief Executive Officer, President,
Secretary, Chief Financial Officer or Treasurer of the Borrower;
 
(viii) a copy of the MERS Agreement, duly executed by the Borrower; and
 
(ix) such other documents, instruments, certificates and agreements (including,
without limitation, UCC tax and lien search results) as the Administrative Agent
or its legal counsel may reasonably request at any time at or prior to the date
of the initial Loan hereunder.
 
(b) No Person, other than the Administrative Agent, holds any mortgage, pledge,
lien, security interest or other charge or encumbrance in, against or to any of
the Mortgage Loans identified by the Borrower as Mortgage Collateral or included
in any computation of the Collateral Value of the Borrowing Base.
 
(c) The Administrative Agent shall have received evidence satisfactory to it
that all filings and other actions necessary or desirable to perfect and protect
the Liens created by the Security Instruments shall have been completed
(including, without limitation, the filing of financing statements on form UCC-1
and filing of UCC-3 amendments or termination statements).
 
(d) The Borrower shall have paid all fees and reimbursements to be paid to the
Administrative Agent pursuant to any Loan Document, the Fee Letter, or otherwise
due the Administrative Agent and including reasonable fees (not to exceed the
amount set forth in the Fee Letter) and expenses of the Administrative Agent's
attorneys.
 
Section 3.2 All Loans.  The obligation of the Lenders to fund any Loan pursuant
to this Agreement is subject to the following further conditions precedent:
 
(a) the Borrower shall have delivered to the Administrative Agent a Borrowing
Request dated as of the date of such Loan, certified by the Chief Executive
Officer, President, Secretary, Chief Financial Officer or Treasurer of the
Borrower, and the Required Mortgage Documents for all Eligible Mortgage Loans
other than Wet Loans;
 
(b) all other Property in which the Borrower has granted a Lien to the
Administrative Agent, for the benefit of the Lenders, shall have been physically
delivered to the possession of the Administrative Agent, to the extent required
to be so delivered under the Loan Documents, and the Administrative Agent has a
valid and perfected first lien on such Property, for the benefit of the Lenders;
 
(c) the representations and warranties of each Related Person contained in this
Agreement or any Security Instrument (other than those representations and
warranties which are by their terms expressly limited to the date of this
Agreement) shall be true and correct in all material respects on and as of the
date of such Loan, as though made on and as of such date, both before and after
giving effect to the Borrowing and the application of the proceeds thereof;
 
(d) no Default or Event of Default shall have occurred and be continuing or
would result from such Borrowing or the application of the proceeds therefrom;
 
(e) no change or event which constitutes a Material Adverse Effect shall have
occurred and be continuing as of the date of such Loan;
 
(f) the Funding Account, the Settlement Account and the Operating Account shall
be established and in existence;
 
(g) the making of such Loan shall not be prohibited by any Governmental
Requirement or contravene or conflict with any Requirement of Law;
 
(h) the delivery to the Administrative Agent of such other documents,
instruments, certificates, agreements and opinions of counsel, including such
documents, agreements, certificates and instruments as may be necessary or
desirable to perfect, preserve or protect the priority of any Lien granted or
intended to be granted hereunder or otherwise and including favorable written
opinions of counsel with respect thereto, as the Administrative Agent may
reasonably request; and
 
(i) No Person, other than the Administrative Agent, shall be listed in the field
designated "interim funder" on the MERS® System with respect to any Mortgage
Loans identified by the Borrower as Mortgage Collateral or included in any
computation of the Collateral Value of the Borrowing Base.
 
Delivery to the Administrative Agent of a Borrowing Request shall be deemed to
constitute a representation and warranty by the Borrower on the date thereof and
on the date on which the Loan is made of the facts specified in subsections (c)
and (d) of this Section.
 
ARTICLE IV                                
 


 
BORROWER REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants as follows:
 
Section 4.1 Organization and Good Standing.  Each Related Person (a) is a
corporation, limited liability company or limited partnership duly incorporated
or organized and existing in good standing under the Laws of the jurisdiction of
its incorporation or organization, (b) is duly qualified as a foreign entity and
in good standing in all jurisdictions in which its failure to be so qualified
could have a Material Adverse Effect, (c) has the corporate or organizational
power and authority to own its properties and assets and to transact the
business in which it is engaged and is or will be qualified in those states
wherein it proposes to transact business in the future, and (d) is in compliance
with all Requirements of Law except to the extent that the failure to comply
therewith could not, in the aggregate, have a Material Adverse Effect.
 
Section 4.2 Authorization and Power.  Each Related Person has the corporate or
organizational power and requisite authority to execute, deliver and perform the
Loan Documents to which it is a party; each Related Person is duly authorized to
and has taken all action necessary to authorize it to, execute, deliver and
perform the Loan Documents to which it is a party and is and will continue to be
duly authorized to perform such Loan Documents.
 
Section 4.3 No Conflicts or Consents.  Neither the execution and delivery by any
Related Person of the Loan Documents to which it is a party, nor the
consummation of any of the transactions herein or therein contemplated, nor
compliance with the terms and provisions hereof or with the terms and provisions
thereof, will (a) materially contravene or conflict with any Requirement of Law
to which any Related Person is subject, or any indenture, mortgage, deed of
trust, or other agreement or instrument to which any Related Person is a party
or by which any Related Person may be bound, or to which the Property of any
Related Person may be subject, or (b) result in the creation or imposition of
any Lien, other than the Lien of the Security Agreement, on the Property of any
Related Person.  All actions, approvals, consents, waivers, exemptions,
variances, franchises, orders, permits, authorizations, rights and licenses
required to be taken, given or obtained, as the case may be, from any
Governmental Authority that are necessary in connection with the transactions
contemplated by the Loan Documents have been obtained.
 
Section 4.4 Enforceable Obligations.  This Agreement, the Notes, and the other
Loan Documents to which any Related Person is a party are the legal, valid and
binding obligations of such Related Person, enforceable in accordance with their
respective terms, except as limited by Debtor Laws.
 
Section 4.5 Priority of Liens.  Upon delivery to the Administrative Agent of
each Borrowing Request, the Administrative Agent shall have valid, enforceable,
perfected, first priority Liens and security interests in each Mortgage Note
identified therein.
 
Section 4.6 No Liens.  The Borrower has good and indefeasible title to the
Mortgage Collateral free and clear of all Liens and other adverse claims of any
nature, except for Permitted Liens.
 
Section 4.7 Financial Condition of the Borrower.  The Borrower has delivered to
the Lenders copies of its annual audited balance sheet as of December 31, 2007,
and the related statements of income, stockholders' equity and cash flows for
the period ended such date; such financial statements fairly present the
financial condition of the Borrower as of such date and the results of
operations of the Borrower for the period ended on such date and have been
prepared in accordance with GAAP, subject to normal year-end adjustments; as of
the date thereof, there were no obligations, liabilities or Indebtedness
(including material contingent and indirect liabilities and obligations or
unusual forward or long-term commitments) of the Borrower which are not
reflected in such financial statements and no change which constitutes a
Material Adverse Effect has occurred in the financial condition or business of
the Borrower since December 31, 2007.  The Borrower has also delivered to the
Lenders its unaudited quarterly balance sheet for the period ending March 31,
2008 and management reports for March 31, 2008; such reports fairly and
accurately present the Borrower's commitment position, pipeline position,
servicing and production as of the end of such months and for the fiscal year to
date for the periods ending on such dates.
 
Section 4.8 Full Disclosure.  There is no material fact that the Borrower has
not disclosed to Lender which could have a Material Adverse Effect.  None of
(i) the financial statements referred to in Section 4.7 hereof, (ii) any
Borrowing Request or officer's certificate, or (iii) any statement delivered by
any Related Person to the Administrative Agent in connection with this
Agreement, contains any untrue statement of material fact.
 
Section 4.9 No Default.  No Related Person is in default under any material loan
agreement, mortgage, security agreement or other material agreement or
obligation to which it is a party or by which any of its Property is bound.
 
Section 4.10 No Litigation.  There are no material actions, suits or legal,
equitable, arbitration or administrative proceedings pending, or to the
knowledge of the Borrower threatened, against any Related Person the adverse
determination of which could constitute a Material Adverse Effect.
 
Section 4.11 Taxes.  All tax returns required to be filed by each Related Person
in any jurisdiction have been filed and all taxes, assessments, fees and other
governmental charges upon each Related Person or upon any of its properties,
income or franchises have been paid prior to the time that such taxes could give
rise to a Lien thereon, unless protested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
established on the books of such Related Person.  No Related Person has any
knowledge of any proposed tax assessment against any Related Person.
 
Section 4.12 Principal Office, etc.  The principal office, chief executive
office and principal place of business of the Borrower is at the address set
forth on the Borrower's signature page hereto or in a written notice given
pursuant to Section 6.12.
 
Section 4.13 Compliance with ERISA.  No Related Person currently maintains,
contributes to, is required to contribute to or has any liability, whether
absolute or contingent, with respect to an ERISA Plan.  With respect to all
other employee benefit plans maintained or contributed to by each Related
Person, each Related Person is in material compliance with ERISA.
 
Section 4.14 Subsidiaries.  No Related Person presently has any Subsidiary or
owns any stock in any other corporation or association except those listed in
Schedule 4.14.  As of the date hereof, each Related Person owns, directly or
indirectly, the equity interest in each of its Subsidiaries which is indicated
in such exhibit.
 
Section 4.15 Indebtedness.  No Related Person has any indebtedness outstanding
other than the Indebtedness permitted by Section 6.2.
 
Section 4.16 Permits, Patents, Trademarks, etc.
 
(a) Each Related Person has all permits and licenses necessary for the operation
of its business.
 
(b) Each Related Person owns or possesses (or is licensed or otherwise has the
necessary right to use) all patents, trademarks, service marks, trade names and
copyrights, technology, know-how and processes, and all rights with respect to
the foregoing, which are necessary for the operation of its business, without
any known material conflict with the rights of others.  The consummation of the
transactions contemplated hereby will not alter or impair in any material
respect any of such rights of each Related Person.
 
Section 4.17 Status Under Certain Federal Statutes.  No Related Person is (a) a
"public utility," as such term is defined in the Federal Power Act, as amended,
(b) an "investment company," or a company "controlled" by an "investment
company," within the meaning of the Investment Company Act of 1949, as amended
or (c) a "rail carrier," or a "person controlled by or affiliated with a rail
carrier," within the meaning of Title 49, U.S.C., and no Related Person is a
"carrier" to which 49 U.S.C. §l1301(b)(1) is applicable.
 
Section 4.18 Securities Act.  No Related Person has issued any unregistered
securities in violation of the registration requirements of the Securities Act
of 1933, as amended, or of any other Requirement of Law, and is not violating
any rule, regulation, or requirement under the Securities Act of 1933, as
amended, or the Securities and Exchange Act of 1934, as amended.  No Related
Person is required to qualify an indenture under the Trust Indenture Act of
1939, as amended, in connection with its execution and delivery of the Notes.
 
Section 4.19 No Approvals Required.  Other than consents and approvals
previously obtained and actions previously taken, neither the execution and
delivery of this Agreement, the Notes and the other Loan Documents to which any
Related Person is a party, nor the consummation of any of the transactions
contemplated hereby or thereby requires the consent or approval of, the giving
of notice to, or the registration, recording or filing by any Related Person of
any document with, or the taking of any other action in respect of, any
Governmental Authority which has jurisdiction over each Related Person or any of
its Property, except for (a) the filing of the Uniform Commercial Code financing
statements and other similar filings to perfect the interest of the Lenders in
the Collateral, and (b) such other consents, approvals, notices, registrations,
filings or action as may be required in the ordinary course of business of the
Related Persons in connection with the performance of the obligations of the
Related Persons hereunder.
 
Section 4.20 Survival of Representations.  All representations and warranties by
the Borrower herein shall survive the execution and delivery of this Agreement,
the Notes, the other Loan Documents and the funding of the Loans, and any
investigation at any time made by or on behalf of Lender shall not diminish the
right of Lender to rely thereon.
 
Section 4.21 Compliance with Laws.  Each Related Person is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property,
including ERISA and FIRREA, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith would not likely be expected to have a Material Adverse
Effect.
 
Section 4.22 Payment of Obligations.  No Related Person is in default in the
payment and discharge of its material obligations and liabilities, including all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower.
 
Section 4.23 Individual Mortgage Loans.  The Borrower hereby represents with
respect to each Mortgage Note and Mortgage Loan that is part of the Collateral:
 
(a) The Borrower has good and marketable title to each Mortgage Note and
Mortgage, was the sole owner thereof and had full right to pledge the Mortgage
Loan to Lender free and clear of any Lien other than Permitted Liens;
 
(b) To the knowledge of the Borrower, there is no default, breach, violation or
event of acceleration existing under any Mortgage or the related Mortgage Note
and there is no event which, with the passage of time or with notice and/or the
expiration of any grace or cure period, would constitute a default, breach,
violation or event of acceleration and no such default, breach, violation or
event of acceleration has been waived;
 
(c) To the knowledge of the Borrower, the physical condition of the Property
subject to the Mortgage has not deteriorated since the date of origination of
the related secured Mortgage Loan (normal wear and tear excepted) and there is
no proceeding pending for the total or partial condemnation of any Mortgaged
Property;
 
(d) Each Mortgage contains customary and enforceable provisions such as to
render the rights and remedies of the holder thereof adequate for the
realization against the related Property subject to the Mortgage of the benefits
of the security provided thereby, including, (i) in the case of a Mortgage
designated as a deed of trust, by trustee's sale, and (ii) otherwise, by
judicial foreclosure;
 
(e) Each Mortgage Loan is a first lien or second lien Single Family loan, and
has been underwritten by the originator thereof in accordance with such
originator's then current underwriting guidelines; provided that (i) the
aggregate amount of Second Lien/HELOC Loans does not exceed the Applicable
Sublimit for Second Lien/HELOC Loans, (ii) the aggregate amount of all Wet Loans
does not exceed the Applicable Sublimit for Wet Loans, and (iii) the aggregate
amount of Jumbo Loans does not exceed the Applicable Sublimit for Jumbo Loans;
 
(f) Each Mortgage Note is either (i) payable in monthly installments of
principal and interest, with interest payable in arrears, and requires a monthly
payment which is sufficient to amortize the original principal balance over the
original term, not to exceed thirty (30) years, and to pay interest at the
related interest rate, or (ii) payable in monthly installments of interest only,
with interest payable in arrears, with principal payments to begin no later than
ten (10) years from closing with payments which are sufficient to fully amortize
the original principal balance over a period not to exceed thirty (30) years;
and no Mortgage Note provides for any extension of the original term;
 
(g) No Mortgage Loan is a loan in respect of either the purchase of a
manufactured home or mobile home or the purchase of the land on which a
manufactured home or mobile home will be placed;
 
(h) The origination practices used by the originator of the Mortgage Loans and
the collection practices used by the Borrower with respect to each Mortgage Loan
have been in all material respects legal, proper, prudent and customary in the
loan origination and servicing business;
 
(i) Each Mortgage Loan was originated in material compliance with all applicable
Laws and, to the best of the Borrower's knowledge, no fraud or misrepresentation
was committed by any Person in connection therewith; and
 
(j) For each Mortgage Loan, the Borrower has obtained closing protection letters
from the underwriter for the respective title insurance policy.
 
Section 4.24 Environmental Matters.  In the ordinary course of each Related
Person's business, the officers and managers of each Related Person consider the
effect of Environmental Laws on the business of such Related Person, in the
course of which they identify and evaluate potential risks and liabilities
accruing to such Related Person due to Environmental Laws.  On the basis of this
consideration, each Related Person has reasonably concluded that neither
violation of nor compliance with Environmental Laws can reasonably be expected
to have a Material Adverse Effect on the business or financial condition of such
Related Person or on the ability of the Borrower to perform the Obligations.  No
Related Person has received any notice to the effect that its operations are not
in material compliance with any of the requirements of applicable Environmental
Laws or are the subject of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect on the business
or financial condition of the Related Persons, taken as a whole, or on the
ability of the Borrower to perform the Obligations.
 
Section 4.25 Status as Approved Seller/Servicer.  The Borrower is an approved
Seller/Servicer for FNMA and FHLMC in good standing and is an approved lender
with FHA, VA and HUD.
 
Section 4.26 Regulation U.  The Borrower has not, directly or indirectly, used
any of the proceeds of the Loans for the purpose, whether immediate, incidental
or ultimate, of buying any "margin stock" or of maintaining, reducing or
retiring any Indebtedness originally incurred to purchase a stock that is
currently any "margin stock," or for any other purpose which might constitute
this transaction a "purpose credit," in each case within the meaning of
Regulation U, or otherwise taken or permitted to be taken any action which would
involve a violation of Regulation U or of Regulation T (12 C.F.R. 220, as
amended) or Regulation X (12 C.F.R. 224, as amended) or any other regulation of
such board.
 
ARTICLE V                                
 


 
AFFIRMATIVE COVENANTS
 
Each Related Person shall at all times comply with (or cause compliances with)
the covenants contained in this Article V, from the date hereof and for so long
as any part of the Obligations or the Commitments are outstanding unless the
Required Lenders have agreed otherwise.
 
Section 5.1 Financial Statements and Reports.
 
(a) The Borrower shall furnish to the Administrative Agent the following, all in
form and detail reasonably satisfactory to the Administrative Agent:
 
(i) Promptly after becoming available, and in any event within ninety (90) days
after the close of each Fiscal Year, the Borrower's audited Consolidated balance
sheet as of the end of such Fiscal Year, and the related audited Consolidated
statements of income, stockholders' equity and cash flows of the Borrower for
such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the preceding Fiscal Year.  Such financial statements
shall be unqualified and shall be accompanied by the related audit report of
independent certified public accountants acceptable to the Administrative Agent
which report shall be to the effect that such statements have been prepared in
accordance with GAAP applied on a basis consistent with prior periods except for
such changes in such principles with which the independent public accountants
shall have concurred;
 
(ii) Promptly after becoming available, and in any event within ninety (90) days
after the close of each Fiscal Year, the Parent's audited Consolidated and
consolidating balance sheet as of the end of such Fiscal Year, and the related
audited Consolidated and consolidating statements of income, stockholders'
equity and cash flows of the Parent for such Fiscal Year, setting forth in each
case in comparative form the corresponding figures for the preceding Fiscal
Year, such financial statements shall be unqualified and shall be accompanied by
the related audit report of independent certified public accountants acceptable
to the Administrative Agent which report shall be to the effect that such
statements have been prepared in accordance with GAAP applied on a basis
consistent with prior periods except for such changes in such principles with
which the independent public accountants shall have concurred;
 
(iii) Promptly after becoming available, and in any event within forty-five (45)
days after the end of each Fiscal Quarter (excluding the fourth Fiscal Quarter
in each Fiscal Year), a Consolidated balance sheet of the Parent as of the end
of such Fiscal Quarter and the related Consolidated statements of income,
stockholders' equity and cash flows of the Parent for such Fiscal Quarter and
the period from the first day of the then current Fiscal Year through the end of
such Fiscal Quarter, certified by the chief financial officer or other executive
officer of the Parent to have been prepared in accordance with GAAP applied on a
basis consistent with prior periods;
 
(iv) Promptly after becoming available, and in any event within forty-five (45)
days after the end of each calendar month, including the twelfth calendar month
in each Fiscal Year, a Consolidated and consolidating balance sheet of the
Borrower as of the end of such month and the related Consolidated and
consolidating statements of income, stockholders' equity and cash flows of the
Borrower for such month and the period from the first day of the then current
Fiscal Year through the end of such month, certified by the chief financial
officer or other executive officer of the Borrower to have been prepared in
accordance with GAAP applied on a basis consistent with prior periods;
 
(v) Promptly and in any event within forty-five (45) days after the end of each
calendar month in each Fiscal Year of the Borrower, and within fifteen (15) days
after the completion of each year end audit by the Borrower's independent public
accountants, a completed Officer's Certificate in the form of Exhibit C attached
hereto, executed by the president or chief financial officer of the Borrower;
 
(vi) Promptly and in any event within ninety (90) days of the beginning of each
Fiscal Year, an annual operating budget of the Borrower for such Fiscal Year, in
form and substance reasonably satisfactory to the Administrative Agent;
 
(vii) Promptly and in any event within forty-five (45) days after the end of
each calendar month, a monthly pipeline report in form and substance reasonably
satisfactory to the Administrative Agent;
 
(viii) Promptly and in any event within forty-five (45) days after the end of
each Fiscal Quarter, a mortgage loan production report as of the end of such
Fiscal Quarter, reflecting the Borrower's Mortgage Loan production and
acquisition volumes during such Fiscal Quarter, and such other similar
information as reasonably requested by the Administrative Agent to be in such
report;
 
(ix) Promptly and in any event within forty-five (45) days after the end of each
calendar month, or more frequently as requested by the Administrative Agent, a
hedging coverage report showing, in detail and form reasonably satisfactory to
the Administrative Agent, the Borrower's hedging coverage of all Eligible
Mortgage Loans subject to a Hedging Arrangement;
 
(x) Within forty-five (45) days after the end of each calendar month, a
Borrowing Base Certificate;
 
(xi) Promptly upon receipt thereof, a copy of each other report submitted to the
Borrower by independent accountants in connection with any annual, interim or
special audit of the books of the Borrower; and
 
(xii) Such other information concerning the business, properties or financial
condition of any Related Person as the Administrative Agent or any Lender may
reasonably request.
 
Section 5.2 Taxes and Other Liens.  Each Related Person shall pay and discharge
promptly all taxes, assessments and governmental charges or levies imposed upon
it or upon its income or upon any of its Property as well as all claims of any
kind (including claims for labor, materials, supplies and rent) which, if
unpaid, might become a Lien upon any or all of its Property; provided, however,
each Related Person shall not be required to pay any such tax, assessment,
charge, levy or claim if the amount, applicability or validity thereof shall
currently be contested in good faith by appropriate proceedings diligently
conducted by or on behalf of such Related Person and if such Related Person
shall have set up reserves therefor adequate under GAAP.
 
Section 5.3 Maintenance.  Each Related Person shall (a) maintain its corporate
or partnership existence, rights and franchises (provided that (i) with the
consent of the Lender (which consent shall not be unreasonably withheld or
delayed), the Borrower may elect to convert to a limited liability company if
Parent is the sole member of such limited liability company, and (ii) the
Borrower may discontinue the existence of any of its Subsidiaries that the
Borrower in good faith determines are no longer necessary for the business and
operations of the Borrower and its other Subsidiaries); (b) observe and comply
in all material respects with all Governmental Requirements, and (c) maintain
its Properties (and any Properties leased by or consigned to it or held under
title retention or conditional sales contracts) in good and workable condition
at all times and make all repairs, replacements, additions, betterments and
improvements to its Properties as are needed and proper so that the business
carried on in connection therewith may be conducted properly and efficiently at
all times.  The Borrower shall maintain good standing as an approved seller and
servicer for FNMA and FHLMC and as an approved lender with FHA, VA and HUD.
 
Section 5.4 Further Assurances.  The Borrower shall, within three (3) Business
Days after the request of the Administrative Agent or any Lender, cure any
defects in the execution and delivery of the Notes, this Agreement or any other
Loan Document and each Related Person shall, at its expense, promptly execute
and deliver to Lender upon request all such other and further documents,
agreements and instruments in compliance with or accomplishment of the covenants
and agreements of each Related Person in this Agreement and in the other Loan
Documents or to further evidence and more fully describe the collateral intended
as security for the Notes, or to correct any omissions in this Agreement or the
other Loan Documents, or more fully to state the security for the obligations
set out herein or in any of the other Loan Documents, or to make any recordings,
to file any notices, or obtain any consents.
 
Section 5.5 Reimbursement of Expenses.  The Borrower shall pay (a) all
reasonable legal fees incurred by the Administrative Agent in connection with
the preparation, negotiation, syndication, execution and delivery of this
Agreement, the Note and the other Loan Documents (subject to the limitation on
legal fees set forth in the Fee Letter) and any amendments, consents or waivers
executed in connection therewith, (b) all fees, charges or taxes for the
recording or filing of the Security Instruments, (c) all reasonable
out-of-pocket expenses of the Administrative Agent in connection with the
administration of this Agreement, the Notes and the other Loan Documents,
including courier expenses incurred in connection with the Mortgage Collateral,
(d) all amounts expended, advanced or incurred by the Administrative Agent to
satisfy any obligation of the Borrower under this Agreement or any of the other
Loan Documents or to collect the Notes, or to protect, preserve, exercise or
enforce the rights of the Lenders under this Agreement or any of the other Loan
Documents, (e) all reasonable out-of-pocket costs and expenses (including fees
and expenses of attorneys and other experts employed or retained by the
Administrative Agent or any Lender) incurred in connection with, arising out of,
or in any way related to (i) consulting during a Default with respect to (A) the
protection, preservation, exercise or enforcement of any of its rights in, under
or related to the Collateral or the Loan Documents or (B) the performance of any
of its obligations under or related to the Loan Documents, or (ii) protecting,
preserving, exercising or enforcing during a Default any of its rights in, under
or related to the Collateral or the Loan Documents, each of (a) through (e)
shall include all underwriting expenses, collateral liquidation costs, court
costs, attorneys' fees (including, without limitation, for trial, appeal or
other proceedings), fees of auditors and accountants, and investigation expenses
reasonably incurred by the Administrative Agent or any Lender in connection with
any such matters, together with interest at the post-maturity rate specified in
the Notes on each item specified in clauses (a) through (e) from thirty (30)
days after the date of written demand or request for reimbursement until the
date of reimbursement.  Provided, however, that neither the Administrative Agent
nor any Lender shall be entitled to any reimbursement under clauses (d) and (e)
above if there is a determination in a final, non-appealable judgment by a court
of competent jurisdiction that the Administrative Agent or such Lender was not
entitled to exercise such remedies under the Loan Documents.
 
Section 5.6 Insurance.  Each Related Person shall maintain with financially
sound and reputable insurers, insurance with respect to its Properties and
business against such liabilities, casualties, risks and contingencies and in
such types and amounts as is customary in the case of Persons engaged in the
same or similar businesses and similarly situated, including, without
limitation, a fidelity bond or bonds with financially sound and reputable
insurers with such coverage and in such amounts as is customary in the case of
Persons engaged in the same or similar businesses and similarly situated.  The
improvements on the land covered by each Mortgage shall be kept continuously
insured at all times by responsible insurance companies against fire and
extended coverage hazards under policies, binders, letters, or certificates of
insurance, with a standard mortgagee clause in favor of the Borrower and its
assigns.  Each such policy must be in an amount not less than the highest of the
following:  (a) the amount of the Mortgage Loan, (b) 90% of the insurable value
of the improvements, and (c) an amount sufficient to prevent co-insurance,
without reduction by reason of any co-insurance, reduced rate contribution, or
similar clause of the policies or binders.  Upon request of the Administrative
Agent, the Borrower shall furnish or cause to be furnished to the Administrative
Agent from time to time a summary of the insurance coverage of the Borrower in
form and substance satisfactory to the Administrative Agent and if requested
shall furnish the Administrative Agent copies of the applicable policies.
 
Section 5.7 Accounts and Records: Servicing Records.  Each Related Person shall
keep books of record and account in which full, true and correct entries will be
made of all dealings or transactions in relation to its business and activities,
in accordance with GAAP.  Each Related Person shall maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate all records pertaining to the performance of such Related
Person's obligations under the Servicing Agreements in the event of the
destruction of the originals of such records) and keep and maintain all
documents, books, records, computer tapes and other information reasonably
necessary or advisable for the performance by each Related Person of its
obligations under the Servicing Agreements.
 
Section 5.8 Right of Inspection.  Each Related Person shall permit authorized
representatives of the Administrative Agent or any Lender to discuss the
business, operations, assets and financial condition of such Related Person with
their officers and employees, to examine their Servicing Records and books of
records and account and make copies or extracts thereof and to visit and inspect
any of the Properties of each Related Person, all at such reasonable times and
as often as the Administrative Agent or any Lender may request.  Each Related
Person will provide its accountants with a copy of this Agreement promptly after
the execution hereof and will instruct its accountants to answer candidly any
and all questions that the officers of the Administrative Agent or any Lender or
any authorized representatives of the Administrative Agent or any Lender may
address to them in reference to the financial condition or affairs of any
Related Person as those conditions or affairs relate to this Agreement.  Each
Related Person may have its representatives in attendance at any meetings
between the officers or other representatives of the Administrative Agent or any
Lender and such Related Person's accountants held in accordance with this
authorization.
 
Section 5.9 Notice of Certain Events.  The Borrower shall promptly notify the
Administrative Agent upon (a) the receipt of any notice from, or the taking of
any other action by, the holder of any promissory note, debenture or other
evidence of Indebtedness of any Related Person with respect to a claimed
default, together with a detailed statement by a responsible officer of the
Borrower specifying the notice given or other action taken by such holder and
the nature of the claimed default and what action the Borrower is taking or
proposes to take with respect thereto; (b) the commencement of, or any
determination in, any legal, judicial or regulatory proceedings between any
Related Person and any Governmental Authority or any other Person which, if
adversely determined, could have a Material Adverse Effect; (c) any change in
senior management of the Borrower, (d) any material adverse change in the
business, operations, prospects or financial condition of any Related Person,
including, without limitation, the insolvency of any Related Person, (e) any
event or condition which, if adversely determined, could have a Material Adverse
Effect, (f) the occurrence of any Termination Event, or (g) any default under
any material Indebtedness that continues beyond any applicable grace or cure
period.
 
Section 5.10 Performance of Certain Obligations and Information Regarding
Investors.  The Borrower shall perform and observe in all material respects each
of the provisions of each Take-Out Commitment and each of the Servicing
Agreements on its part to be performed or observed and will cause all things to
be done which are necessary to have each item of Mortgage Collateral covered by
a Take-Out Commitment comply with the requirements of such Take-Out
Commitment.  Upon request by the Administrative Agent, the Borrower will deliver
to the Administrative Agent financial information concerning any Person the
Administrative Agent is reviewing to determine whether to approve such Person as
an Investor; all such financial information must be delivered to the
Administrative Agent prior to any request by the Borrower for Mortgage
Collateral to be delivered to such Person.
 
Section 5.11 Use of Proceeds: Margin Stock.  The proceeds of all Loans shall be
used by the Borrower solely for the origination and purchase of Eligible
Mortgage Loans.  None of such proceeds shall be used for the purpose of
purchasing or carrying any "margin stock" as defined in Regulation U, or for the
purpose of reducing or retiring any Indebtedness which was originally incurred
to purchase or carry margin stock or for any other purpose which might
constitute this transaction a "purpose credit" within the meaning of such
Regulation U.  Neither the Borrower nor any Person acting on behalf of the
Borrower shall take any action in violation of Regulation U or Regulation X or
shall violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereafter be in effect.
 
Section 5.12 Notice of Default.  The Borrower shall furnish to the
Administrative Agent immediately upon becoming aware of the existence of any
Default or Event of Default, a written notice specifying the nature and period
of existence thereof and the action which the Borrower is taking or proposes to
take with respect thereto.
 
Section 5.13 Compliance with Loan Documents.  Each Related Person shall promptly
comply with any and all covenants and provisions of this Agreement, the Notes
and the other Loan Documents to be complied with by such Related Person.
 
Section 5.14 Operations and Properties.  Each Related Person shall comply with
all rules, regulations and guidelines applicable to it.  Each Related Person
shall act prudently and in accordance with customary industry standards in
managing and operating its Property.
 
Section 5.15 Environmental Matters.
 
(a) Each Related Person will comply in all material respects with all
Environmental Laws now or hereafter applicable to such Related Person and shall
obtain, at or prior to the time required by applicable Environmental Laws, all
environmental, health and safety permits, licenses and other authorizations
necessary for its operations and will maintain such authorizations in full force
and effect.
 
(b) The Borrower will promptly furnish to the Administrative Agent and each
Lender all written notices of violation, orders, claims, citations, complaints,
penalty assessments, suits or other proceedings received by the Borrower, or of
which it has notice, pending or threatened against the Borrower, by any
Governmental Authority with respect to any alleged violation of or
non-compliance with any Environmental Laws or any permits, licenses or
authorizations in connection with its ownership or use of its properties or the
operation of its business that could, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect.
 
Section 5.16 MERS Status.
 
(a) The Borrower will (a) at all times, maintain its status as a MERS member in
good standing, (b) at all times remain in full compliance with all terms and
conditions of membership in MERS, including the MERSCORP, Inc. "Rules of
Membership" most recently promulgated by MERSCORP, Inc., the "MERS Procedures
Manual" most recently promulgated by MERS, and any and all other guidelines or
requirements set forth by MERS or MERSCORP, Inc., as each of the foregoing may
be modified from time to time, including, but in no way limited to, compliance
with guidelines and procedures set forth with respect to technological
capabilities, drafting and recordation of Mortgages, registration of Mortgages
on the MERS System, and registration of the interest of the Administrative Agent
in such mortgages and membership requirements, (c) promptly, upon the request of
the Administrative Agent, execute and deliver to the Administrative Agent an
assignment of mortgage, in blank, with respect to any MERS Mortgage that the
Administrative Agent determines shall be removed from the MERS System and (d) at
all times maintain the Electronic Tracking Agreement executed of even date
herewith in full force and effect.
 
(b) The Borrower shall not de-register or attempt to de-register any Mortgage
from the MERS System unless the Borrower has complied with the requirements set
forth in the Electronic Tracking Agreement and the requirements hereof and of
the Security Agreement relating to release of Collateral.
 
Section 5.17 Hedging Arrangements.  The Borrower shall maintain Hedging
Arrangements with respect to all Eligible Mortgage Loans not subject to a
Take-Out Commitment with Persons reasonably satisfactory to the Administrative
Agent in order to mitigate the risk that the market value of any such Eligible
Mortgage Loan will change as a result of a change in interest rates or the
market for mortgage loan assets before the Eligible Mortgage Loan is purchased
by an Investor or repurchased by the Borrower.
 
ARTICLE VI                                
 


 
NEGATIVE COVENANTS
 
Each Related Person shall at all times comply with (or cause compliance with)
the covenants contained in this Article VI, from the date hereof and for so long
as any part of the Obligations or the Commitments are outstanding unless the
Required Lenders have agreed otherwise in writing:
 
Section 6.1 No Merger; Limitation on Issuance of Securities.  No Related Person
shall merge or consolidate with or into any Person; provided that the Borrower
may merge or consolidate with any wholly owned subsidiary of the Borrower if the
Borrower is the surviving corporation; and provided further that after giving
effect thereto, no Default or Event of Default would exist hereunder.  No
Related Person shall acquire by purchase, or otherwise, all or substantially all
of the assets or capital stock of any Person.  The Borrower will not issue any
securities other than shares of its common stock and any options or warrants
giving the holders thereof only the right to acquire such shares.  No Related
Person other than the Borrower will issue any additional shares of its capital
stock or other securities or any options, warrants or other rights to acquire
such additional shares or other securities except to the Borrower and only to
the extent not otherwise forbidden under the terms hereof.  No Subsidiary of the
Borrower which is a partnership will allow any diminution of the Borrower's
interest (direct or indirect) therein.  There shall be no Change of Control.
 
Section 6.2 Limitation on Indebtedness.  No Related Person shall incur, create,
contract, assume, have outstanding, guarantee or otherwise be or become,
directly or indirectly, liable in respect of any Indebtedness or Guaranty
Obligations except:
 
(a) the Obligations;
 
(b) trade debt, equipment leases, office leases, equipment loans and liens for
taxes and assessments not yet due and payable owed in the ordinary course of
business;
 
(c) Indebtedness of the Related Persons under agreements and in the amount
described on the disclosure schedule attached hereto as Schedule 6.2;
 
(d) Intercompany Loans; and
 
(e) other mortgage collateralized facilities, provided an intercreditor
agreement in form and substance satisfactory to the Administrative Agent is in
effect with respect thereto.
 
Section 6.3 Fiscal Year, Method of Accounting.  No Related Person shall change
its Fiscal Year or make any material change in its method of accounting without
prior notice to Lender.  If any such change is required by Law, the reports and
financial statement of the Borrower and its Consolidated subsidiaries required
hereunder may be prepared in accordance with such change but, if such changes
are material, all calculations and determinations to be made hereunder may be
made in accordance with such change only after notice of such change is given to
the Administrative Agent and the Administrative Agent agrees to such change
insofar as it affects the accounting of the Borrower or of the Borrower and its
Consolidated subsidiaries.
 
Section 6.4 Business.  No Related Person shall, directly or indirectly, engage
in any business which differs materially from that currently engaged in by such
Related Person.
 
Section 6.5 Liquidations, Consolidations and Dispositions of Substantial
Assets.  No Related Person shall dissolve or liquidate or sell, transfer, lease
or otherwise dispose of any material portion of their property or assets or
business; provided, however, nothing in this Section 6.5 shall be construed to
prohibit any Related Person from selling rights to service mortgage loans and
pools of mortgage loans or Mortgage Notes in the ordinary course of their
business.
 
Section 6.6 Loans, Advances, and Investments.  No Related Person shall make any
loan (other than Mortgage Loans and Intercompany Loans), advance, extension of
credit, or capital contribution to, or investment in (including any investment
in any Subsidiary, joint venture or partnership), or purchase or otherwise
acquire any of the capital stock, securities, or evidences of indebtedness of,
any Person (including, without limitation, any employee or officer of any
Related Person) (collectively, "Investment"), or otherwise acquire any interest
in, or control of, another Person, except for the following:
 
(a) Cash Equivalents;
 
(b) Any acquisition of securities or evidences of indebtedness of others when
acquired by a Related Person in settlement of accounts receivable or other debts
arising in the ordinary course of its business, so long as the aggregate amount
of any such securities or evidences of indebtedness is not material to the
business or condition (financial or otherwise) of such Related Person;
 
(c) Mortgage Notes acquired by the Borrower in the ordinary course of the
Borrower's business;
 
(d) Investments by any Related Person other than those described in the
preceding clauses (a) through (c) in a business venture substantially similar to
those engaged in by such Related Person, provided that the aggregate amount of
all such other Investments for all Related Persons shall at no time exceed
$500,000; and
 
(e) Investments in Hedging Arrangements in the ordinary course of the Borrower's
business.
 
Section 6.7 Use of Proceeds.  The Borrower shall not permit the proceeds of the
Loans to be used for any purpose other than those permitted by Section 5.11
hereof.  The Borrower shall not, directly or indirectly, use any of the proceeds
of the Loans for the purpose, whether immediate, incidental or ultimate, of
buying any "margin stock" or of maintaining, reducing or retiring any
Indebtedness originally incurred to purchase a stock that is currently any
"margin stock," or for any other purpose which might constitute this transaction
a "purpose credit," in each case within the meaning of Regulation G of the Board
of Governors of the Federal Reserve System (12 C.F.R. 207, as amended), or
Regulation U, or otherwise take or permit to be taken any action which would
involve a violation of such Regulation G or Regulation U or of Regulation T (12
C.F.R. 220, as amended) or Regulation X (12 C.F.R. 224, as amended) or any other
regulation of such board.
 
Section 6.8 Actions with Respect to Mortgage Collateral.  The Borrower shall
not:
 
(a) Compromise, extend, release, or adjust payments on any Mortgage Collateral,
accept a conveyance of mortgaged property in full or partial satisfaction of any
Mortgage Collateral, or release any Mortgage securing or underlying any Mortgage
Collateral;
 
(b) Agree to the amendment or termination of any Take-Out Commitment in which
Lender has a security interest or to substitution of a Take-Out Commitment for a
Take-Out Commitment in which the Administrative Agent has a security interest
hereunder, if such amendment, termination or substitution may reasonably be
expected (as determined by the Administrative Agent in its sole discretion) to
have a Material Adverse Effect;
 
(c) Transfer, sell, assign, or deliver any Mortgage Collateral pledged to the
Administrative Agent to any Person other than the Administrative Agent, except
pursuant to a Take-Out Commitment; or
 
(d) Grant, create, incur, permit or suffer to exist any Lien upon any Mortgage
Collateral except for Permitted Liens and such non-consensual Liens as may be
deemed to arise as a matter of law pursuant to any Take-Out Commitment.
 
Section 6.9 Transactions with Affiliates.  The Borrower shall not enter into any
transactions including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transactions are otherwise permitted under this Agreement, are in the
ordinary course of the Borrower's business and are upon fair and reasonable
terms no less favorable to the Borrower than it would obtain in a comparable
arm's length transaction with a Person not an Affiliate.
 
Section 6.10 Liens.  No Related Person shall grant, create, incur, assume,
permit or suffer to exist any Lien, upon any of its Property, including without
limitation any and all of the Borrower's Mortgage Notes, and Servicing Rights
and the proceeds from any thereof, other than (a) Liens which secure payment of
the Obligations, (b) first Liens on Property which also secures Second
Lien/HELOC Loans, so long as the Unit Collateral Value of such Mortgage Notes
secured thereby does not exceed the Applicable Sublimit for Second Lien/HELOC
Loans, and (c) Liens on Property other than Collateral which secure payment of
the Indebtedness permitted to be incurred hereunder.
 
Section 6.11 ERISA Plans.  No Related Person shall adopt or agree to maintain or
contribute to any ERISA Plan.  the Borrower shall promptly notify Lender in
writing in the event an ERISA Affiliate adopts an ERISA Plan.
 
Section 6.12 Change of Principal Office.  The Borrower shall not move its
principal office, executive office or principal place of business from the
address set forth in on the Borrower's signature page hereto without prior
written notice to the Administrative Agent.
 
Section 6.13 Tangible Net Worth.  As of the end of each Fiscal Quarter, the
Tangible Net Worth of the Borrower shall not be less than $9,000,000.
 
Section 6.14 Total Liabilities to Adjusted Tangible Net Worth.  The ratio of
Total Liabilities of the Borrower to Adjusted Tangible Net Worth of the Borrower
shall never be more than 10.0 to 1.0.
 
Section 6.15 Adjusted Tangible Net Worth.  As of the end of each Fiscal Quarter,
the Adjusted Tangible Net Worth of the Borrower shall not be less than
$7,000,000.
 
Section 6.16 Dividends.  The Borrower shall not, nor shall it permit any
Subsidiary to, declare or pay any Dividends, unless at the time of each Dividend
by the Borrower, (x) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (y) after giving effect to such
Dividend, the Borrower is in compliance on a pro forma basis with the covenants
set forth in Sections 6.13 through 6.15.
 
ARTICLE VII                                           
 


 
EVENTS OF DEFAULT
 
Section 7.1 Nature of Event.  An Event of Default shall exist if any one or more
of the following occurs:
 
(a) The Borrower fails to make any payment of (i) principal of any Note on or
before the date such payment is due, (ii) interest on any Note and such failure
continues for three (3) Business Days after the date such payment is due,
(iii) any fee due hereunder, under any Note, or under any other Loan Document,
and such failure continues for a period of five (5) Business Days after the date
such payment is due, or (iv) any expense or other amount due hereunder, under
any Note, or under any other Loan Document and such failure continues for a
period of five (5) Business Days after the Administrative Agent gives the
Borrower notice thereof;
 
(b) Default is made in the due observance or performance by any Related Person
of any covenant set forth in Article VI or Section 5.9 of this Agreement;
 
(c) Default is made in the due observance or performance by any Related Person
of any of the covenants or agreements contained in this Agreement other than
those described in subsections (a) or (b) immediately above and such Default
continues for a period of fifteen (15) days after the Administrative Agent gives
the Borrower notice thereof;
 
(d) Any Related Person defaults in the due observance or performance or any of
the covenants or agreements contained in any other Loan Document to which it is
a party, and (unless such default otherwise constitutes a Default pursuant to
other provisions of this Section 7.1) such default continues unremedied beyond
the expiration of any applicable grace period which may be expressly allowed
under such other Loan Document;
 
(e) Any material statement, warranty or representation by or on behalf of any
Related Person contained in this Agreement, the Notes or any other Loan Document
to which it is a party, or in any Borrowing Request, officer's certificate or
other writing furnished in connection with this Agreement, proves to have been
incorrect or misleading in any material respect as of the date made or deemed
made;
 
(f) Any Related Person:
 
(i) suffers the entry against it of a judgment, decree or order for relief by a
court of competent jurisdiction in an involuntary proceeding commenced under any
applicable bankruptcy, insolvency or other similar law of any jurisdiction now
or hereafter in effect, including the federal Bankruptcy Code, as from time to
time amended, or has any such proceeding commenced against it which remains
undismissed for a period of sixty (60) days; or
 
(ii) commences a voluntary case under any applicable bankruptcy, insolvency or
similar law now or hereafter in effect, including the federal Bankruptcy Code,
as from time to time amended, or applies for or consents to the entry of an
order for relief in an involuntary case under any such law; or makes a general
assignment for the benefit of creditors; or fails generally to pay (or admits in
writing its inability to pay) its debts as such debts become due; or takes
corporate or other action to authorize any of the foregoing; or
 
(iii) suffers the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of all or a
substantial part of its assets or of any part of the Mortgage Collateral in a
proceeding brought against or initiated by it, and such appointment or taking
possession is neither made ineffective nor discharged within sixty (60) days
after the making thereof, or such appointment or taking possession is at any
time consented to, requested by, or acquiesced to by it; or
 
(iv) suffers the entry against it of a final judgment for the payment of money
in excess of $200,000.00 (not covered by insurance satisfactory to Lender in its
discretion), unless the same is discharged within thirty (30) days after the
date of entry thereof or an appeal or appropriate proceeding for review thereof
is taken within such period and a stay of execution pending such appeal is
obtained; or
 
(v) suffers a writ or warrant of attachment or any similar process to be issued
by any court against all or any substantial part of its assets or any part of
the Mortgage Collateral.
 
(g) Any Related Person fails to make when due or within any applicable grace
period any payment on any Indebtedness (other than the Obligations) with an
unpaid principal balance of over $500,000.00; or any event or condition occurs
under any provision contained in any agreement under which such obligation is
governed, evidenced or secured (or any other material breach or default under
such obligation or agreement occurs) if the effect thereof is to cause or permit
the holder or trustee of such obligation to cause such obligation to become due
or repurchased, prepaid, redeemed or defeased prior to its stated maturity; or
any such obligation becomes due (other than by regularly scheduled payments)
prior to its stated maturity; or any of the foregoing occurs with respect to any
one or more items of Indebtedness of any Related Person with unpaid principal
balances exceeding, in the aggregate, $250,000.00;
 
(h) Any event or condition occurs under any provision contained in the Parent
Debt Agreement (or any other material breach or default under the Parent Debt
Agreement occurs) if the effect thereof is to cause or permit the holder or
trustee of such obligation to cause such obligation to become due or
repurchased, prepaid, redeemed or defeased prior to its stated maturity; or any
default or event of default occurs under any provision contained in any line of
credit maintained by the Borrower and such default is not cured within any
applicable given period;
 
(i) This Agreement, the Notes or any other Loan Document shall for any reason
cease to be in full force and effect, or be declared null and void or
unenforceable in whole or in part as the result of any action initiated by any
Person other than Lender or the validity or enforceability of any such document
shall be challenged or denied by any Person other than Lender other than by
reason of illegality;
 
(j) Either (i) any "accumulated funding deficiency" (as defined in
Section 412(a)) of the Code in excess of $25,000.00 exists with respect to any
ERISA Plan, whether or not waived by the Secretary of the Treasury or his
delegate, or (ii) any Termination Event occurs with respect to any ERISA Plan
and the then current value of such ERISA Plan's benefits guaranteed under
Title IV of ERISA exceeds the then current value of such ERISA Plan's assets
available for the payment of such benefits by more than $10,000.00 (or in the
case of a Termination Event involving the withdrawal of a substantial employer,
the withdrawing employer's proportionate share of such excess exceeds such
amount) or (iii) any Related Person or any ERISA Affiliate withdraws from a
multiemployer plan resulting in liability under Title IV of ERISA of an amount
in excess of $10,000.00 in the case of any Related Person or $10,000.00 in the
case of any other ERISA Affiliate; or
 
(k) A Change of Control occurs.
 
Section 7.2 Default Remedies.  Upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent may, with the consent of the
Required Lenders, or the Administrative Agent shall, upon the request of the
Required Lenders, declare the Commitments to be terminated and/or declare the
entire principal and all interest accrued on the Notes to be, and the Notes,
together with all Obligations, shall thereupon become, forthwith due and
payable, without any presentment, demand, protest, notice of protest and
nonpayment, notice of acceleration or of intent to accelerate or other notice of
any kind, all of which hereby are expressly waived.  Notwithstanding the
foregoing, if an Event of Default specified in Subsections 7.1(f)(i), (ii) or
(iii) above occurs with respect to the Borrower, the Commitments shall
automatically and immediately terminate and the Notes and all other Obligations
shall become automatically and immediately due and payable, both as to principal
and interest, without any action by Lender and without presentment, demand,
protest, notice of protest and nonpayment, notice of acceleration or of intent
to accelerate, or any other notice of any kind, all of which are hereby
expressly waived, anything contained herein, in the Notes to the contrary
notwithstanding.
 
Section 7.3 Application of Proceeds.  After an Event of Default and acceleration
of the Obligations, the proceeds of any sale or enforcement of all or any part
of the Collateral pursuant to the Security Agreement and the balance of any
moneys in the Settlement Account and the Funding Account shall be applied by the
Administrative Agent:
 
FIRST, to the payment of all reasonable costs and expenses of such sale or
enforcement, including reasonable compensation to the Administrative Agent's
agents and counsel, and all reasonable expenses, liabilities and advances made
or incurred by the Administrative Agent acting on instructions of the Required
Lenders in connection therewith, and to any reimbursements due the
Administrative Agent under Section 5.5;
 
SECOND, to the payment of all reasonable costs and expenses incurred by the
Administrative Agent under the Security Agreement;
 
THIRD, to any reimbursements due the Lenders under Section 5.5;
 
FOURTH, to the payment of all accrued and unpaid interest on and fees
attributable to, all Loans under this Agreement, ratably according to the amount
so due to each Lender; and thereafter to the payment of the outstanding
principal balance of all Loans under this Agreement, ratably according to the
amount so due to each Lender;
 
FIFTH, to the extent proceeds remain after application under the preceding
subparagraphs, to the payment of all remaining Obligations, until such amounts
are paid in full; and
 
SIXTH, to the payment to the Borrower, or to its successors or assigns, or as a
court of competent jurisdiction may direct, of any surplus then remaining from
such proceeds.
 
If the proceeds of any such sale are insufficient to cover the costs and
expenses of such sale, as aforesaid, and the payment in full of the Obligations,
the Borrower shall remain liable for any deficiency.
 
Section 7.4 Preservation of Rights.  No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of the Borrower to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence.  Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 11.2, and
then only to the extent in such writing specifically set forth.  All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until the
Obligations have been paid in full.
 
ARTICLE VIII                                           
 


 
INDEMNIFICATION
 
Section 8.1 Indemnification.  The Borrower agrees to indemnify the
Administrative Agent, the Lenders and each of their respective directors,
officers, agents attorneys, employees, representatives and Affiliates of each
Lender (each an "Indemnified Party"), upon demand, from and against any and all
liabilities, obligations, claims, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements (including reasonable fees of
attorneys, accountants, experts and advisors) of any kind or nature whatsoever
(in this Section 8.1 collectively called "liabilities and costs") which to any
extent (in whole or in part) may be imposed on, incurred by, or asserted against
any Indemnified Party growing out of, resulting from or in any other way
associated with any of the Mortgage Collateral, the Loan Documents, and the
transactions and events (including the enforcement or defense thereof) at any
time associated therewith or contemplated therein (including any violation or
noncompliance with any Environmental Laws by any Related Person).
 
THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY, OR ARE CAUSED IN WHOLE OR PART, BY ANY NEGLIGENT
ACT OR OMISSION OF ANY KIND BY SUCH INDEMNIFIED PARTY,
 
provided only that such Indemnified Party shall not be entitled under this
section to receive indemnification for that portion, if any, of any liabilities
and costs which is proximately caused by its own individual gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
non-appealable judgment.  All amounts payable by the Borrower shall be
immediately due upon the Administrative Agent's or any Lender's request for the
payment thereof.
 
Section 8.2 Limitation of Liability.  None of the Administrative Agent or any
Lender, or their respective directors, officers, agents, attorneys, employees,
representatives or Affiliates shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement.  THE
FOREGOING EXCULPATION SHALL APPLY TO ANY NEGLIGENT ACT OR OMISSION OF ANY KIND
BY ANY SUCH PERSON, OR ANY ACT OR OMISSION WHICH CAUSES SUCH PERSON TO BE
SUBJECT TO STRICT LIABILITY, PROVIDED THAT SUCH PERSON SHALL BE LIABLE FOR ITS
OWN INDIVIDUAL GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
 
ARTICLE IX                                
 


 
THE ADMINISTRATIVE AGENT
 
Section 9.1 Appointment.  Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement and
the other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  The Administrative Agent is hereby authorized to enter into the
Security Agreement thereby appointing the Administrative Agent as collateral
agent to act on behalf of the Lenders and all obligations of the Lenders under
the Security Agreement shall be binding upon each Lender as if such Lender had
executed the Security Agreement.  Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, nor any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
 
Section 9.2 Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advise of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
 
Section 9.3 Exculpatory Provisions.  Neither the Administrative Agent nor any of
its officers, directors, employees agents, attorneys-in-fact or affiliates shall
be (i) liable to any Lender or any other Person for any damage, loss or injury
resulting from any action taken or omitted to be taken by the Administrative
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates under or in connection with this Agreement or any other Loan
Document, whether sounding in tort, contract or otherwise, INCLUDING IN RESPECT
OF LOSSES, LIABILITIES OR OTHER OBLIGATIONS SUFFERED BY SUCH PERSON'S OWN
NEGLIGENCE OR STRICT LIABILITY but except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such Person's own gross
negligence or willful misconduct, (ii) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Related Person or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Person a party
thereto to perform its obligations hereunder or thereunder, or (iii) responsible
in any manner to any of the Lenders for any fraud of any Related Person or any
officer thereof in this Agreement, in the performance of this Agreement, or in
any way related to the transactions contemplated hereby.  The Administrative
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Related Person.
 
Section 9.4 Reliance by Agent.  The Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent.  The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified in this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified in this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.  Any request, authority or consent of any Person who, at the time of
making such request of giving such authority or consent, is the holder of any
Note shall be conclusive and binding on any subsequent holder, transferee,
assignee or endorsee, as the case may be, of such Note or of any Note or Notes
issued in exchange therefor.
 
Section 9.5 Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of a Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a "notice of default".  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, of all Lenders); provided that, unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable in
the best interests of the Lenders.
 
Section 9.6 Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of a
Related Person or any Affiliate of a Related Person, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender.  Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Related Persons and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Related Persons and their affiliates.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Related Person or
any affiliate of a Related Person that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.
 
Section 9.7 Indemnification.  The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Commitment Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with their respective
Commitment Percentages immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against the Administrative Agent in any way relating to or
arising out of, the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the
Administrative Agent's gross negligence or willful misconduct, PROVIDED,
FURTHER, HOWEVER, THAT SUCH INDEMNIFICATION SHALL COVER THE ADMINISTRATIVE
AGENT'S NEGLIGENCE AND STRICT LIABILITY.  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.
 
Section 9.8 Agent in Its Individual Capacity.  In the event the Administrative
Agent is a Lender, the Administrative Agent shall have the same rights and
powers hereunder and under any other Loan Document with respect to its
Commitment and its Loans as any Lender and may exercise the same as though it
were not the Administrative Agent, and the terms "Lender" and "Lenders" shall,
at any time when the Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity.  The Administrative
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with any Related Person as though the
Administrative Agent were not the Administrative Agent.  The Administrative
Agent, in its individual capacity, is not obligated to be or remain a Lender.
 
Section 9.9 Successor Administrative Agent.  The Administrative Agent may resign
as Administrative Agent upon thirty (30) days' notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
"Administrative Agent" shall mean such successor agent effective upon such
appointment and approval, and the form Administrative Agent's rights, powers and
duties as Administrative Agent shall be terminated, without any other or further
act or deed on the part of such former Administrative Agent or any of the
parties to this Agreement or any holders of the Loans.  If no successor agent
has accepted appointment as Administrative Agent by the date that is 30 days
following a retiring Administrative Agent's notice of resignation, the retiring
Administrative Agent's resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  After any retiring
Administrative Agent's resignation as Administrative Agent, the provisions of
this Article IX shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.
 
Section 9.10 Administrative Agent's Discretionary Authority.  Notwithstanding
anything to the contrary, in connection with the Borrowing Base, the
Administrative Agent is hereby authorized by the Lenders to grant temporary
waivers of compliance by the Borrower with the eligibility requirements
regarding qualification of any Collateral as an Eligible Mortgage Loan or with
the Borrowing Base sublimits when the Administrative Agent deems it appropriate,
in its sole discretion, as to all matters (other than (x) any requirement that a
Mortgage Loan be covered by a Take-Out Commitment, (y) the requirements
contained in subparts (a) through (j) of the definition of "Eligible Mortgage
Loan" or (z) the requirements contained in the definition of "Single Family"),
if the aggregate amount of deviation from strict compliance, based on the Unit
Collateral Value so included in the Borrowing Base and the amount of excess
permitted over the Borrowing Base sublimits does not exceed $5,000,000.00 at ay
time (provided, however, that the duration of any such temporary waiver shall
not exceed twenty (20) days with respect to any Wet Loan unless the Mortgage
Note related to such Mortgage has been delivered to the Administrative Agent).
 
ARTICLE X                                
 


 
TAXES AND YIELD PROTECTION
 
Section 10.1 Taxes.
 
(a) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
(b) Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate in reasonable detail as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
 
(d) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, and a copy of the return reporting such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.
 
(e) Status of Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
 
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
 
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
 
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a "bank" within the meaning of
section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder" of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a "controlled
foreign corporation" described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
 
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
 
(f) Treatment of Certain Refunds.  If the Administrative Agent or any Lender
determines, in its good faith discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.  The Administrative Agent and each Lender agree to
take such action as the Borrower may reasonably request in order to apply for
and obtain any refund or such amounts as the Borrower reasonably determines to
be appropriate under the circumstances, provided that any such actions shall be
at the sole cost and expense of the Borrower.
 
Section 10.2 Increased Costs.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;
 
(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, or change the basis of taxation of payments to such Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 10.1 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender); or
 
(iii) impose on any Lender any other condition, cost or expense affecting this
Agreement;
 
and the result of any of the foregoing shall be to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.
 
(b) Capital Requirements.  If any Lender determines that any Change in Law
affecting such Lender regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender's capital or on the capital
of such Lender's holding company, if any, as a consequence of this Agreement,
the Commitment of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender's holding company could have achieved but
for such Change in Law (taking into consideration such Lender's policies and the
policies of such Lender's holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender's holding
company for any such reduction suffered.
 
(c) Certificates for Reimbursement.  A certificate of a Lender setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
its holding company, as the case may be, as specified in subsection (a) or (b)
of this Section and delivered to the Borrower shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
 
(d) Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender's right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
 
Section 10.3 Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 10.2, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 10.1, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 10.1 or 10.2, as the case may be, in the future, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender.  The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
(b) Replacement of Lenders.  If any Lender requests compensation under
Section 10.2, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 10.1, the Borrower may at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.11), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
 
(i) the Administrative Agent shall have received the assignment fee specified in
Section 11.11(b);
 
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);
 
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 10.2 or payments required to be made pursuant to Section 10.2,
such assignment will result in a reduction in such compensation or payments
thereafter; and
 
(iv) such assignment does not conflict with applicable laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
Section 10.4 Survival.  All of the Borrower's obligations under this Article X
shall survive termination of the Commitments and repayment of all other
Obligations hereunder.
 
ARTICLE XI                                
 


 
MISCELLANEOUS
 
Section 11.1 Notices.  Any notice or request required or permitted to be given
under or in connection with this Agreement, any Note or the other Loan Documents
(except as may otherwise be expressly required therein) shall be in writing and
shall be mailed by first class or express mail, postage prepaid, or sent by
telex, telegram, telecopy or other similar form of rapid transmission, confirmed
by mailing (by first class or express mail, postage prepaid) written
confirmation at substantially the same time as such rapid transmission, or
personally delivered to any officer of the receiving party.  All such
communications shall be mailed, sent or delivered to the parties hereto at their
respective addresses as listed on each parties' signature page hereto, or at
such other addresses or to such individual's or department's attention as any
party may have furnished the other party in writing.  Any communication so
addressed and mailed shall be deemed to be given when so mailed, except that
Borrowing Requests, and communications related thereto shall not be effective
until actually received by the Administrative Agent or the Borrower, as the case
may be; and any notice so sent by rapid transmission shall be deemed to be given
when receipt of such transmission is acknowledged, and any communication so
delivered in person shall be deemed to be given when receipted for by, or
actually received by, an authorized officer of the Borrower, the Administrative
Agent, or any Lender as the case may be.
 
Section 11.2 Amendments, Etc.  Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 11.2.  The Required Lenders
and each Related Person party to the relevant Loan Document may, or with the
written consent of the Required Lenders, the Administrative Agent and each
Related Person party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Related Persons hereunder or thereunder or (b) waive, on
such terms and conditions as the Required Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided, however, the written consent of the Borrower,
the Administrative Agent and all Lenders shall be required to:
 
(i) Extend the final maturity of any Loan or postpone any regularly scheduled
payment of principal of any Loan or forgive all or any portion of the principal
amount thereof, or reduce the rate or extend the time of payment of interest or
fees thereon;
 
(ii) Reduce the percentage specified in the definition of Required Lenders;
 
(iii) Extend the Drawdown Termination Date, or reduce the amount of or extend
the payment date for the mandatory payments required under Section 2.5, or
increase the amount of the Aggregate Commitments or the Commitment of any Lender
hereunder;
 
(iv) Amend this Section 11.2;
 
(v) Except as provided herein or in the Security Agreement, release any
Collateral;
 
(vi) Amend the definition of "Unit Collateral Value', "Borrowing Base",
"Applicable Margin", "Applicable Advance Rate Percentage", or any provision in
Section 2.2;
 
(vii) Permit the Borrower to assign its rights under this Agreement or amend or
waive any restriction on the Borrower's ability to assign its rights or
obligations under any of the Loan Documents;
 
(viii) Amend the definition of Applicable Sublimit;
 
(ix) Amend or waive any provision herein regarding the indemnification of the
Administrative Agent or any Lender; or
 
(x) Amend or waive any provision herein regarding the allocation among the
Lenders of any payments or proceeds received by the Administrative Agent
hereunder.
 
No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.  Any such waiver and any such amendment, supplement or modification shall
apply equally to each of the Lenders and shall be binding upon the Related
Persons, the Lenders, the Administrative Agent and all future holders of the
Loans.  In the case of any waiver, the Related Persons, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.
 
Section 11.3 CHOICE OF LAW; VENUE.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF TEXAS.  THE BORROWER AND LENDERS HEREBY AGREE THAT THE
OBLIGATIONS CONTAINED HEREIN ARE PERFORMABLE IN DALLAS COUNTY, TEXAS.  ALL
PARTIES HERETO AGREE THAT (I) ANY ACTION ARISING OUT OF THIS TRANSACTION SHALL
BE FILED IN DALLAS COUNTY, TEXAS, (II) VENUE FOR ENFORCEMENT OF ANY OF THE
OBLIGATIONS CONTAINED IN THIS AGREEMENT SHALL BE IN DALLAS COUNTY,
(III) PERSONAL JURISDICTION SHALL BE IN DALLAS COUNTY, TEXAS, (IV) ANY ACTION OR
PROCEEDING UNDER THIS AGREEMENT SHALL BE COMMENCED AGAINST ANY PARTY IN DALLAS
COUNTY, (V) SUCH ACTION SHALL BE INSTITUTED IN THE COURTS OF THE STATE OF TEXAS
LOCATED IN DALLAS COUNTY, TEXAS OR IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF TEXAS LOCATED IN DALLAS COUNTY, TEXAS, AT THE OPTION OF THE
ADMINISTRATIVE AGENT, AND (VI) THE BORROWER AND THE LENDERS HEREBY WAIVE ANY
OBJECTION TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING AND ADDITIONALLY
WAIVE ANY RIGHT EACH MAY HAVE TO BE SUED ELSEWHERE.  NOTHING HEREIN SHALL AFFECT
THE RIGHT OF THE ADMINISTRATIVE AGENT TO ACCOMPLISH SERVICE OF PROCESS IN ANY
MANNER PERMITTED BY LAW.
 
Section 11.4 Invalidity.  In the event that any one or more of the provisions
contained in any Note, this Agreement or any other Loan Document shall, for any
reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of such document.
 
Section 11.5 Survival of Agreements.  All covenants and agreements herein and in
any other Loan Document not fully performed before the date hereof or the date
thereof, and all representations and warranties herein or therein, shall survive
until payment in full of the Obligations and termination of the Commitments.
 
Section 11.6 Renewal, Extension or Rearrangement.  All provisions of this
Agreement and of the other Loan Documents shall apply with equal force and
effect to each promissory note hereafter executed which in whole or in part
represents a renewal, extension for any period, increase or rearrangement of any
part of the Obligations originally represented by the Notes or of any part of
such other Obligations.
 
Section 11.7 Waivers.  No course of dealing on the part of the Administrative
Agent or any Lender, or any of their officers, employees, consultants or agents,
nor any failure or delay by the Administrative Agent or any Lender with respect
to exercising any right, power or privilege of Lender under any Note, this
Agreement or any other Loan Document shall operate as a waiver thereof, except
as otherwise provided in Section 11.2 hereof.
 
Section 11.8 Cumulative Rights.  The rights and remedies of the Administrative
Agent and each Lender under the Notes, this Agreement, and any other Loan
Document shall be cumulative, an the exercise or partial exercise of any such
right or remedy shall not preclude the exercise of any other right or remedy.
 
Section 11.9 Limitation on Interest.  Each Lender, each Related Person and any
other parties to the Loan Documents intend to contract in strict compliance with
applicable usury Law from time to time in effect.  In furtherance thereof such
Persons stipulate and agree that none of the terms and provisions contained in
the Loan Documents shall ever be construed to create a contract to pay, for the
use, forbearance or detention of money, interest in excess of the maximum amount
of interest permitted to be charged by applicable Law from time to time in
effect.  Neither each Related Person nor any present or future guarantors,
endorsers, or other Persons hereafter becoming liable for payment of any
Obligation shall ever be liable for unearned interest thereon or shall ever be
required to pay interest thereon in excess of the maximum amount that may be
lawfully charged under applicable Law from time to time in effect, and the
provisions of this section shall control over all other provisions of the Loan
Documents which may be in conflict or apparent conflict herewith.  Each Lender
expressly disavows any intention to charge or collect excessive unearned
interest or finance charges in the event the maturity of any Obligation is
accelerated.  If (a) the maturity of any Obligation is accelerated for any
reason, (b) any Obligation is prepaid and as a result any amounts held to
constitute interest are determined to be in excess of the legal maximum, or
(c) any Lender or any other holder of any or all of the Obligations shall
otherwise collect moneys which are determined to constitute interest which would
otherwise increase the interest on any or all of the Obligations to an amount in
excess of that permitted to be charged by applicable Law then in effect, then
all such sums determined to constitute interest in excess of such legal limit
shall, without penalty, be promptly applied to reduce the then outstanding
principal of the related Obligations or, at such Lender's or such holder's
option, promptly returned to each Related Person or the other payor thereof upon
such determination.  In determining whether or not the interest paid or payable,
under any specific circumstance, exceeds the maximum amount permitted under
applicable Law, each Lender and each Related Persons (and any other payors
thereof) shall to the greatest extent permitted under applicable Law,
(i) characterize any non-principal payment as an expense, fee or premium rather
than as interest, (ii) exclude voluntary prepayments and the effects thereof,
and (iii) amortize, prorate, allocate, and spread the total amount of interest
throughout the entire contemplated term of the instruments evidencing the
Obligations in accordance with the amounts outstanding from time to time
thereunder and the maximum legal rate of interest from time to time in effect
under applicable Law in order to lawfully charge the maximum amount of interest
permitted under applicable Law.  In the event applicable Law provides for an
interest ceiling under Section 303 of the Texas Finance Code, that ceiling shall
be the weekly ceiling.
 
Section 11.10 Bank Accounts; Offset.  To sure the repayment of the Obligations,
each Related Person hereby grants to each Lender and its successors and assigns
(in this section called an "Assignee") a security interest, a lien, and a right
of offset, each of which shall be in addition to all other interests, liens, and
rights of any Lender or Assignee at common law, under the Loan Documents, or
otherwise, and each of which shall be upon and against (a) any and all moneys,
securities or other property (and the proceeds therefrom) of any Related Person
now or hereafter held or received by or in transit to any Lender, any Lender or
Assignee from or for the account any Related Person, whether for safekeeping,
custody pledge, transmission, collection or otherwise, (b) any and all deposits
(general or special, time or demand, provisional or final) of any Related Person
with any Lender or any Assignee, and (c) any other credits and claims of any
Related Person at any time existing against any Lender or any Assignee,
including claims under certificates of deposit.  During the existence of any
Event of Default, each Lender and each Assignee is hereby authorized to
foreclose upon, offset, appropriate, and apply, at any time and from time to
time, without notice to the Borrower, any and all items hereinabove referred to
against the Obligations then due and payable.
 
If any Lender, whether by setoff or otherwise, has payment made to it upon its
Loans in a greater proportion than that received by any other Lender, such
Lender agrees, promptly upon demand, to purchase a portion of the Loans held by
the other Lenders so that after such purchase each Lender will hold its ratable
proportion of Loans.  If any Lender whether in connection with setoff or amounts
which might be subject to setoff or otherwise, receives collateral or other
protection for its Obligations or such amounts which may be subject to setoff,
such Lender agrees, promptly upon demand, to take such action necessary such
that all Lenders share in the benefits of such collateral ratably in proportion
to their Loans.  In case any such payment is distributed by legal process, or
otherwise, appropriate further adjustments shall be made.
 
Section 11.11 Assignments.
 
(a) Successors and Assigns.  The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (i) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
and (ii) an assignment by any Lender must be made in compliance with
Section 11.11(b).  The parties to this Agreement acknowledge that clause (ii) of
this Section 11.11(a) relates only to absolute assignments and does not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment by any Lenders creating security interests, including,
without limitation, any pledge or assignment by any Lender of all or any portion
of its rights under this Agreement and any Note to a Federal Reserve Bank;
provided, however, that no such pledge or assignment creating a security
interest shall release the transferor Lender from its obligations hereunder
unless and until the parties hereto have complied with the provisions of
Section 11.11(b).  The Administrative Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 11.11(b), provided, however, that
the Administrative Agent may in its discretion (but shall not be required to)
follow instructions form the Person which made any Loan or which holds any Note
to direct payments relating to such Loan or Note to another Person.  Any
assignee of the rights to any Loans or any Note agrees by acceptance of such
transfer or assignment to be bound by all the terms and provisions of the Loan
Documents.  Any request, authority or consent of any Person, who at the time of
making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder, or assignee of the
rights to such Loan.
 
(b) Assignments.
 
(i) Permitted Assignments.  Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other entities ("Purchasers") all or any part of its rights and
obligations under the Loan Documents.  The consent of the Borrower and the
Administrative Agent, which shall not be unreasonably withheld or delayed, shall
be required prior to any assignment becoming effective, provided, however, that
if a Default or Event of Default has occurred and is continuing, the consent of
the Borrower shall not be required, and provided, further, however, that the
consent of neither the Borrower nor the Administrative Agent shall be required
if the Purchaser is (i) a Lender, (ii) an Affiliate of a Lender, or (iii) a
successor by merger to a Lender.  Each such assignment shall (unless it is to a
Lender or an Affiliate thereof or each of the Borrower and the Administrative
Agent otherwise consents) be in an amount not less than the lesser of
(i) $5,000,000 or (ii) the remaining amount of the assigning Lender's Commitment
(calculated as of the date of such assignment).
 
(ii) Effect; Effective Date.  Upon delivery to the Administrative Agent by the
transferor Lender of a notice of assignment (the "Notice of Assignment"),
together with any consents required by Section 11.11(b)(i) and payment of a
$3,500 fee to the Administrative Agent for processing such assignment, such
assignment shall become effective on the effective date specified in such Notice
of Assignment, provided, however, that no fee shall be due to the Administrative
Agent for an assignment by a Lender to an Affiliate thereof.  The Notice of
Assignment shall contain a representation by the Purchaser to the effect that
none of the consideration used to make the purchase of the Commitment and Loans
under the applicable assignment agreement are "plan assets" as defined under
ERISA and that the rights and interests of the Purchaser in and under the Loan
Documents will not be "plan assets" under ERISA.  On and after the effective
date of such assignment, such Purchaser shall for all purposes be a Lender party
to this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party hereto, and no
further consent or action by the Borrower, the Lenders or the Administrative
Agent shall be required to release the transferor Lender with respect to the
percentage of the Commitments and Loans assigned to such Purchaser.  Upon the
consummation of any assignment to a Purchaser pursuant to this Section 11.11(b),
the transferor Lender, the Administrative Agent and the Borrower shall, if the
transferor Lender or the Purchaser desires that its Loans be evidenced by Notes,
make appropriate arrangements so that new Notes or, as appropriate replacement
Notes are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser, in each case in principal
amounts reflecting their respective Commitments, as adjusted pursuant to such
assignment.  In addition, within a reasonable time after the effective date of
any assignment, the Administrative Agent shall, and is hereby authorized and
directed to, revise Schedule 1.1 reflecting the revised Commitments and
Commitment Percentages of each of the Lenders and shall distribute such revised
Schedule 1.1 to each of the Lenders and the Borrower, whereupon such revised
Schedule shall replace the old Schedule and become part of this Agreement.
 
(c) Distribution of Information.  It is understood and agreed that the
Administrative Agent and each Lender may provide to assignees and prospective
assignees financial information and reports and data concerning the Borrower's
properties and operations which was provided to the Administrative Agent and
such Lender pursuant to this Agreement.
 
Section 11.12 Exhibits.  The exhibits attached to this Agreement are
incorporated herein and shall be considered a part of this Agreement for the
purposes stated herein, except that in the event of any conflict between any of
the provisions of such exhibits and the provisions of this Agreement, the
provisions of this Agreement shall prevail.
 
Section 11.13 Titles of Articles, Sections and Subsections.  All titles or
headings to articles, sections, subsections or other divisions of this Agreement
or the exhibits hereto are only for the convenience of the parties and shall not
be construed to have any effect or meaning with respect to the other content of
such articles, sections, subsections or other divisions, such other content
being controlling as to the agreement between the parties hereto.
 
Section 11.14 Counterparts; Fax.  This Agreement may be executed in
counterparts, and it shall not be necessary that the signatures of both of the
parties hereto be contained on any one counterpart hereof, each counterpart
shall be deemed an original, but all counterparts together shall constitute one
and the same instrument.  This Agreement may be duly executed by facsimile or
other electronic transmission.
 
Section 11.15 Termination; Limited Survival.  In its sole and absolute
discretion the Borrower may at any time that no Obligations are owing elect in a
notice delivered to the Administrative Agent and Lenders to terminate this
Agreement.  Upon receipt by the Administrative Agent and the Lenders of such a
notice, if no Obligations are then owing, this Assignment and all other Loan
Documents shall thereupon be terminated and the parties thereto released from
all prospective obligations thereunder.  Notwithstanding the foregoing or
anything herein to the contrary, any waivers or admissions made by any Person in
any Loan Documents, any Obligations, and any obligations which any Person may
have to indemnify or compensate the Administrative Agent or any Lender shall
survive any termination of this Agreement or any other Loan Document.  At the
request and expense of the Borrower, the Administrative Agent and Lenders shall
prepare and execute all necessary instruments to reflect and effect such
termination of the Loan Documents.
 
Section 11.16 Joint and Several Liability.  All obligations which are incurred
by two or more Related Persons shall be their joint and several obligations and
liabilities.
 
Section 11.17 Disclosures.  The Administrative Agent and any Lender may disclose
to, and exchange and discuss with, any other Person any information concerning
the Collateral of the Borrower or any Subsidiary (whether received by the
Administrative Agent, any Lender or any other Person) for the purpose of
(a) complying with Government Requirements or any legal proceedings,
(b) protecting or preserving the Collateral, (c) protecting, preserving,
exercising or enforcing any of their rights in, under or related to the
Collateral or the Loan Documents, (d) performing any of their obligations under
or related to the Loan Documents, or (e) consulting with respect to any of the
foregoing matters.
 
Section 11.18 Time is of the Essence.  Time is of the essence with respect to
the performance of the obligations contained in this Agreement.
 
Section 11.19 USA Patriot Act Notice.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub.
L. 107-56 (signed into law October 26, 2003)) (the "Act"), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.
 
Section 11.20 Electronic Transactions.  The Borrower hereby affirmatively
consents and agrees to permit the Administrative Agent and the Lenders and their
successors and assigns to enter into transactions with the Borrower involving
"electronic records" and "electronic means", as those terms are defined in UETA
and the E-Sign Act.
 
Section 11.21 No Reliance.  In executing this Agreement, the Borrower warrants
and represents that the Borrower is not relying on any statement or
representation other than those in this Agreement and is relying upon its own
judgment and advice of its attorneys.
 
Section 11.22 WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE RIGHTS TO A TRIAL BY
JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY, WHETHER WITH RESPECT TO CONTRACT
CLAIMS TORT CLAIMS, OR OTHERWISE.  EACH OF THE PARTIES HERETO AGREES THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO
ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART,
TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY PROVISION HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
AND ANY OTHER LOAN DOCUMENTS.
 
Section 11.23 CONSEQUENTIAL DAMAGES.  NEITHER THE BORROWER, THE ADMINISTRATIVE
AGENT NOR ANY LENDER SHALL HAVE ANY LIABILITY WITH RESPECT TO, AND EACH SUCH
PERSON HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE EACH OTHER SUCH PERSON FOR,
ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES SUFFERED BY SUCH OTHER PERSON IN
CONNECTION WITH ANY CLAIM RELATED TO THE LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREIN.
 
Section 11.24 ENTIRE AGREEMENT.  THE NOTES, THIS AGREEMENT, AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND THERETO
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed as of the date first above written.
 
BORROWER:                                                                           M/I
FINANCIAL CORP.,
                               an Ohio corporation
 
Borrower's Address
3 Easton Oval
Columbus, Ohio 43219
Attention:    Phillip G. Creek
Fax:            (614) 418-8080
Telephone:   (614) 418-8011
 
    By:                                   
 
    Phillip G. Creek
    Chief Financial Officer and Treasurer
 


 
STATE OF OHIO                   §
 
§
 
COUNTY OF FRANKLIN    §
 
Before me, the undersigned notary public, on this ___ day of May, 2008,
personally appeared Phillip G. Creek, the Chief Financial Officer and Treasurer
of M/I Financial Corp., an Ohio corporation, known to me (or proved to me by the
production of a driver's license as identification) to be the person whose name
is subscribed to the foregoing instrument and acknowledged to me that he
executed the same on behalf of said corporation for the purposes and
consideration therein expressed.
 


 

         
 Notary Public - State of Ohio
                   My Commission Expires:          Printed Name of Notary      

 
 
 
 

Schedule 1.1
 
 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE
AGENT:                                                     GUARANTY BANK,
                                           a Federal savings bank
 
Address
8333 Douglas Avenue, 11th Floor
Dallas, Texas 75225
Attention:   Ross Evans
Fax:           (214) 360-4892
Tel:            (214) 360-2672
 
            By:                                   
 
            Name:                                  
 
             Title:                                   
 

Schedule 1.1
 
 

--------------------------------------------------------------------------------

 

LENDER:                                                                           GUARANTY
BANK,
                                       a Federal savings bank,
 
Address                                                                                
as a Lender
8333 Douglas Avenue, 11th Floor
Dallas, Texas 75225
Attention:   Ross Evans
Fax:           (214) 360-4892
Tel:            (214) 360-2672
 
            By:                                   
 
            Name:                                  
 
             Title:                                   
      
 

Schedule 1.1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1
 
COMMITMENTS AND COMMITMENT PERCENTAGES
 
LENDER
COMMITMENT
 
COMMITMENT PERCENTAGES
GUARANTY BANK
From and including May 22, 2008 through and including December 14, 2008
$30,000,000
100%
 
From and including December 15, 2008 through and including January 15, 2009
$40,000,000
   
From and including January 16, 2009 through and including May 21, 2009
$30,000,000
 



 

Schedule 1.1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.2
 
APPROVED INVESTORS
 
SEE ATTACHED
 

Schedule 1.2
 
 

--------------------------------------------------------------------------------

 

MI FINANCIAL CORP.
SECONDARY MARKET LENDERS
 
as of 04/30/08


 
Wells Fargo Home Mortgage
3601 Minnesota Drive, Suite 200
Bloomington, MN 55435


Huntington Mortgage Company
7575 Huntington Park Drive
Columbus, Ohio 43235


Freddie Mac (FHLMC)
8200 Jones Branch Drive
McLean, Virginia 22102




Universal Mortgage Corp.
12080 N. Corporate Parkway
Mequon, WI 53092


CitiMortgage, Inc.
13736 Riverport Dr
Maryland Heights, MO 63043


US Bank
3501 Del Prado Blvd.
Cape Coral, FL 33904


Flagstar Bank
5151 Corporate Drive
Troy, MI 48098


Countrywide Funding Corp.
8511 Fallbrook Ave.
West Hills, CA 91304


Chase Manhattan Mortgage Corp.
6867 Southpoint Drive North
Jacksonville, FL 32216


Fannie Mae (FNMA)
One South Wacker Drive
Suite 1300
Chicago, Illinois 60606


Home Savings
3690 Orange Place
Beachwood, OH 44122


Taylor, Bean & Whitaker
3201 SW 34th Ave.
Ocala, FL 34474


GMAC Bank
100 Witmer Road
Horsham, PA 19044


Schedule 1.2
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.14
 
SUBSIDIARIES AND INVESTMENTS




M/I Title Agency, Ltd. (100% owned by Borrower).  Borrower has invested
$37,700.00 in this Subsidiary as of April 30, 2008
 
Washington/Metro Residential Title Agency, LLC (70% owned by
Borrower).  Borrower has invested $7,000.00 in this Subsidiary as of April 30,
2008
 



Schedule 4.14
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.2
 
RELATED PERSON INDEBTEDNESS
 
Borrower and M/I Title Agency, Ltd., in addition to the other direct and
indirect wholly-owned subsidiaries of M/I Homes, Inc., are the guarantors of the
obligations under the  (1) the Parent Debt Agreement and (2) the Indenture,
dated March 24, 2005, as amended, with respect to the Senior Notes of M/I Homes,
Inc.
 
Borrower’s mortgage loan repurchase obligations
 


 


 

Schedule 6.2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF NOTE
 
$40,000,000.00                                                        Dallas,
Texas May 22, 2008
 
FOR VALUE RECEIVED, the undersigned, M/I FINANCIAL CORP., an Ohio corporation
(the "Borrower"), promises to pay to the order of GUARANTY BANK (the "Lender"),
the principal sum of FORTY MILLION AND NO/100 DOLLARS ($40,000,000.00) or, if
less, the aggregate unpaid principal amount of the Loans made under this Note by
the Lender to the Borrower pursuant to the terms of the Credit Agreement (as
hereinafter defined), together with interest on the unpaid principal balance
thereof as hereinafter set forth, both principal and interest payable as herein
provided in lawful money of the United States of America, at the offices of
Guaranty Bank, as administrative agent (the "Administrative Agent"),
8333 Douglas Avenue, Dallas, Texas 75225 or at such other place within Dallas
County, Texas as from time to time may be designated by the Administrative
Agent.
 
This Note (a) is executed and delivered pursuant to that certain Credit
Agreement of even date herewith between the Borrower, the Administrative Agent,
and the Lenders (herein, as from time to time supplemented, amended or restated,
called the "Credit Agreement"), and is the Note as defined therein, (b) is
subject to the terms and provisions of the Credit Agreement, which contains
provisions for payments and prepayments hereunder and acceleration of the
maturity hereof upon the happening of certain stated events, and (c) is secured
by and entitled to the benefits of certain Loan Documents (as identified and
defined in the Credit Agreement).  Payments on this Note shall be made and
applied as provided herein and in the Credit Agreement.  Reference is hereby
made to the Credit Agreement for a description of certain rights, limitations of
rights, obligations and duties of the parties hereto and for the meanings
assigned to terms used and not defined herein and to the Loan Documents for a
description of the nature and extent of the security thereby provided and the
rights of the parties thereto.  All capitalized terms used herein and not
otherwise defined herein shall have the meanings given thereto in the Credit
Agreement.  The holder of this Note shall be entitled to the benefits provided
for in the Credit Agreement.
 
The principal amount of this Note, together with all interest accrued hereon,
shall be due and payable in full on the Drawdown Termination Date.  Other
principal payments shall be made as required by the Credit Agreement.  All
payments of principal of and interest upon this Note shall be made by the
Borrower to the Administrative Agent in federal or other immediately available
funds.
 
So long as no Event of Default has occurred and is continuing, all Loans
(exclusive of any past due principal or interest) from time to time outstanding
shall bear interest on each day outstanding at the Adjusted Floating LIBOR in
effect on such day.  If an Event of Default has occurred and is continuing, all
Loans (exclusive of any past due principal or interest) from time to time
outstanding shall bear interest on each day outstanding at the applicable
Default Rate in effect on such day.  On the fifteenth (15th) day of each
calendar month, beginning on the fifteenth (15th) day of the calendar month
immediately following the calendar month in which this Note is executed, the
Borrower shall pay to the holder hereof all unpaid interest which has accrued on
all Loans through and including the last day of the immediately preceding
calendar month.
 
At the option of the Required Lenders, all past due principal of and past due
interest on the Loan Balance shall bear interest on each day outstanding at the
applicable Default Rate in effect on such day, and such interest shall be due
and payable daily as it accrues.  Notwithstanding the provisions of this Note
and the Credit Agreement: (i) this Note shall never bear interest in excess of
the Maximum Rate, and (ii) if at any time the rate at which interest is payable
on this Note is limited by the Maximum Rate, this Note shall bear interest at
the Maximum Rate and shall continue to bear interest at the Maximum Rate until
such time as the total amount of interest accrued hereon equals (but does not
exceed) the total amount of interest which would have accrued hereon had there
been no Maximum Rate applicable hereto.
 
Notwithstanding all other provisions of this Note or the Credit Agreement, in no
event shall the interest payable hereon, whether before or after maturity,
exceed the maximum amount of interest ("Maximum Rate") which, under applicable
law, may be charged on this Note, and this Note is expressly made subject to the
provisions of the Credit Agreement which more fully set out the limitations on
how interest accrues hereon.  In the event applicable law provides for a ceiling
under Section 303 of the Texas Finance Code, that ceiling shall be the weekly
rate ceiling and shall be used in this Note for calculating the Maximum Rate and
for all other purposes.  The term "applicable law" as used in this Note shall
mean the laws of the State of Texas or the laws of the United States, whichever
laws allow the greater interest, as such laws now exist or may be changed or
amended or come into effect in the future.
 
If this Note is placed in the hands of an attorney for collection after default,
or if all or any part of the indebtedness represented hereby is proved,
established or collected in any court or in any bankruptcy, receivership, debtor
relief, probate or other court proceedings, the Borrower and all endorsers,
sureties and guarantors of this Note jointly and severally agree to pay
reasonable attorneys' fees and collection costs to the holder hereof in addition
to the principal and interest payable hereunder.
 
The Borrower and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.
 
No waiver by the Lender of any of its rights or remedies hereunder or under any
other document evidencing or securing this Note or otherwise shall be considered
a waiver of any other subsequent right or remedy of the Lender; no delay or
omission in the exercise or enforcement by the Lender of any rights or remedies
shall ever be construed as a waiver of any right or remedy of the Lender; and no
exercise or enforcement of any such rights or remedies shall ever be held to
exhaust any right or remedy of the Lender.
 
The Borrower reserves the right to prepay the outstanding principal balance of
this Note, in whole or in part at any time and from time to time without premium
or penalty, in accordance with the terms of the Credit Agreement.
 
Time is of the essence in the payment and performance of this Note.
 
THIS NOTE AND THE RIGHTS AND DUTIES OF THE PARTIES HERETO ARE TO BE PERFORMED IN
THE STATE OF TEXAS AND SHALL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS,
EXCEPT TO THE EXTENT THE SAME ARE GOVERNED BY APPLICABLE FEDERAL LAW.
 
ALL PARTIES HERETO HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
NOTE, THE CREDIT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY IN
ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY PARTY,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.  ALL PARTIES
HERETO AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT
TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, ALL PARTIES HERETO
FURTHER AGREE THAT THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY ARE WAIVED BY
OPERATION OF THIS PARAGRAPH AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS NOTE OR ANY PROVISION HEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE.
 
THE BORROWER HEREBY AGREES THAT THE OBLIGATIONS CONTAINED HEREIN ARE PERFORMABLE
IN DALLAS COUNTY, TEXAS.  THE BORROWER AGREES THAT (I) ANY ACTION ARISING OUT OF
THIS TRANSACTION MAY BE FILED IN DALLAS COUNTY, TEXAS, (II) VENUE FOR
ENFORCEMENT OF ANY OF THE OBLIGATIONS CONTAINED HEREIN SHALL BE IN DALLAS
COUNTY, TEXAS, (III) PERSONAL JURISDICTION SHALL BE IN DALLAS COUNTY, TEXAS,
(IV) SUCH ACTION MAY BE INSTITUTED IN THE COURTS OF THE STATE OF TEXAS LOCATED
IN DALLAS COUNTY, TEXAS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF TEXAS LOCATED IN DALLAS COUNTY, TEXAS, AND (V) THE BORROWER HEREBY
WAIVES ANY OBJECTION TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING AND
ADDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO BE SUED ELSEWHERE.  NOTHING HEREIN
SHALL AFFECT THE RIGHT OF THE LENDER TO ACCOMPLISH SERVICE OF PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.
 
THIS NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
 

Exhibit A -
 
 

--------------------------------------------------------------------------------

 

This Note is executed as of the day first written above.
 
M/I FINANCIAL CORP.,
 
an Ohio corporation
 


 


 


 
By:           ______________________________
 
Name:       Phillip G. Creek
 
Title:          Chief Financial Officer and Treasurer
 


 
STATE OF OHIO                   §
 
§
 
COUNTY OF FRANKLIN   §
 
Before me, the undersigned notary public, on this ____ day of May, 2008,
personally appeared Phillip G. Creek, Chief Financial Officer and Treasurer of
M/I Financial Corp., an Ohio corporation, known to me (or proved to me by the
production of a driver's license as identification) to be the person whose name
is subscribed to the foregoing instrument and acknowledged to me that he
executed the same on behalf of said corporation for the purposes and
consideration therein expressed.
 

       
 Notary Public - State of Ohio
                   My Commission Expires:          Printed Name of Notary      


 



Exhibit A -
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
BORROWING REQUEST
 
FROM:
M/I Financial Corp. (the "Borrower")

 
TO:
Guaranty Bank, as Administrative Agent (the "Administrative Agent")

 
I.  
The Borrower hereby requests Loans in the amount and on the date specified
below, pursuant to the Credit Agreement among the Borrower, the Administrative
Agent, and the Lenders dated as of May 22, 2008 (as amended, modified or
restated from time to time, the "Agreement").  Capitalized terms used herein and
defined in the Agreement shall be used herein as so defined.

 
II.  
Loans requested:

 
(a)  
The Borrower hereby requests Loans in the aggregate principal amount of
$__________.

 
(b)  
Requested advance
date:                                                                           ,
200__.

 
III.  
The undersigned officer of the Borrower represents and warrants to the
Administrative Agent:

 
(a)  
The Borrower is entitled to receive the requested Loan under the terms and
conditions of the Agreement;

 
(b)  
all items which the Borrower is required to furnish to the Administrative Agent
pursuant to the Agreement accompany this Borrowing Request (or, if Wet Loans,
shall be delivered to the Administrative Agent in accordance with the
Agreement);

 
(c)  
all Mortgage Loans offered hereby conform in all respects with the applicable
requirements set forth in the Agreement;

 
(d)  
no Event of Default has occurred and is continuing under the Agreement;

 
(e)  
no change or event which with notice and/or the passage of time would constitute
an Event of Default;

 
(f)  
after giving effect to the Loans requested hereby the aggregate amount of the
outstanding principal balance of the Loans will not exceed the lesser of (1) the
Collateral Value of the Borrowing Base and (2) the Commitments; and

 
(g)  
after giving effect to the Loans requested hereby the Unit Collateral Value of
all Second Lien Loans will not exceed the Applicable Sublimit for Second Lien
Loans and the Unit Collateral of all Wet Loans does not exceed the Applicable
Sublimit for Wet Loans.

 
The Borrower has attached and submits herewith Submission Lists describing all
Eligible Mortgage Loans included in the Collateral Value of the Borrowing Base,
other than Wet Loans (the "Dry Submission Lists") and Submission Lists
describing all Wet Loans included in the Collateral Value of the Borrowing Base
(the "Wet Submission Lists").  The Borrower has submitted-or is submitting to
the Administrative Agent concurrently herewith—the Required Mortgage Documents
with respect to each Mortgage Note described or referred to in the Dry
Submission Lists.  The Borrower hereby grants to the Administrative Agent a
security interest in all such new Mortgage Collateral described in the Dry
Submission Lists and the Wet Submission Lists and all related Required Mortgage
Documents, and all of the foregoing are hereby made subject to the security
interest of the Administrative Agent created by the Security Agreement.  The
Borrower hereby agrees to deliver the Required Mortgage Documents with respect
to each Mortgage Note described or referred to in the Wet Submission Lists
within seven (7) Business Days following the date hereof.
 
The Borrower represents and warrants that, except as permitted under the
Agreement, the Borrower holds with respect to each of the Mortgage Notes hereby
offered the following:
 
(a)  
unless delivered herewith, the original filed copy of the Mortgage relating to
such Mortgage.

 
(b)  
mortgagee policies of title insurance conforming to the requirements of the
Administrative Agent or binding commitments for the issuance of same;

 
(c)  
insurance policies insuring the mortgaged premises as required by the
Administrative Agent; and

 
(d)  
unless delivered herewith, an original of any executed Take-Cut Commitment
relating to such Mortgage Note.

 
The Borrower agrees that it holds the above referenced items in trust for the
Administrative Agent, and will at any time deliver the same to the
Administrative Agent upon request or, upon written instructions from the
Administrative Agent, to any Person designated by the Administrative Agent.  The
Borrower further agrees that it will not deliver any of the above items, nor
give, transfer, or assign any interest in same, to any Person other than the
Administrative Agent (or the Person or Persons designated by the Administrative
Agent) without the prior written consent of the Administrative Agent.
 
The representations and warranties of the Borrower contained in the Agreement
and those contained in each other Loan Document to which the Borrower is a party
are true and correct in all respects on and as of the date hereof.
 

 
M/I FINANCIAL CORP.
       
Date: _______________, 200___
By:
 
Name:
Title:



 

Exhibit B -
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
CERTIFICATE ACCOMPANYING
 
FINANCIAL STATEMENTS
 
Reference is made to that certain Credit Agreement dated as of May 22, 2008 (as
from time to time amended, restated, supplemented or otherwise modified from
time to time, the "Agreement"), by and among M/I FINANCIAL CORP. (the
"Borrower") and GUARANTY BANK, as administrative agent (the "Administrative
Agent"), which Agreement is in full force and effect on the date hereof.  Terms
which are defined in the Agreement are used herein with the meanings given them
in the Agreement.
 
This Certificate is furnished pursuant to Section 5.l(a) of the
Agreement.  Together herewith the Borrower is furnishing to the Administrative
Agent the Borrower's audited annual financial statements or monthly financial
statements (the "Financial Statements") dated ___________, 200__ (the "Reporting
Date").  The Borrower hereby represents, warrants, and acknowledges to the
Administrative Agent and each Lender that:
 
 
(a)
the officer of the Borrower signing this instrument is the duly elected,
qualified and acting ____________________ of the Borrower;

 
 
(b)
the Financial Statements are prepared in accordance with GAAP;

 
 
(c)
attached hereto is Schedule C-1 showing the Borrower's compliance as of the
Reporting Date with the requirements of Sections 6.13 through 6.15 of the
Agreement *[and the Borrower's non-compliance as of such date with the
requirements of Section(s) ____ of the Agreement];

 
 
(d)
on the Reporting Date the Borrower was, and on the date hereof the Borrower is,
in full compliance with the disclosure requirements of Article V of the
Agreement, and no Default otherwise existed on the Reporting Date or otherwise
exists on the date of this instrument [except for Default(s) under
Section(s) __________________ of the Agreement, which (is/are) more fully
described on a schedule attached hereto].

 
The officer of Borrower signing this instrument hereby certifies that such
officer has reviewed the Loan Documents and the Financial Statements and has
otherwise undertaken such inquiry as is in such officer's opinion necessary to
express an informed opinion with respect to the above representations,
warranties and acknowledgments of Borrower and, to the best of such officer's
knowledge, such representations, warranties, and acknowledgments are true,
correct and complete.
 

Exhibit C -
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this instrument is executed as of ____________, 200___.
 
M/I FINANCIAL CORP.,
 
an Ohio corporation
 


 


 


 
By:                                   
 
Name:                                                       
 
Title:                                        
 
STATE OF ______________ §
 
§
 
COUNTY OF _________      §
 
Before me, the undersigned notary public, on this ___ day of ____________,
20___, personally appeared __________________, ________________ of M/I Financial
Corp., an Ohio corporation, known to me (or proved to me by the production of a
driver's license as identification) to be the person whose name is subscribed to
the foregoing instrument and acknowledged to me that he executed the same on
behalf of said corporation for the purposes and consideration therein expressed.
 



       
 Notary Public - State of Ohio
                   My Commission Expires:          Printed Name of Notary      



 

Exhibit C -
 
 

--------------------------------------------------------------------------------

 

SCHEDULE C-1
 
Financial Covenants
Required
Actual [or in compliance]
1.Tangible Net Worth (6.13)
Not less than $9,000,000
____________________
2.Total liabilities to
Adjusted Tangible Net Worth (6.14)
Not more than 10.0 to 1.0
____________________
3.Adjusted Tangible Net Worth (6.15)
Not less than $7,000,000
____________________

M/I FINANCIAL CORP.,
 
an Ohio corporation
 


 


 


 
By:                                           
 
Name:                                                       
 
Title:                                                 
 


(Date)
 

Schedule C-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
BORROWING BASE CERTIFICATE
 


 
May ___, 2008
 
Reference is made to that certain Credit Agreement dated as of May 22, 2008 (as
from time to time amended, the "Agreement") by and between M/I FINANCIAL CORP.
(the "Borrower"), GUARANTY BANK, as administrative agent (the "Administrative
Agent"), and the lenders party thereto (the "Lenders").  Terms which are defined
in the Agreement are used herein with the meanings given them in the Agreement.
 
This Certificate is being furnished pursuant to Section 3.1(a)(vii) of the
Agreement.  The Borrower hereby certifies to the Administrative Agent and each
Lender as follows:
 
 
I.
The officer of the Borrower signing this instrument is the duly elected,
qualified and acting ______________________________ of the Borrower and as such
is authorized to submit this Certificate on behalf of the Borrower;

 
 
II.
As of the close of business on ____________________, the Collateral Value of the
Borrowing Base was computed as follows:

 
COLLATERAL VALUE OF THE BORROWING BASE:
 
A.
Unit Collateral Value of Eligible Mortgage Loans:
$
 
With respect to Second Lien Loans, ninety percent (90%) of the least of (i),
(ii), (iii) and (iv) below, with respect to Jumbo Loans, ninety-five percent
(95%) of the least of (i), (ii), (iii) and (iv) below, and with respect to each
other Eligible Mortgage Loan, ninety-eight percent (98%) of the least of (i),
(ii), (iii) and (iv) below:
$
 
(i)  the outstanding principal balance of the Mortgage Note constituting such
Mortgage Loan;
$
 
(ii)  the actual out-of-pocket cost to the Borrower of such Mortgage Loan minus
the amount of principal paid under such Mortgage Loan and delivered to the
Administrative Agent for application to the prepayment of the Loans;
$
 
(iii)  the amount at which an Investor has committed to purchase the Mortgage
Loan pursuant to a Take-Out Commitment not to exceed 100% of the original
principal balance of the Mortgage Note;
$
 
(iv)  the Market Value of the Mortgage Note constituting such Mortgage Loan.
$
 
Total of A:
$
B.
COLLATERAL VALUE OF THE BORROWING BASE TOTAL OF A
$
C.
LOAN BALANCE
$
D.
MAXIMUM AVAILABILITY UNDER THE BORROWING BASE (B-C)
$



 
The officer of the Borrower signing this Borrowing Base Certificate certifies
that, to the best of his/her knowledge after due inquiry, the above
certifications of the Borrower are true, correct and complete.
 
Dallas_1\5213642\3
6088-480 5/21/2008

M/I FINANCIAL CORP.
 


 


 


 
By:                                                                             
 
Name:                                                                      
 
Title:                                                                      
 

Exhibit E – Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (this "Security Agreement") is made and dated as of
May 22, 2008, by M/I FINANCIAL CORP., an Ohio corporation (the "Debtor"), and
GUARANTY BANK, acting in its capacity as administrative agent for the lenders
from time to time a party to the Credit Agreement (as defined below) and in its
capacity as a collateral agent for the Secured Parties (as defined below) (in
such capacity, the "Administrative Agent").
 
RECITALS
 
A. Pursuant to that certain Credit Agreement of even date herewith among the
Debtor, the lenders named therein (the "Lenders"), and the Administrative Agent
(as from time to time amended, supplemented or restated, the "Credit
Agreement"), the Lenders agreed to extend credit to the Debtor on the terms and
subject to the conditions set forth therein.  Capitalized terms not otherwise
defined herein are used with the same meanings as in the Credit Agreement.
 
B. As a condition precedent to the effectiveness of the Credit Agreement, the
Lenders have required the execution and delivery of this Security Agreement in
order to, among other things, create a first priority perfected security
interest in the Collateral in favor of the Administrative Agent, for the benefit
of the Secured Parties, to secure payment of the Secured Indebtedness (as
defined below).
 
NOW, THEREFORE, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
 
AGREEMENTS
 
1. Administrative Agent.
 
(a) Appointment.  Pursuant to the terms of the Credit Agreement, each Lender has
authorized the Administrative Agent to enter into this Security Agreement
thereby appointing the Administrative Agent to act as collateral agent,
administrative agent, bailee and custodian for the exclusive benefit of the
Lenders and the Administrative Agent with respect to the Collateral.  The
Lenders and the Administrative Agent are hereinafter referred to collectively
and severally as the "Secured Parties".  The Administrative Agent hereby accepts
such appointment and agrees to maintain and hold all Collateral at any time
delivered to it as collateral agent, administrative agent, bailee and custodian
for the exclusive benefit of the Secured Parties.  The Administrative Agent and
the Debtor agree that the Administrative Agent is acting and will act with
respect to the Collateral for the exclusive benefit of the Secured Parties and
is not, and shall not at any time in the future be, subject, with respect to the
Collateral, in any manner or to any extent, to the direction or control of the
Debtor except as expressly permitted hereunder and under the other Loan
Documents.  The Administrative Agent agrees to act in accordance with this
Security Agreement and in accordance with any written instructions properly
delivered pursuant hereto.  Under no circumstances shall the Administrative
Agent deliver possession of Collateral to the Debtor except in accordance with
the express terms of this Security Agreement or the other Loan Documents.
 
(b) MERS.  The Administrative Agent (on behalf of the Lenders) and the Debtor
hereby confirm the appointment of the Administrative Agent as the agent for the
Secured Parties with respect to MERS Loans.  The Administrative Agent hereby
confirms that one of its Affiliates is a MERS member in good standing and in
compliance with all rules, regulations, procedures, and requirements set forth
by MERS, including, but not limited to, the payment of membership fees.
 
2. Delivery of Collateral.  The Debtor shall deliver Submission Lists to the
Administrative Agent from time to time identifying Mortgage Loans that the
Debtor intends to include in Collateral by delivering to the Administrative
Agent the mortgage documents described on Schedule A attached hereto for each
such Mortgage Loan (the "Required Mortgage Documents").  Such delivery shall be
made prior to inclusion of such Mortgage Loans in Collateral, other than for Wet
Loans identified in the applicable Borrowing Request and covered by an Agreement
to Pledge.  The Debtor must obtain and hold for the benefit of the Secured
Parties the documents described in Schedule B attached hereto for each such
Mortgage Loan (the "Additional Required Mortgage Documents").  With each
transmission or delivery of a Borrowing Request, the Debtor shall automatically
be deemed to have represented and warranted the information contained therein or
delivered thereunder to be accurate and complete.  The Administrative Agent's
responsibility to review the Required Mortgage Documents is limited to the steps
described in Paragraph 5 below, with said review of the Required Mortgage
Documents delivered prior to 11:00 a.m. (Central time) on any Business Day to be
completed before 10:00 a.m. (Central time) on the next succeeding Business Day.
 
3. Grant of Security Interest.  The Debtor hereby pledges, assigns and grants to
the Administrative Agent, for the benefit of the Secured Parties, a first
priority security interest in the property described in Paragraph 4 below
(collectively and severally, the "Collateral"), to secure payment of (i) the
Obligations, (ii) all costs reasonably incurred by the Administrative Agent
(a) to obtain, preserve, perfect and enforce the security interest granted
hereby and all other liens and security interests securing payment of the
Obligations, (b) to collect the Obligations, and (c) to maintain, preserve and
collect the Collateral, including, but not limited to, taxes, assessments,
insurance premiums, repairs, reasonable attorneys' fees and legal expenses
(including, without limitation, allocated costs for in-house legal services),
rent, storage charges, advertising costs, brokerage fees and expenses of sale;
and (iii) all renewals, extensions and modifications of the indebtedness
referred to in the foregoing clauses, or any part thereof.  The loans, advances,
indebtedness, obligations, liabilities and costs described in this section are
collectively referred to herein as the "Secured Indebtedness".  All proceeds
hereof shall be applied by the Administrative Agent to the Secured Indebtedness
in accordance with the Credit Agreement.
 
4. Collateral.  The Collateral shall consist of all right, title and interest of
the Debtor, of every kind and nature, in and to all of the following property,
assets and rights of the Debtor, wherever located, whether now existing or
hereafter arising, and whether now or hereafter owned or acquired by or accruing
or owing to the Debtor, and all proceeds and products thereof (including all
proceeds in the Settlement Account from time to time).
 
(a) Any and all Instruments, Certificated Securities, Uncertificated Securities,
and Investment Property of the Debtor and related to the Mortgage Loans or the
Mortgage Notes in the actual or constructive possession of the Administrative
Agent, any Person designated as a bailee ("Bailee") of Mortgage Notes by the
Administrative Agent until payment is made for such Notes or they are returned
to the Administrative Agent, or of the Debtor in trust for the Administrative
Agent, or in transit to or from the Administrative Agent or Bailee as collateral
for the Secured Indebtedness or designated by the Debtor as collateral for the
Secured Indebtedness (whether or not delivered to the Administrative Agent or
Bailee), and any and all agreements and documents related to any thereof
including, without limitation, all Mortgage Notes and Mortgages delivered, or to
be delivered, to the Administrative Agent  or Bailee or to be held by the Debtor
in trust for the Administrative Agent or Bailee, including without limitation:
 
(i) any and all rights, titles and interests the Debtor may now or hereafter
have in and to any and all promissory notes, Mortgages, guaranties, bonds,
insurance policies, commitments, and other Instruments, documents, or agreements
ever executed and delivered to the Debtor relating to such Mortgage Notes and
Mortgages;
 
(ii) any and all present and future Accounts, Chattel Paper, documents,
Instruments, General Intangibles, Payment Intangibles and other personal
property now owned or hereafter acquired by the Debtor arising from or by virtue
of any transactions related to such Mortgage Notes and Mortgages;
 
(iii) any and all proceeds from the sale, financing or other disposition of the
items described in (i) and (ii) above; and
 
(iv) all Software, files, surveys, certificates, correspondence, appraisals,
computer programs, tapes, discs, cards, accounting records, and other records,
information, and data of the Debtor relating to the Mortgage Loans (including
without limitation all information, data, programs, tapes, discs and cards
necessary to administer and service such Mortgage Loans).
 
(b) All Take-Out Commitments relating to the Mortgage Notes, the residential
real property and improvements securing the Mortgage Notes described in
subparagraph (a) above.
 
(c) All Hedging Arrangements related to the Collateral ("Pledged Hedging
Arrangements") and the Debtor's accounts in which those Hedging Arrangements are
held ("Pledged Hedging Accounts"), including all rights to payments arising
under the Pledged Hedging Arrangements and the Pledged Hedging Accounts, except
that Secured Parties' security interest in the Pledged Hedging Arrangements and
Pledged Hedging Accounts applies only to benefits, including rights to payment,
related to the Collateral.
 
(d) All right, title and interest of the Debtor under all agreements between the
Debtor and Persons other than the Debtor pursuant to which the Debtor undertakes
to service Mortgage Loans, including without limitation, the rights of the
Debtor to income and reimbursement thereunder, insofar as such agreements relate
to the Mortgage Notes and Mortgages described in subparagraph (a) above, and all
right, title and interest of the Debtor under all agreements between the Debtor
and Persons other than the Debtor pursuant to which such other Person undertakes
to service Mortgage Loans, insofar as such agreements relate to the Mortgage
Notes and Mortgages described in subparagraph (a) above.
 
(e) All purchase agreements, credit agreements or other agreements pursuant to
which the Debtor acquired such Mortgage Loans and all promissory notes, security
agreements and other instruments and documents executed by the Debtor pursuant
thereto or in connection therewith, insofar as such agreements, instruments and
documents relate to the Mortgage Notes and Mortgages described in
subparagraph (a) above.
 
(f) All other money or property of the Debtor related to the Mortgage Loans or
Mortgage Notes in the possession of any Secured Party including, without
limitation, (i) the Funding Account, the Settlement Account, the Operating
Account, all Deposit Accounts established with any Secured Party and any other
accounts established by the Debtor with any Secured Party, (ii) all amounts on
deposit in the Funding Account, the Settlement Account, the Operating Account,
such Deposit Accounts or any other accounts established by the Debtor with any
Secured Party and (iii) the obligations of any Secured Party to the Debtor
arising out of such deposits.
 
(g) All right, title and interest of the Debtor in and to any other asset of the
Debtor  related to the Mortgage Loans or Mortgage Notes which has been or
hereafter at any time is delivered to the Administrative Agent or Bailee
hereunder.
 
(h) All proceeds of whatever kind or nature from any of such collateral
described in subparagraphs (a), (b), (c), (d), (e), (f) and (g) above.
 
As used in this Security Agreement, the terms "Accounts," "Certificated
Securities," "Chattel Paper," "Deposit Accounts," "General Intangibles",
"Instruments", "Investment Property", "Payment Intangibles", "Software," and
"Uncertificated Securities" and shall have the respective meanings assigned to
them in the Texas Uniform Commercial Code, as amended by Revised Article 9 which
became effective on July 1, 2001, and as the same may hereafter be amended.
 
5. Administrative Agent's Review of Collateral.
 
(a) Upon any receipt of Required Mortgage Documents for any Mortgage Loan, the
Administrative Agent shall review the same and verify that:
 
(i) All Required Mortgage Documents relating to such Mortgage Loan appear
regular on their face and are in the Administrative Agent's possession, and
 
(ii) The statements set forth on Schedule C hereto are accurate and complete in
all respects.
 
(b) The Administrative Agent shall maintain a data base of information with
respect to the Mortgage Loans and the Required Mortgaged Documents sufficient to
enable the Administrative Agent to provide the information required to be
delivered by it to the Secured Parties from time to time pursuant to this
Security Agreement.  The Administrative Agent's review of the Required Mortgage
Documents delivered by or on behalf of the Debtor hereunder shall be pursuant to
subparagraph (a) above.  Upon completing its review pursuant to subparagraph (a)
above and accompanying documents received each day along with any information
contained on the MERS System, the Administrative Agent shall, not later than
10:00 a.m. (Central time) on the next succeeding Business Day enter such
information in the data base maintained by the Administrative Agent.
 
(c) With respect to the MERS System, the Administrative Agent or one of its
Affiliates shall:
 
(i) at all times be a MERS Member,
 
(ii) at all times possess the technological capability to fully utilize the MERS
System,
 
(iii) maintain on its data base the information, which shall be updated on a
daily basis, which identifies and segregates the MERS Loans in which the
Administrative Agent has a security interest from any other MERS Loan in which
the Administrative Agent may have an interest separate and apart from that of
the Administrative Agent hereunder, and
 
(iv) comply with all of its obligations under the Electronic Tracking Agreement,
possess at all times a valid and effective corporate consent from MERS
permitting officers of the Administrative Agent to execute written assignments
of mortgage as officers of MERS, as more particularly set forth in the
Electronic Tracking Agreement, and execute such written assignments of MERS
Loans as the Administrative Agent may require from time to time, and
 
(d) If the Administrative Agent notes any exception in the review described in
subparagraph (a), (b) or (c) above, the Administrative Agent shall note the same
as Collateral not included in the Borrowing Base (subject to the right of the
Administrative Agent to waive certain requirements for eligibility as expressly
set forth in the Credit Agreement).  In the event that the Debtor has been
requested by the Administrative Agent to deliver the Additional Required
Mortgage Documents with respect to any Mortgage Loan, the Administrative Agent
shall not be required to review any such documents other than to determine that
such documents appear on their face to be the documents required to be
delivered.
 
6. Handling of Collateral; Settlement Account; Redemption of Collateral.
 
(a) So long as no Default or Event of Default exists, the Administrative Agent
may from time to time release documentation relating to Mortgage Loans to the
Debtor against a trust receipt executed by the Debtor in the form of Exhibit 1
hereto.  The Debtor hereby represents and warrants that any request by the
Debtor for release of Collateral under this subparagraph (a) shall be solely for
the purposes of correcting clerical or other non-substantial documentation
problems in preparation of returning such Collateral to the Administrative Agent
for ultimate sale or exchange and that the Debtor has requested such release in
compliance with all terms and conditions of such release set forth herein and in
the Credit Agreement.
 
(b) So long as no Default or Event of Default exists, Mortgage Collateral may be
sold pursuant to a Take-Out Commitment, and upon delivery by the Debtor to the
Administrative Agent of a shipping request substantially in the form of that
attached hereto as Exhibit 2, together with an air bill or other form of
shipping label properly completed with the name and address of the respective
Investor, the Administrative Agent will transmit, or cause to be transmitted,
Mortgage Loans held by it as directed by the Debtor under cover of a transmittal
letter substantially in the form of that attached hereto as Exhibit 3 (or such
other form as may be approved by the Administrative Agent).
 
(c) All amounts payable on account of the sale or repayment of Collateral will
be instructed to be paid directly or indirectly by the purchaser of the
Collateral or the purchaser of real property securing the Collateral to the
Settlement Account.  The Debtor will not be credited for any amounts due from
any purchaser until the Administrative Agent has actually received immediately
available funds.  Pursuant to Paragraph 3 above, the Debtor has granted to the
Secured Parties a security interest in and lien upon the Settlement Account and
in any and all amounts at any time held therein.  This Paragraph 6(c) shall
further constitute irrevocable notice to the Administrative Agent that the
accounts referred to in Paragraph 4(f) above are "no access" accounts to the
Debtor.
 
(d) So long as no Default or Event of Default exists, the Administrative Agent
shall take such steps as it may be reasonably directed from time to time by the
Debtor in writing which are not inconsistent with the provisions of this
Security Agreement and the other Loan Documents and which the Debtor deems
necessary to enable the Debtor to perform and comply with Take-Out Commitments
and with other agreements for the sale or other disposition in whole or in part
of Mortgage Loans.  Mortgage Collateral may be sold pursuant to a Take-Out
Commitment so long as no Default or Event of Default exists.
 
(e) So long as no Default or Event of Default exists, upon receipt of a
Collateral Release Request in the form attached hereto as Exhibit 4, the
Administrative Agent is hereby authorized, and does hereby agree, to release
free and clear of the security interest granted by this Security Agreement any
Mortgage Loan, together with all other documentation relating thereto, to the
Debtor or as directed by the Debtor; provided that after giving effect to such
release, the Collateral Value of the Borrowing Base is equal or greater than the
Loan Balance.  In the event any Collateral Release Request is received by the
Administrative Agent prior to 2:15 p.m. (Dallas time) on any Business Day, said
Collateral shall be released on the following Business Day.  The Administrative
Agent agrees to transmit all Collateral released pursuant to this section as
directed by the Debtor at the expense of the Debtor, and, upon request by the
Debtor, to complete the endorsements of the related instruments and the
assignments of the related instruments, to execute the appropriate form of UCC
financing statement release, if necessary, and to execute such other appropriate
instruments of transfer or release as the Debtor shall reasonably request.  The
Administrative Agent shall be fully protected in relying on any delivery
instructions from the Debtor in which the Debtor purports to be entitled to
direct delivery of the items identified therein, and the Debtor shall reimburse
the Administrative Agent for all expenses incurred in connection with the
delivery of any item held by it under this section.
 
(f) So long as no Default or Event of Default exists, the Debtor may obtain the
release of the security interest in favor of the Secured Parties in all or any
part of the Mortgage Collateral at any time, and from time to time, by paying to
the Administrative Agent, as a prepayment under the Credit Agreement, the Unit
Collateral Value of the Mortgage Collateral to be so released (such Unit
Collateral Value being determined as of the date of such release).  In the event
that the Unit Collateral Value of the Mortgage Collateral designated by the
Administrative Agent, as determined on the date in question, is less than the
Unit Collateral Value of such Mortgage Collateral as determined on the date that
such Mortgage Collateral was first delivered to the Administrative Agent, and
the Administrative Agent reasonably shall deem impaired its ability to satisfy
the Secured Indebtedness by recourse to such Mortgage Collateral, the Debtor
shall, within two (2) Business Days after the reasonable written request of the
Administrative Agent at any time during the term hereof either:
 
(i) pay to the Administrative Agent in immediately available funds an amount
equal to the aggregate Unit Collateral Value of any Mortgage Collateral
designated by the Administrative Agent (such Unit Collateral Value being
determined as of the date of such redemption), or
 
(ii) deliver to the Administrative Agent other Mortgage Collateral in
substitution for such designated Mortgage Collateral, the aggregate Unit
Collateral Value of which substituted Mortgage Collateral (determined at the
time of substitution) is equal to or greater than the aggregate Unit Collateral
Value of the Mortgage Collateral being replaced (determined as of the date such
Mortgage Collateral was first delivered to the Administrative Agent hereunder).
 
(g) A Mortgage Loan which has been delivered to the Administrative Agent under
this Security Agreement shall be and remain Collateral until released pursuant
to Paragraph 6 or until this Security Agreement is terminated, notwithstanding
(i) any defect in any document delivered to the Administrative Agent pursuant to
the Credit Agreement or this Security Agreement, (ii) the failure of such
Mortgage Loan to have or retain Unit Collateral Value, (iii) the failure of the
Debtor to make timely delivery of any document required to be delivered to the
Administrative Agent under this Security Agreement or the Credit Agreement, or
(iv) any other fact, circumstance, condition or event whatsoever.  For purposes
of the preceding sentence, the funding of the origination or purchase of a
Mortgage Loan from the proceeds of a Loan and/or the assignment of Unit
Collateral Value to such Mortgage Loan by Secured Party shall be deemed to be
conclusive evidence of the delivery of such Mortgage Loan under the Credit
Agreement, notwithstanding any subsequent determination by the Administrative
Agent that the documentation delivered for such Mortgage Loan was incomplete or
defective in any respect or that such Mortgage Loan should not have been
assigned Unit Collateral Value.
 
7. No Reliance.  The Administrative Agent shall not be responsible to the Debtor
or any Secured Party for any recitals, statements, representations or warranties
contained herein or in any other Loan Document; or for the execution,
effectiveness, genuineness, validity, enforceability, collectability, accuracy,
completeness or sufficiency of this Security Agreement or any other Loan
Document or instruments executed and delivered, or which could have been
executed or delivered, in connection with this Security Agreement or the other
Loan Documents, including, without limitation, the attachment, creation,
effectiveness or perfection of the security interests granted or purported to be
granted hereunder in and to the Collateral.  The Administrative Agent shall be
entitled to refrain from exercising any discretionary powers or actions under
this Security Agreement or any other Loan Document until the Administrative
Agent shall have received the prior written consent of one hundred percent
(100%) of the Lenders to such action.
 
8. Costs and Expenses.  The Debtor shall pay all costs and expenses of the
Administrative Agent relating to the Administrative Agent's performance of this
Security Agreement and the enforcement of the rights and remedies of the
Administrative Agent and the Secured Parties hereunder, including, without
limitation, reasonable fees and expenses of legal counsel to the Administrative
Agent as provided in the Credit Agreement.
 
9. Availability of Documents.  Each Lender and its agents, accountants,
attorneys and auditors will be permitted from time to time upon reasonable
notice to the Administrative Agent and the Debtor, and at such time as may be
mutually acceptable to such Lender, the Administrative Agent and the Debtor (but
in no event later than one week after such Lender's original requested date) to
examine (to the extent permitted by applicable law) the files, documents,
records and other papers in the possession or under the control of the
Administrative Agent or the Debtor relating to any or all Collateral and to make
copies thereof.  Prior to the occurrence of a Default, any such activity will be
at the cost and expense of the Lender conducting such activity; following the
occurrence of a Default, all reasonable out-of-pocket costs and expenses
associated with the exercise by the Secured Parties of their rights under this
Paragraph 9 shall be promptly paid by the Debtor upon demand of any Lender made
through the Administrative Agent.
 
10. Representations and Warranties.  The Debtor warrants that:
 
(a) the Debtor is the sole owner of the Collateral (or, in the case of
after-acquired Collateral, at the time the Debtor acquires rights in the
Collateral, will be the sole owner thereof), subject only to the rights of
Investors under the Take-Out Commitments;
 
(b) except for security interests in favor of the Secured Parties and any other
security interests permitted under the Credit Agreement, no Person has (or, in
the case of after-acquired Collateral, at the time the Debtor acquires rights
therein, will have) any right, title, claim or interest in, against or to the
Collateral and, in any event, so long as the Administrative Agent complies with
the procedures relating to possession of Collateral set forth in this Security
Agreement, the Secured Parties shall have a perfected, first priority security
interest therein;
 
(c) no consent of any Person is required that has not been obtained for the
granting of the security interests provided for herein, nor will any consent be
required for the Administrative Agent to exercise its rights under this Security
Agreement in accordance with the terms of this Security Agreement;
 
(d) to the best of the Debtor's knowledge, all information heretofore, herein or
hereafter supplied to the Administrative Agent by or on behalf of the Debtor
with respect to the Collateral is or will be accurate and complete in all
material respects;
 
(e) the Take-Out Commitments covering such Collateral may be collaterally
assigned to the Secured Parties as described herein;
 
(f) each Mortgage Loan is, at all dates included in the computation of the
Collateral Value of the Borrowing Base, an Eligible Mortgage Loan;
 
(g) to the best of the Debtor's knowledge, no material dispute, right of setoff,
counterclaim or defense exists with respect to all or any part of the
Collateral;
 
(h) this Security Agreement constitutes the legal, valid and binding obligation
of the Debtor enforceable against the Debtor and the Collateral in accordance
with its terms (subject to limitations as to enforceability which might result
from bankruptcy, reorganization, insolvency or other similar laws affecting
creditors' rights generally and general principles of equity);
 
(i) in making and closing each Mortgage Loan originated by a third party, the
Debtor has or will have fully complied with, and all collateral documents
delivered with respect to such Mortgage Loan comply or will comply with, all
applicable federal, state and local laws, regulations and rules, including, but
not limited to, (1) usury laws, (2) the Real Estate Settlement Procedures Act of
1974, (3) the Equal Credit Opportunity Act, (4) the Federal Truth in Lending Act
(Regulation Z of the Board of Governors of the Federal Reserve System) and
(5) all other consumer protection and truth-in-lending laws which may apply, and
in each case with the regulations promulgated in connection therewith, as the
same may be amended from time to time; and the Debtor shall maintain sufficient
documentary evidence in its files with respect to such Mortgage Loans to
substantiate such compliance;
 
(j) upon the delivery of the Mortgage Note evidencing a Mortgage Loan to the
Administrative Agent, the Administrative Agent shall have a valid and perfected
first priority security interest for the benefit of the Secured Parties in such
Mortgage Loan; and
 
(k) immediately upon (1) the execution and delivery of the Credit Agreement, the
Notes and the other Loan Documents, (2) the acquisition by the Debtor of rights
in such Collateral and (3) the filing with the Secretary of State of Ohio of a
financing statement showing the Debtor, as debtor, and the Administrative Agent,
as secured party for the benefit of the Secured Parties, and describing the
Collateral, the Administrative Agent shall have a valid and perfected first
priority security interest for the benefit of the Secured Parties in the
Collateral which is other than as described in clause (j) above, to the extent
that a security interest in such other Collateral can be perfected by filing a
financing statement.
 
11. Covenants of the Debtor.  The Debtor hereby agrees:
 
(a) to procure, execute and deliver from time to time any endorsements,
assignments, financing statements and other writings deemed necessary or
appropriate by the Administrative Agent to perfect, maintain and protect the
Secured Parties' security interest hereunder and the priority thereof and to
deliver promptly to the Administrative Agent all originals of any Collateral or
proceeds thereof consisting of chattel paper or instruments;
 
(b) not to surrender or lose possession of (other than to the Administrative
Agent), sell, encumber, or otherwise dispose of or transfers, any Collateral or
right or interest therein other than shipment of Mortgage Loans under Take-Out
Commitments and as otherwise permitted under Paragraph 6 above or the Credit
Agreement;
 
(c) not to grant to any Investor any other security interest in any Collateral,
or otherwise acknowledge the creation of any ownership rights of any Investor
with respect to any Collateral unless and until the Administrative Agent has
received the proceeds of such Collateral as described herein;
 
(d) at all times to account fully for and promptly to deliver to the
Administrative Agent, in the form received, all Collateral or proceeds thereof
received, endorsed to the Administrative Agent or in blank as appropriate and
accompanied by such assignments and powers, duly executed, as the Administrative
Agent shall request, and until so delivered all Collateral and proceeds thereof
shall be held in trust for the Administrative Agent, for the benefit of the
Secured Parties, separate from all other property of the Debtor and identified
as the property of the Administrative Agent, for the benefit of the Secured
Parties;
 
(e) to keep accurate and complete records of the Collateral and at any
reasonable time and at the Administrative Agent's or any requesting Lender's
expense (provided that during the continuation of any Event of Default, the
following shall be at the Debtor's expense), upon demand by the Administrative
Agent or any Lender, to exhibit to and allow inspection of the Collateral and
the records, reports and information concerning the Collateral by the
Administrative Agent or such Lender (or Persons designated by the Administrative
Agent or such Lender);
 
(f) to keep the records concerning the Collateral at the location(s) set forth
in Paragraph 19 below and not to remove the records from such location(s)
without the prior written consent of the Administrative Agent;
 
(g) not to materially modify, compromise, extend, rescind or cancel any deed of
trust, mortgage, note or other document, instrument or agreement connected with
any Mortgage Loan pledged under this Security Agreement or any document relating
thereto or connected therewith or consent to a postponement of strict compliance
on the part of any party thereto with any term or provision thereof in any
material respect;
 
(h) to keep the Collateral insured against loss, damage, theft, and other risks
customarily covered by insurance, and such other risks as the Administrative
Agent may reasonably request;
 
(i) to do all acts that a prudent investor would deem necessary or desirable to
maintain, preserve and protect the Collateral;
 
(j) not knowingly to use or permit any Collateral to be used unlawfully or in
violation of any provision of this Security Agreement, the Credit Agreement or
any applicable statute, regulation or ordinance or any policy of insurance
covering the Collateral;
 
(k) to pay (or require to be paid) prior to their becoming delinquent all taxes,
assessments, insurance premiums, charges, encumbrances and liens now or
hereafter imposed upon or affecting any Collateral except as otherwise permitted
in the Credit Agreement;
 
(l) to notify the Administrative Agent before any such change shall occur of any
change in the Debtor's name, identity, structure or jurisdiction through merger,
consolidation or otherwise;
 
(m) to appear in and defend, at the Debtor's cost and expense, any action or
proceeding which may affect its title to or the Secured Parties' interest in the
Collateral; and
 
(n) to comply in all material respects with all laws, regulations and ordinances
relating to the possession, operation, maintenance and control of the
Collateral.
 
12. Collection of Collateral Payments.
 
(a) Until the Administrative Agent gives notice to the Debtor pursuant to
Paragraph 12(b) below or exercises the Administrative Agent's or the Secured
Parties' rights under Paragraph 14 hereof, the Debtor shall be entitled to
receive all collections on any and all of the Mortgage Notes, Mortgages and any
documents related to the foregoing (hereinafter collectively called
"Collections") and use the same in the normal course of business.  Upon notice
from the Administrative Agent to the Debtor given after the occurrence and
during the continuation of an Event of Default, the Debtor shall furnish to the
Administrative Agent not later than the tenth Business Day after the end of each
month a report on all Collections received during the preceding month and
provide the same accounting therefor as the Debtor customarily furnishes the
Investors therein, including with respect to Collections on each Mortgage Loan:
(1) the name of the Obligor, (2) the Debtor's loan number for the Mortgage Loan,
(3) current principal balance of the Mortgage Loan, (4) current escrow balance
with respect to the Mortgage Loan, (5) number and amount of past due payments on
the Mortgage Loan and (6) the amount of the Collections received during such
month with respect to the Mortgage Loan, itemized to show (A) principal portion,
(B) interest portion and (C) portion thereof representing amounts paid in escrow
for real estate taxes and insurance.
 
(b) Upon notice from the Administrative Agent to the Debtor given after the
occurrence and during the continuation of an Event of Default, the Debtor shall
hold all Collections representing principal payments and prepayments and escrows
for real estate taxes and insurance in trust for the Secured Parties' and shall
promptly remit the same to the Administrative Agent for the benefit of the
Secured Parties.  All amounts representing the principal payments and
prepayments on Mortgage Loans which are delivered to the Administrative Agent
pursuant to the preceding sentence shall be deposited in the Settlement Account
and all amounts representing real estate tax and insurance escrows for Mortgage
Loans which are delivered to the Administrative Agent pursuant to the preceding
sentence shall be deposited in an escrow account with any bank satisfactory to
the Debtor and the Administrative Agent, to be held for the payment of the
applicable real estate taxes and insurance premiums.
 
(c) The Debtor hereby agrees to indemnify, defend and save harmless the
Administrative Agent and its officers, employees and representatives
(collectively, the "Indemnified Persons") from and against all liabilities and
expenses on account of any adverse claim asserted against the Administrative
Agent relating to any moneys received by the Administrative Agent on account of
any Collections WHETHER OR NOT SUCH LIABILITIES AND EXPENSES ARE IN ANY WAY OR
TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT
LIABILITY, OR ARE CAUSED IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION
OF ANY KIND BY ANY INDEMNIFIED PERSON (except for any such liabilities or
expenses arising as a direct result of the gross negligence or willful
misconduct of such Indemnified Person) and such obligation of the Debtor shall
continue in effect after and notwithstanding the discharge of the Secured
Indebtedness and/or the release of the security interest granted in Paragraph 3
above.
 
13. Authorized Action by the Administrative Agent.  The Debtor hereby
irrevocably appoints the Administrative Agent its attorney in fact, with full
power of substitution, for and on behalf and in the name of the Debtor, which
power of attorney shall become effective upon the occurrence and remain
effective during the continuance of an Event of Default, to (i) endorse and
deliver to any Person any check, instrument or other paper coming into the
Administrative Agent's possession and representing payment made in respect of
any Mortgage Note delivered to and held by the Administrative Agent hereunder as
Mortgage Collateral or in respect of any other Collateral or Take-Out
Commitment; (ii) prepare, complete, execute, deliver and record any assignment
to the Administrative Agent or to any other Person of any Mortgage relating to
any Mortgage Note delivered to and held by the Administrative Agent hereunder as
Mortgage Collateral; (iii) endorse and deliver any Mortgage Note delivered to
and held by the Administrative Agent hereunder as Mortgage Collateral and do
every other thing necessary or desirable to effect transfer of all or any part
of the Mortgage Collateral to the Administrative Agent or to any other Person;
(iv) take all necessary and appropriate action with respect to all Secured
Indebtedness and the Mortgage Collateral to be delivered to the Administrative
Agent or held by the Debtor in trust for the Administrative Agent; (v) commence,
prosecute, settle, discontinue, defend, or otherwise dispose of any claim
relating to any Take-Out Commitment or any part of the Mortgage Collateral; and
(vi) sign the Debtor's name wherever appropriate to effect the enforcement of
the Administrative Agent's rights and remedies set forth in this Agreement
relating to the Secured Indebtedness and/or the Mortgage Collateral.  This
Paragraph 13 shall be liberally, not restrictively, construed so as to give the
greatest latitude to the Administrative Agent's power, as the Debtor's
attorney-in-fact, to collect, sell, and deliver any of the Mortgage Collateral
and all other documents relating thereto.  The powers and authorities herein
conferred on the Administrative Agent may be exercised by Administrative Agent
through any Person who, at the time of the execution of a particular instrument,
is an authorized officer of the Administrative Agent.  The power of attorney
conferred by this Paragraph 13 is granted for a valuable consideration and is
coupled with an interest and irrevocable so long as the Secured Indebtedness, or
any part thereof, shall remain unpaid or the Commitments are outstanding.  All
Persons dealing with the Administrative Agent, or any officer thereof acting
pursuant hereto shall be fully protected in treating the powers and authorities
conferred by this Paragraph 13 as existing and continuing in full force and
effect until advised by the Administrative Agent that the Secured Indebtedness
have been fully and finally paid and satisfied and the Commitments have been
terminated.  The Debtor hereby authorizes the Administrative Agent to file,
without the signature of the Debtor where permitted by law, one or more
financing statements, continuation statements or initial financing statements
and amendments thereto indicating the Collateral.  The Debtor further agrees
that a carbon, photographic or other reproduction of this Agreement or any
financing statement describing any Collateral is sufficient as a financing
statement and may be filed in any jurisdiction by the Administrative Agent.
 
14. Default and Remedies.
 
(a) While an Event of Default exists under any Loan Document, the Administrative
Agent may, on behalf of the Secured Parties, without notice to or demand upon
the Debtor: (a) foreclose or otherwise enforce the Secured Parties' security
interest in the Collateral in any manner permitted by law or provided for
hereunder; (b) sell or otherwise dispose of in a commercially reasonable manner
the Collateral or any part thereof at one or more public or private sales or at
any broker's board or on any securities exchange, whether or not such Collateral
is present at the place of sale, for cash or credit or future delivery and
without assumption of any credit risk, on such terms and in such manner as the
Administrative Agent may determine; (c) require the Debtor to assemble the
Collateral and/or books and records relating thereto and make such available to
the Administrative Agent at a place to be designated by the Administrative
Agent; (d) enter into property where any Collateral or books and records
relating thereto are located and take possession thereof with or without
judicial process; and (e) prior to the disposition of the Collateral, prepare it
for disposition in any manner and to the extent the Administrative Agent deems
appropriate.  Whether or not the Administrative Agent exercises any right given
pursuant to this section upon the occurrence of any Event of Default, the
Administrative Agent shall have as to any Collateral all other rights and
remedies provided for herein and all rights and remedies of a secured party
under the Texas Uniform Commercial Code and, in addition thereto and not in lieu
thereof, all other rights or remedies at law or in equity existing or conferred
upon the Administrative Agent or a secured party by other jurisdictions or other
applicable law or given to the Administrative Agent pursuant to any security
agreement, other instrument or agreement heretofore, now, or hereafter given as
security for the Debtor's obligations hereunder.
 
(b) The Administrative Agent is authorized, at any such sale, if it deems it
advisable so to do, to restrict the prospective bidders or purchasers to Persons
who will represent and agree that they are purchasing for their own account, for
investment, and not with a view to the distribution or sale of any of the
Collateral.  Upon any sale or other disposition pursuant to this Security
Agreement, the Administrative Agent shall have the right to deliver, assign and
transfer to the purchaser thereof the Collateral or portion thereof so sold or
disposed of and all proceeds thereof shall be promptly distributed in accordance
with the terms of the Credit Agreement.  Each purchaser at any such sale or
other disposition shall hold the Collateral free from any claim or right of
whatever kind, including any equity or right of redemption of the Debtor, and
the Debtor specifically waives (to the extent permitted by law) all rights of
redemption, stay or appraisal which it has or may under any rule of law or
statute now existing or hereafter adopted.  The Administrative Agent shall give
the Debtor only such notice and shall publish such notice as may be required by
the Texas Uniform Commercial Code or by other applicable law of the intention to
make any such public or private sale or sale at broker's board or on a
securities exchange.  The Debtor acknowledges and agrees that a private sale of
any Collateral pursuant to any Take-Out Commitment shall be deemed to be a sale
of such Collateral in a commercially reasonable manner, provided that such sale
is substantially on the terms and conditions of such Take-Out Commitment.  Any
such public sale shall be held at such time or times within the ordinary
business hours and at such place or places permitted by the Texas Uniform
Commercial Code.  At any such sale the Collateral may be sold in one lot as an
entirety or in separate parcels, as the Administrative Agent may determine.  The
Administrative Agent may adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
the sale, and such sale may be made at any time or place to which the same may
be so adjourned.  In case of any sale of all or any part of the Collateral on
credit or for future delivery, (i) the Collateral so sold may be retained by the
Administrative Agent until the selling price is paid by the purchaser thereof,
(ii) the Administrative Agent shall not incur any liability in case of the
failure of such purchaser to take up and pay for the Collateral so sold, and
(iii) in case of any such failure, such Collateral may again be sold as provided
herein.  Nothing contained in this Security Agreement shall prohibit any Lender
from purchasing the Collateral at such sale.
 
15. Waiver.  Neither the Administrative Agent nor any Lender shall incur any
liability as a result of the sale of the Collateral in a commercially reasonable
manner, or any part thereof; at any public or private sale.  The Debtor each
hereby waives any claims it may have against the Administrative Agent or any
Lender arising by reason of the fact that the price at which the Collateral may
have been sold at such private sale was less than the price which might have
been obtained at a public sale or was less than the aggregate amount of the
Secured Indebtedness then outstanding.
 
16. Binding Upon Successors.  All rights of the Administrative Agent and the
other Secured Parties under this Security Agreement shall inure to the benefit
of the Administrative Agent and the other Secured Parties and their respective
successors and assigns, and all obligations of the Debtor shall bind its
successors and assigns; provided that the Debtor shall not have the right to
assign its rights or obligations under this Security Agreement without the
consent of the Administrative Agent and all Lenders.
 
17. Entire Agreement; Severability.  This Security Agreement and the Credit
Agreement contains the entire security agreement and collateral agency agreement
with respect to the Collateral among the Secured Parties, the Administrative
Agent, and the Debtor and supersedes all prior written or oral agreements and
understandings relating thereto.  All waivers by the Debtor provided for in this
Security Agreement have been specifically negotiated by the parties with full
cognizance and understanding of their rights.  If any of the provisions of this
Security Agreement shall be held invalid or unenforceable, this Security
Agreement shall be construed as if not containing such provisions, and the
rights and obligations of the parties hereto shall be construed and enforced
accordingly.
 
18. Choice of Law.  This Security Agreement shall be construed in accordance
with and governed by the laws of the State of Texas, except to the extent that
the perfection and the effect of perfection or non-perfection of the security
interest created hereunder, in respect of any of the Collateral, are governed by
the laws of a jurisdiction other than the State of Texas.  Where applicable and
except as otherwise defined herein or in the Credit Agreement, terms used herein
have the meanings given them in the Texas Uniform Commercial Code.
 
19. Place of Business: Records.  The Debtor represents and warrants that its
principal place of business and chief executive office is at the address set
forth beneath its signature below, and that its books and records concerning the
Collateral are kept at its principal place of business and chief executive
office.  The Debtor shall not change its principal place of business and chief
executive office without 30 days' prior written notice to the Administrative
Agent.
 
20. Notice.  Except where instructions or notices are expressly authorized
elsewhere in this Security Agreement to be given by telephone or by other means
of transmission, all instructions, notices and other communications to be given
to any party hereto shall be given as provided in the Credit Agreement.
 
21. Modification of Agreement.  No provisions of this Agreement may be amended
or waived (except for waivers expressly provided for hereunder) unless such
amendment or waiver is in writing and is signed by the Debtor and the
Administrative Agent, on behalf of the Lenders.
 
22. Indemnification of the Administrative Agent.
 
(a) DEBTOR HEREBY AGREES TO INDEMNIFY THE ADMINISTRATIVE AGENT, ITS DIRECTORS,
OFFICERS, AFFILIATES AND EMPLOYEES against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not the
Administrative Agent is a party thereto) which any of them may pay or incur
arising out of or relating to this Security Agreement, the other Loan Documents,
the transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Loan thereunder INCLUDING THE
FOREGOING TO THE EXTENT THAT THEY RESULT FROM THE NEGLIGENCE OF THE
ADMINISTRATIVE AGENT but excluding the foregoing to the extent that they are
determined in a final and non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the party seeking indemnification.  The obligations of the Debtor under this
Paragraph 22 shall survive the termination of this Security Agreement or the
resignation of the Administrative Agent.
 
(b) Subject to the limitations set forth below, THE LENDERS SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (to the extent not reimbursed by the Debtor) against any
costs, expense (including reasonable counsel fees and disbursements), claim,
demand, action, loss or liability (INCLUDING THE FOREGOING TO THE EXTENT THAT
THEY RESULT FROM THE NEGLIGENCE OF THE ADMINISTRATIVE AGENT but excluding the
foregoing to the extent that they result from the gross negligence or willful
misconduct of the Administrative Agent) that the Administrative Agent may suffer
or incur in any way relating to or arising out of this Security Agreement or any
action taken or not taken by it or them hereunder (the "Indemnified
Amount").  Any Indemnified Amount due to the Administrative Agent shall be paid
by the Lenders pro rata in accordance with their Commitment Percentages in
effect on the date on which indemnification is sought (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with their respective
percentage of the total Commitments immediately prior to such date).  The
foregoing indemnification shall survive any termination of this Security
Agreement or the resignation of the Administrative Agent.  The Administrative
Agent hereby represents that the Lenders have authorized the Administrative
Agent to enter into this Security Agreement and understand that they are bound
by the terms hereof as if they were each signatories hereto.
 
23. The Administrative Agent.
 
(a) Appointment; Nature of Relationship.  Pursuant to the terms of the Credit
Agreement and the terms hereof, Guaranty Bank is appointed by the Lenders as
their contractual representative hereunder and under each other Loan Document to
which the Administrative Agent is a party, and the Lenders irrevocably authorize
the Administrative Agent to act as the contractual representative for each such
Lender with the rights and duties expressly set forth in the Security
Agreement.  The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this
Paragraph 23.  Notwithstanding the use of the defined term "Administrative
Agent" throughout the Security Agreement, it is expressly understood and agreed
that the Administrative Agent shall not have any fiduciary responsibilities to
any Lender by reason of this Security Agreement or ay other Loan Document and
that the Administrative Agent is merely acting as the representative of the
Lenders with only those duties as are expressly set forth in this Security
Agreement and the other Loan Documents.  In its capacity as the Lenders'
contractual representative, the Administrative Agent (i) does not hereby have or
assume any fiduciary duties to any of the Lenders, (ii) is a "representative" of
the Lenders within the meaning of Section 9.102(73)(E) of Revised Article 9 of
the Uniform Commercial Code and (iii) is acting as an independent contractor,
the rights and duties of which are limited to those expressly set forth in this
Security Agreement and the other Loan Documents.  The Lenders hereby agree to
assert no claim against the Administrative Agent on any agency theory or any
other theory of liability for breach of fiduciary duty, all of which claims the
Lenders hereby waive.
 
(b) Powers.  The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to have the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto.  The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.
 
(c) GENERAL EXCULPATION.  NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS
DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES SHALL BE LIABLE TO THE DEBTOR, THE
LENDERS OR ANY LENDER FOR ANY ACTION TAKEN OR OMITTED IN CONNECTION HEREWITH OR
THEREWITH, WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE, INCLUDING ANY ACTION
WHICH ARISES FROM THE NEGLIGENCE OF THE ADMINISTRATIVE AGENT BUT EXCLUDING ANY
ACTION OR INACTION TO THE EXTENT SUCH ACTION OR INACTION IS DETERMINED IN A
FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
ARISEN FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH PERSON.
 
(d) No Responsibility for Loans, Recitals, etc.  Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (i) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing thereunder; (ii) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (ii) the existence or possible existence of any Default or Event
of Default; (iv) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (v) the value, sufficiency, creation, perfection or
priority of ay Lien in any collateral security; or (vi) the financial condition
of the Debtor or any guarantor of any of the Obligations or of any of the
Debtor's or any such guarantor's respective Subsidiaries.  The Administrative
Agent shall have no duty to disclose to the Lenders information that is not
required to be furnished by the Debtor to the Administrative Agent at such time,
but is voluntarily furnished by the Debtor to the Administrative Agent (either
in its capacity as the Administrative Agent or in its individual capacity as a
Lender).
 
(e) Action on Instructions of the Lenders.  The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the Required Lenders, and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders.  The
Administrative Agent and the Lenders hereby acknowledge that the Administrative
Agent shall be under no duty to take any discretionary action permitted to be
taken by it pursuant to the provisions of this Security Agreement or any other
Loan Document unless it shall be requested in writing to do so by the Required
Lenders.  The Administrative Agent shall be fully justified in failing or
refusing to take any action hereunder and under any other Loan Document unless
it shall first be indemnified to its satisfaction by the Lenders pro rata in
accordance with their Commitment Percentages against any and all liability, cost
and expense that it may incur by reason of taking or continuing to take any such
action.
 
(f) Employment of Agents; Assignment to Affiliates.  The Administrative Agent
may execute any of its duties as Administrative Agent hereunder and under any
other Loan Documents by or through employees, agents, Affiliates and
attorneys-in-fact and shall not be answerable to the Lenders, except as to money
or securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.  Any such agent or Affiliate (and such Affiliate's directors,
officers, agents or employees) which performs duties in connection with this
Security Agreement shall be entitled to the same benefits of the indemnification
and other protective provisions to which the Administrative Agent is entitled
under this Security Agreement.  In particular, to the extent the Administrative
Agent may exercise any rights or remedies with respect to this Security
Agreement or any other Loan Document, the Administrative Agent may appoint an
agent to exercise any such rights or remedies on behalf of the Administrative
Agent.  The Administrative Agent may assign its rights and obligations under
this Security Agreement, in whole or in part, to any Affiliate; however, the
Administrative Agent agrees to notify the Lenders and the Debtor of any such
assignment.  Affiliate is defined as any entity that directly or indirectly
controls, in controlled by, or is under common control with the Administrative
Agent, or is under contract to be under common control with the Administrative
Agent.
 
(g) Reliance on Documents; Counsel.  The Administrative Agent shall be entitled
to rely upon any Note, notice, consent, certificate, affidavit, letters,
telegram, statement, electronic transmission, paper or document believed by it
in good faith to be genuine and correct and to have been signed or sent by the
proper person or persons, and, in respect to legal matters, upon the opinion of
f counsel selected by the Administrative Agent, which counsel may be employees
of the Administrative Agent.  The Administrative Agent shall be entitled to
advice of counsel concerning the contractual arrangement between the
Administrative Agent and the Lenders and all matters pertaining to the
Administrative Agent's duties hereunder and under any other Loan Documents.
 
(h) Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Debtor referring to the Credit Agreement and/or this Security
Agreement, describing such Default or Event of Default and stating that such
notice is a "notice of default".
 
(i) Limitation of the Responsibilities of the Administrative Agent.  Except as
otherwise required hereunder, the Administrative Agent shall:
 
(i) be under no duty or obligation to inspect, review or examine the files to
determine whether the contents thereof are appropriate for the represented
purpose or whether they have been actually recorded or whether they are other
than what they purport to be on their face;
 
(ii) not be responsible for preparing or filing any reports or returns relating
to federal, state or local income taxes with respect to this Security Agreement,
other than for the Administrative Agent's compensation or for reimbursement of
expenses;
 
(iii) not be responsible for delays or failures in performance resulting from
acts beyond its control.  Such acts shall include, but not be limited to, acts
of God, strikes, lockouts, riots, acts of war or terrorism, epidemics,
nationalization, expropriation, currency restrictions, governmental regulations
superimposed after the fact, fire, communication line failures, computer
viruses, power failures, earthquakes or other disasters;
 
(iv) have no notice, and shall not be bound by any of the terms and conditions
of any other document or agreement executed or delivered in connection with, or
intended to control any part of, the transactions anticipated by or referred to
in this Security Agreement unless the Administrative Agent is a signatory party
to that document or agreement.  Notwithstanding the foregoing sentence, the
Administrative Agent shall be deemed to have notice of the terms and conditions
(including without limitation definitions not otherwise set forth in full in
this Security Agreement) of other documents and agreements executed or delivered
in connection with, or intended to control any part of, the transactions
anticipated by or referred to in this Security Agreement, to the extent such
terms and provisions are referenced, or are incorporated by reference, into this
Security Agreement and, except for the Credit Agreement, only so long as the
Debtor shall have provided a copy of any such document or agreement to the
Administrative Agent;
 
(v) be under no obligation to verify the authenticity of any signature on any of
the documents received or examined by it in connection with this Security
Agreement or the authority or capacity of any person to execute or issue such
document;
 
(vi) not, nor shall any of its affiliates, directors, officers, agents,
attorneys-in-fact, counsel, and employees, be liable for any action or omission
to act hereunder except for its own or such person's gross negligence or willful
misconduct.  Notwithstanding the foregoing sentence, in no event shall the
Administrative Agent or its affiliates, directors, officers, agents,
attorneys-in-fact, counsel, and employees be held liable for any special,
indirect, punitive or consequential damages resulting from any action taken or
omitted to be taken by it or them hereunder or in connection herewith even if
advised of the possibility of such damages.  The provisions of this subparagraph
shall survive the resignation of the Administrative Agent and the termination of
this Security Agreement;
 
(vii) have no duty to ascertain whether or not any cash amount or payment has
been received by the Debtor or any third person or deposited in the Settlement
Account; and
 
(viii) not, except as specifically set forth in this Security Agreement or the
Credit Agreement, be required to value or produce a report detailing the value
of the Mortgage Loans.
 
24. Counterparts.  This Agreement may be executed in counterparts, and it shall
not be necessary that the signatures of both of the parties hereto be contained
on any one counterpart hereof; each counterpart shall be deemed an original, but
all counterparts together shall constitute one and the same instrument.
 
[THE BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK]
 

Exhibit E – Page
 
 

--------------------------------------------------------------------------------

 

EXECUTED as of the day and year first above written.
 
M/I FINANCIAL CORP.
 


 


 


 
By:                                       
                                  Phillip G. Creek
                                  Chief Financial Officer and Treasurer
 


 
Address for Notices:
 
 
3 Easton Oval
 
Columbus, Ohio 43219
 
Attention:                                Phillip G. Creek
 
Fax:           (614) 418-8080
 
Tel:           (614) 418-8011
 


 


 


 
GUARANTY BANK, as Administrative Agent
 


 


 


 
By:                             
          Ross Evans
                                  Vice President
 


 
Address for Notices:
 


 
8333 Douglas Avenue
 
Dallas, Texas 75225
 
Attention:                                Ross Evans
 
Fax:           (214) 360-4892
 
Tel:           (214) 360-2672
 

Exhibit E – Page
 
 

--------------------------------------------------------------------------------

 

STATE OF OHIO                    §
 
§
 
COUNTY OF FRANKLIN     §
 
Before me, the undersigned notary public, on this ___ day of May, 2008,
personally appeared Phillip G. Creek, Chief Financial Officer and Treasurer of
M/I Financial Corp., an Ohio corporation, known to me (or proved to me by the
production of a driver's license as identification) to be the person whose name
is subscribed to the foregoing instrument and acknowledged to me that he
executed the same on behalf of said corporation for the purposes and
consideration therein expressed.
 

       
 Notary Public - State of Ohio
                   My Commission Expires:          Printed Name of Notary      


 
 






 
THE STATE OF TEXAS                   )
)
COUNTY OF DALLAS                     )
 
This instrument was acknowledged before me on May ___, 2008, by Ross Evans, Vice
President of GUARANTY BANK, on behalf of said bank.
 


 



       
 Notary Public - State of Texas
                   My Commission Expires:         ( Printed Name)      

Notary Public, State of Texas
 


 


 
(printed name)
 
My Commission Expires:
 


 


 

Exhibit E – Page
 
 

--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULES
 
TO
 
SECURITY AGREEMENT
 
SCHEDULE
 
DOCUMENT
A
 
Required Mortgage Documents
B
 
Additional Required Mortgage Documents
C
 
Required Review Steps
           
EXHIBIT
 
DOCUMENT
1
 
Form of Debtor Trust Receipt
2
 
Form of Shipping Request
3
 
Form of Bailee Letter to Investors
4
 
Form of Collateral Release Request
     


EXHIBITS AND SCHEDULES TO SECURITY AGREEMENT
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 


 
REQUIRED MORTGAGE DOCUMENTS
 
The following documents shall be delivered to the Administrative Agent:
 
A. Original Mortgage Note executed in favor of the Debtor or the originator who
sold such Mortgage Note to the Debtor (with a complete series of endorsements
without recourse from the original payee thereof through any subsequent holders
to the Debtor if purchased by the Debtor) and endorsed by an authorized
signatory of the Debtor in blank;
 
B. Unless the Mortgage is registered on the MERS® System, an assignment in blank
of the Mortgage, executed by the Debtor in recordable form, such assignment may
be in the form of one or more blanket assignments covering Mortgage Loans
located in the same county, if the Administrative Agent so agrees.
 
C. If the Mortgage is registered on the MERS® System and noting the presence of
a MIN, an assignment of the Mortgage executed by the Debtor in favor of MERS in
recordable form.
 
D. Originals or copies of assignments from each holder of the Mortgage Loan to
each subsequent assignee, if any, to complete the chain of record ownership of
such Mortgage Loan to the Debtor.
 
E. An original Mortgage or a copy of the Mortgage certified by the title
insurance company as being a true, correct and complete copy of the original,
including all available Mortgage riders relating to the Mortgage Loan, noting
the presence of the MIN of the Mortgage Loan and language indicating that the
Mortgage Loan is a "MERS as original mortgagee" loan (a "MOM loan") if the
Mortgage Loan is a MOM Loan, with the recording information indicated thereon.
 
F. If applicable, a copy of the executed Take-Out Commitment relating to such
Mortgage Note and a certificate of the Debtor confirming that such Mortgage Loan
will be delivered under such Take-Out Commitment.
 
G. A copy, certified by the title insurance company as being a true, correct and
complete copy of the original(s), of all applicable and necessary
powers-of-attorney and assumed name certificates.
 

Schedule A -
 
 

--------------------------------------------------------------------------------

 

SCHEDULE B
 


 
ADDITIONAL REQUIRED MORTGAGE DOCUMENTS
 


 
1. The original recorded Mortgage securing the Mortgage Note if not delivered to
the Administrative Agent.
 
2. Evidence of fire and extended coverage insurance in an amount not less than
the highest of the following: (a) the amount of the Mortgage Loan, (b) 90% of
the insurable value of the improvements, and (c) an amount sufficient to prevent
co-insurance.  The Administrative Agent reserves the right to obtain a loss
payable endorsement in its favor if it so desires.
 
3. Evidence of Notice to Customer required by the federal Truth-in-Lending Law
and Federal Reserve Regulation Z.
 
4. In the case of an FHA Mortgage Note, an FHA insurance certificate or a
commitment to deliver such; in the case of a VA mortgage note; a VA guaranty
certificate or a commitment to deliver such and in the case of a conventional
mortgage note, an appraisal.
 
5. A certified copy of the preliminary policy of or commitment for title
insurance insuring the Mortgage as a first lien, or in the case of Second Lien
Loans, a second lien on the property subject thereto written by a title company
and in amount and containing exceptions satisfactory to the Administrative
Agent.
 
6. Evidence of certificate of completion, as appropriate under the
circumstances.
 
7. A copy of the executed Take-Out Commitment relating to such Mortgage Note or
the residential real property and improvements securing such Mortgage Note if
not delivered to the Administrative Agent.
 
8. Other documentation as the Administrative Agent may reasonably deem
appropriate, as well as documentation necessary to fulfill requirements of the
applicable Take-Out Commitments.
 
9. Such additional documents as may be necessary in the opinion of the
Administrative Agent to transfer to the Administrative Agent the title to any
Collateral pledged and/or hypothecated pursuant to the Security Agreement.
 

Schedule B -
 
 

--------------------------------------------------------------------------------

 

SCHEDULE C
 
REQUIRED REVIEW STEPS
 
1.           All submitted documents are consistent with the related Borrowing
Request as to borrower name, loan face amount, note date and the Debtor's loan
number.
 
2.           The Mortgage Note and Mortgage each bear an original signature or
signatures which appear to be those of the person or persons named as the maker
and mortgagor/trustor, or, in the case of a certified copy of the Mortgage, such
copy bears which appears to be a reproduction of such signature or signatures.
 
3.           Except for (a) the endorsement to the Debtor of the Mortgage Note
in the event such loan was purchased by the Debtor and (b) the endorsement in
blank of the Mortgage Note by the Debtor, neither the Mortgage Note, the
Mortgage, nor the assignment(s) of the Mortgage contain any irregular writings
which appear on their face to affect the validity of any such endorsement or to
restrict the enforceability of the document on which they appear.
 
4.           The Mortgage Note is endorsed in blank.
 
5.           The assignment of the Mortgage bears an original signature of an
officer of the Debtor or an original signature of an officer of the Debtor
authorized by Mortgage Electronic Registration Systems, Inc. as nominee of the
Debtor (in such capacity, "MERS") to sign on behalf of MERS based on the
corporate resolution of MERS which appointed such officers of the Debtor for
such purpose (a copy of which resolution having been provided by the Debtor).
 


 

Schedule C -
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1
 
TRUST RECEIPT
 
DATE:                       , 200__
 


 


 
GUARANTY BANK, as Administrative Agent
 
8333 Douglas Avenue
 
11th Floor
 
Dallas, Texas 75225
 


 
Attn:                      Ross Evans
 
Pursuant to Paragraph 6 of the Security Agreement by and among Guaranty Bank, as
the Administrative Agent, and M/I Financial Corp., as the "Debtor" (as amended,
supplemented or restated from time to time, the "Security Agreement"), the
Debtor requests the temporary transfer of the original Mortgage Note(s) as
listed below to allow the Debtor to make corrections to such Mortgage Notes. We
acknowledge that these Mortgage Notes are being used as Mortgage Collateral for
the warehouse line of credit established by the Credit Agreement dated as of
May 22, 2008 by and among the Lenders, the Administrative Agent and the Debtor
(as amended, supplemented or restated from time to time, the "Credit
Agreement").
 
Loan
Amount                                                                Collateral
Value
 


 
The Debtor agrees to hold the Mortgage Notes in trust for the Administrative
Agent, as a custodian, bailee and agent for the benefit of the Secured
Parties.  The Debtor agrees to do the following within ten (10) days of this
date:
 
(a) Return the Mortgage Notes to the Administrative Agent, or
 
(b) Pay to the Administrative Agent, of the pro rata benefit of the Secured
Parties, the aggregate Unit Collateral Value of the Mortgage Notes.
 
In the event the Debtor is unable for any reason to comply with the terms of
this Trust Receipt, the Debtor shall immediately return the Mortgage Notes to
the Administrative Agent.
 
By accepting the Mortgage Notes, the Debtor shall be bound by the terms of this
Trust Receipt.  The Administrative Agent requests that the Debtor acknowledge
the receipt of the Mortgage Notes and this Trust Receipt by signing
below.  Capitalized terms not defined herein are used as defined in the Credit
Agreement.
 

EXHIBIT 1 – Page
 
 

--------------------------------------------------------------------------------

 



 
REQUESTED BY:
 
M/I FINANCIAL CORP.
 


 


 


 
By:                                   
 
Name:                                  
 
Title:                                  
 


 


 


 
STATE OF OHIO                    §
 
§
 
COUNTY OF _________      §
 
Before me, the undersigned notary public, on this ___ day of ___________, 20___,
personally appeared __________________, ________________ of M/I Financial Corp.,
an Ohio corporation, known to me (or proved to me by the production of a
driver's license as identification) to be the person whose name is subscribed to
the foregoing instrument and acknowledged to me that he executed the same on
behalf of said corporation for the purposes and consideration therein expressed.
 



       
 Notary Public - State of Ohio
                   My Commission Expires:          Printed Name of Notary      



    

 

EXHIBIT 1 – Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2
 
FORM OF SHIPPING REQUEST
 
DATE:                       , 200__
 


 


 
GUARANTY BANK, as Administrative Agent
 
8333 Douglas Avenue
 
11th Floor
 
Dallas, Texas 75225
 


 
Attn:                      Ross Evans
 
This letter is to serve as authorization for you to endorse and ship the
following loans:
 
Loan Number
Obligor Name
Note Amount
     



 
to the following address under Take-Out Commitment #__________ (the
"Commitment") from an Investor as follows:
 
NAME:
 
ADDRESS:
 
ATTENTION:
 
Please endorse the notes as follows:
 
Please ship the loan documents either by ________________________ or by such
other courier service as we have designated to you as "approved".  The courier
shall act as an independent contractor bailee acting solely on your behalf but
we acknowledge and agree that you are not responsible for any details in
shipment caused by courier or any other actions or inactions of the courier,
including, without limitation, any loss of any loan documents; however, because
the Commitment expires on ________________, 20___, we ask that you deliver the
loan documents to the courier no later than _______________, 20___.
 

EXHIBIT 2 – Page
 
 

--------------------------------------------------------------------------------

 

Please have the courier bill us by using our account #______________.  If you
should have any questions, or should feel the need for additional documentation,
please do not hesitate to call _____________________.
 
M/I FINANCIAL CORP.
 


 


 


 
By:           
 
Name:                                  
 
Title:                                   
 


 

EXHIBIT 2 – Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 3
 
BAILEE LETTER FOR INVESTORS
 

   
GUARANTY BANK
8333 Douglas Avenue
Dallas, Texas 75225
Attention:_____________________
Mortgage Finance Department
FAX:  (214) 360-1660
Telephone:  (214) 360-______

The enclosed mortgage notes and other documents (the "Mortgage Documents") as
more particularly described on the attached schedule, have been assigned and
pledged to GUARANTY BANK ("Guaranty"), as Administrative Agent, as collateral
under the Credit Agreement (as renewed, extended, amended, or restated, the
"Credit Agreement") dated as of May 22, 2008 among M/I FINANCIAL CORP. (the
"Company"), the Lenders and Guaranty.  The Mortgage Documents themselves are
being delivered to you for purchase under an existing commitment (the "Takeout
Commitment").
 
Either payment in full for the Mortgage Documents or the Mortgage Documents
themselves must be received by Guaranty within forty-five (45) days after the
date of this letter.  Until that time, you are deemed to be holding the Mortgage
Documents in trust as bailee for the Secured Parties, subject to the security
interest granted the Secured Parties in accordance with the applicable
provisions of the Uniform Commercial Code.  No property interest in the Mortgage
Documents is transferred to you until Guaranty receives the greater of (i) the
agreed purchase price of the Mortgage Documents or
(ii) $_________________.  Upon Guaranty's receipt of such amount, the Secured
Parties' security interest in the Mortgage Documents shall be released
automatically, and the Mortgage Documents shall be free of any lien or security
interest created by, through or under Guaranty, as Administrative Agent.
 
If you receive conflicting instructions regarding the Mortgage Documents from
the Company and Guaranty, as Administrative Agent, you agree to act in
accordance with Guaranty's instructions.  GUARANTY RESERVES THE RIGHT, AT ANY
TIME BEFORE IT RECEIVES FULL PAYMENT, TO NOTIFY YOU AND REQUIRE THAT YOU RETURN
THE MORTGAGE DOCUMENTS TO GUARANTY.
 
Payment for the Mortgage Documents must be made by wire transfer of immediately
available funds to:
 
GUARANTY BANK, as Administrative
Agent                                                                                                           Account
Number
 
ABA
Number:                                                                                     Attn:
 
Further Credit:                                TEL:
 
FAX:
 
BY ACCEPTING THE MORTGAGE DOCUMENTS DELIVERED TO YOU WITH THIS LETTER, YOU
CONSENT TO HOLD THE MORTGAGE DOCUMENTS FOR THE BENEFIT OF THE SECURED PARTIES
AND TO BE THE SECURED PARTIES' BAILEE ON THE TERMS DESCRIBED IN THIS
LETTER.  GUARANTY REQUESTS THAT YOU ACKNOWLEDGE RECEIPT OF THE ENCLOSED MORTGAGE
DOCUMENTS AND THIS LETTER BY SIGNING AND RETURNING TO GUARANTY, AS
ADMINISTRATIVE AGENT, THE ENCLOSED COPY OF THIS LETTER, BUT YOUR FAILURE TO DO
SO DOES NOT NULLIFY YOUR CONSENT OR OTHERWISE AFFECT OR IMPAIR ANY TERM OR
CONDITION OF THIS LETTER OR THEIR BINDING EFFECTS ON YOU.  If you fail to make
full payment to Guaranty, as Administrative Agent, for it within forty-five (45)
days after the date of this letter, you are instructed to return all of the
Mortgage Documents to Guaranty.  The preceding provision in no way affects or
impairs any claim or cause of action against you in respect of the Take-Out
Commitment.
 
This letter binds you and your successors, assigns, trustees, conservators, and
receivers and inures to Guaranty and its respective successors and assigns.
 
Very truly yours,
 


 
GUARANTY BANK, as Administrative Agent
 


 


 


 
By:                                  
 
Name:                    
 
Title:                            

 


 
Acknowledged and Agreed as of
                   , 20___
 
[NAME OF BAILEE]
 


 
By:                                  
 
Name:                    
 
Title:                            



 

EXHIBIT 3 – Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 4
 
COLLATERAL RELEASE REQUEST
 
TO:           GUARANTY BANK as Administrative
Agent                                                                                                                                Date:
 
1.  
M/I Financial Corp., hereby requests the release of the Mortgage Collateral
herein specified, pursuant to Paragraph 6(e) of the Security Agreement (as
amended, supplemented or restated from time to time, the "Agreement") between
the Debtor and Guaranty Bank, as Administrative Agent of for the Secured Parties
("Administrative Agent"), and hereby directs the Administrative Agent, in
accordance with the provisions of the Agreement and that certain Credit
Agreement dated as of May 22, 2008, among the Debtor, the Administrative Agent
and the Lenders named therein (as from time to time amended, supplemented or
restated, the "Credit Agreement") to hold or deliver the Mortgage Collateral
described on the attached schedule as directed herein.  Capitalized terms used
herein and defined in the Credit Agreement shall be used herein as so defined.

 
2.  
Release Requested:

 
The Debtor hereby requests that the Administrative Agent, acting on behalf of
the Secured Parties, release any security interest the Secured Parties may have
in each Mortgage Note (the "Identified Notes") described on Schedule I attached
hereto.
 
3.  
Delivery Instructions:

 
The Debtor hereby directs the Administrative Agent to (check applicable blank):
 
_____
To hold the Identified Notes pending written delivery instructions from the
Debtor.

 
_____
To deliver the Identified Notes to the Person described in the attached
instructions in accordance with the attached instructions.

 
4.  
The undersigned officer of the Debtor represents and warrants to the
Administrative Agent and each Lender:

 
(a)  
the Debtor is entitled to receive the requested release under the terms and
conditions of the Agreement and the Credit Agreement;

 
(b)  
no Default or Event of Default has occurred and is continuing under the Credit
Agreement;

 
(c)  
no change or event which constitutes a Material Adverse Effect has occurred; and

 
(d)  
(i)           the Collateral Value of the Borrowing Base (after giving effect to
the release requested pursuant to Paragraph 2 of this Collateral Release
Request) is $__________.

 
(ii)           the Loan Balance is $__________.
 
 
(iii)
the Debtor is entitled to such release.  (Requirement of Agreement: item (i) not
less than item (ii)).

 
5.  
The representations and warranties of the Debtor contained in the Credit
Agreement and those contained in each other Loan Document to which the Debtor is
a party (other than those representations and warranties which are by their
terms limited to the date of the agreement in which they were initially made)
are true and correct in all material respects on and as of the date hereof.

 
M/I FINANCIAL CORP.
 


 


 


 
 By:                                  
 
Name:                    
 
Title:                            


EXHIBIT 4 – Page
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 


 
MORTGAGE NOTES TO BE RELEASED
 
Loan Number
 
Date
Original Principal Amount
Collateral Value
Maker
Payee
Interest Rate
Maturity Date
               



 


 
COLLATERAL DELIVERY INSTRUCTIONS
 


 




 
Dallas_1\5208902\3
6088-480 5/20/2008





EXHIBIT 4 – Page

